Exhibit 10.34

LOAN AGREEMENT

Dated as of July 17, 2006

by and among

515/555 FLOWER ASSOCIATES, LLC

as Borrower,

CITIGROUP GLOBAL MARKETS REALTY CORP.

as Agent,

LASALLE BANK NATIONAL ASSOCIATION

as Collateral Agent

and

Each Lender Signatory hereto



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I.     CERTAIN DEFINITIONS

   1

Section 1.1.

   Definitions    1

ARTICLE II.     GENERAL TERMS

   30

Section 2.1.

   The Loan    30

Section 2.2.

   Use of Proceeds    30

Section 2.3.

   Security for the Loan    30

Section 2.4.

   Borrower’s Note    31

Section 2.5.

   Principal and Interest; Exit Fee    31

Section 2.6.

   Voluntary Prepayment    32

Section 2.7.

   Mandatory Prepayment; Capital Events; Certain Transfers    32

Section 2.8.

   Application of Payments After Event of Default    33

Section 2.9.

   Method and Place of Payment From the Collection Account to Agent    33

Section 2.10.

   Taxes    34

Section 2.11.

   Release of Collateral    34

Section 2.12.

   Central Cash Management    34

Section 2.13.

   Reserve Account    40

Section 2.14.

   Additional Provisions Relating to the Collection Account and the Reserve
Account    44

Section 2.15.

   Security Agreement    45

Section 2.16.

   Mortgage Recording Taxes    47

Section 2.17.

   Extension Option    48

Section 2.18.

   General Collateral Agent Provisions    49

ARTICLE III.     CONDITIONS PRECEDENT

   52

Section 3.1.

   Conditions Precedent to Closing    52

Section 3.2.

   Execution and Delivery of Agreement    57

ARTICLE IV.     REPRESENTATIONS AND WARRANTIES

   57

Section 4.1.

   Representations and Warranties as to Borrower    57

Section 4.2.

   Representations and Warranties as to the Mortgaged Property    61

Section 4.3.

   Survival of Representations    65

ARTICLE V.     AFFIRMATIVE COVENANTS

   65

Section 5.1.

   Affirmative Covenants    65

ARTICLE VI.     NEGATIVE COVENANTS

   91

Section 6.1.

   Negative Covenants    91

ARTICLE VII.     EVENT OF DEFAULT

   94

Section 7.1.

   Event of Default    94

Section 7.2.

   Remedies    95

Section 7.3.

   Remedies Cumulative    96

Section 7.4.

   Default Administration Fee    96

Section 7.5.

   Curative Advances    97

 

i



--------------------------------------------------------------------------------

ARTICLE VIII.     MISCELLANEOUS

   97

Section 8.1.

   Survival    97

Section 8.2.

   Agent’s Discretion    97

Section 8.3.

   Governing Law    97

Section 8.4.

   Modification, Waiver in Writing    98

Section 8.5.

   Delay Not a Waiver    98

Section 8.6.

   Notices    98

Section 8.7.

   TRIAL BY JURY    99

Section 8.8.

   Headings    99

Section 8.9.

   Assignment    99

Section 8.10.

   Severability    100

Section 8.11.

   Preferences    100

Section 8.12.

   Waiver of Notice    100

Section 8.13.

   Failure to Consent    100

Section 8.14.

   Schedules Incorporated    101

Section 8.15.

   Offsets, Counterclaims and Defenses    101

Section 8.16.

   No Joint Venture or Partnership    101

Section 8.17.

   Waiver of Marshalling of Assets Defense    101

Section 8.18.

   Waiver of Counterclaim    101

Section 8.19.

   Conflict; Construction of Documents    101

Section 8.20.

   Brokers and Financial Advisors    101

Section 8.21.

   Counterparts    102

Section 8.22.

   Estoppel Certificates    102

Section 8.23.

   Payment of Expenses    102

Section 8.24.

   Non-Recourse    102

ARTICLE IX.     THE AGENT

   105

Section 9.1.

   Appointment, Powers and Immunities    105

Section 9.2.

   Reliance by Agent    105

Section 9.3.

   Defaults    105

Section 9.4.

   Rights as a Lender    106

Section 9.5.

   Indemnification    106

Section 9.6.

   Non-Reliance on Agent and Other Lenders    106

Section 9.7.

   Failure to Act    107

Section 9.8.

   Resignation of Agent    107

Section 9.9.

   Agency Fee    107

Section 9.10.

   Consents under Loan Documents    107

Section 9.11.

   Notices, Reports and Other Communications    107

SCHEDULES

 

1

   –    Affiliate Transactions as of Closing

2

   –    Operations and Maintenance Plan

 

ii



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT, made as of July 17, 2006, is by and among 515/555 FLOWER
ASSOCIATES, LLC, a Delaware limited liability company, having an address at c/o
Thomas Properties Group, LLC, 515 South Flower Street, Sixth Floor, Los Angeles,
California 90071 (“Borrower”); each of the financial institutions signatory
hereto that is identified as a “Lender” on the signature pages hereto or that,
pursuant to Section 8.9 hereof, shall become a “Lender” hereunder (individually,
a “Lender”, and collectively, the “Lenders”); CITIGROUP GLOBAL MARKETS REALTY
CORP., a New York corporation, having an address at 388 Greenwich Street, 11th
Floor, New York, New York 10013 as agent for the Lenders (in such capacity
together with its successors in such capacity, the “Agent”); and LASALLE BANK
NATIONAL ASSOCIATION, a national banking association, having an address at
135 South LaSalle Street, Suite 1625, Chicago, Illinois 60603, as a “bank” (as
defined in Section 9-102(a)(8) of the UCC), as a “securities intermediary” (as
defined in Section 8-102(a)(14) of the UCC) and as collateral agent for the
Lenders (as used herein, “Collateral Agent” shall refer to LaSalle Bank National
Association in each such capacity as the context requires together with any
successor thereto).

RECITALS

WHEREAS, Borrower desires to obtain from the initial Lender the Loan in an
amount equal to the Loan Amount (each as hereinafter defined) to refinance the
Mortgaged Property (as hereinafter defined) and to pay certain other fees and
expenses;

WHEREAS, the initial Lender is unwilling to make the Loan unless Borrower and
Guarantor join in the execution and delivery of this Agreement, the Note and the
Loan Documents (each as hereinafter defined) to which each of them is a party
which shall establish the terms and conditions of, and provide security for, the
Loan;

WHEREAS, Borrower has agreed to establish certain accounts and to grant to the
Agent on behalf of, and for the benefit of, the Lenders, a security interest
therein upon the terms and conditions of the security agreement set forth in
Section 2.15; and

WHEREAS, LaSalle Bank National Association, in its capacity as collateral agent,
bank and securities intermediary is willing to join in this Agreement in such
capacities.

NOW, THEREFORE, in consideration of the making of the Loan by the Lenders and
for other good and valuable consideration, the mutual receipt and legal
sufficiency of which are hereby acknowledged, the parties hereby covenant,
agree, represent and warrant as follows:

ARTICLE I.

CERTAIN DEFINITIONS

Section 1.1. Definitions. For all purposes of this Agreement: (1) the
capitalized terms defined in this Article 1 have the meanings assigned to them
in this Article 1 and include the plural as well as the singular; (2) all
accounting terms have the meanings assigned to them in accordance with GAAP (as
hereinafter defined); (3) the words “herein”, “hereof”, and “hereunder” and
other

 

1



--------------------------------------------------------------------------------

words of similar import refer to this Agreement as a whole and not to any
particular Article, Section, or other subdivision; and (4) the following terms
have the following meanings:

“Accepted Practices” means such customary practices as commercial mortgage
collateral agents or banks would follow in the normal course of their business
in performing administrative and custodial duties with respect to collateral
which is generally similar to the Account Collateral; provided, however, that
“Accepted Practices” shall not be deemed to include any custodial practices now
followed by Collateral Agent for any such collateral held for its own account to
the extent that such practices are more stringent than the practices followed by
commercial mortgage collateral agents or banks generally.

“Account Collateral” has the meaning set forth in Section 2.15(a) hereof.

“Accounts” means all accounts (as defined in the relevant UCC), now owned or
hereafter acquired by Borrower, and arising out of or in connection with, the
operation of the Mortgaged Property and all other accounts described in the
Management Agreement and all present and future accounts receivable, inventory
accounts, chattel paper, notes, insurance policies, Instruments, Documents or
other rights to payment and all forms of obligations owing at any time to
Borrower thereunder, whether now existing or hereafter created or otherwise
acquired by or on behalf of Borrower, and all Proceeds thereof and all liens,
security interests, guaranties, remedies, privileges and other rights pertaining
thereto, and all rights and remedies of any kind forming the subject matter of
any of the foregoing.

“Adjusted Operating Expenses” means, as of any date of calculation, the
Operating Expenses with respect to the Mortgaged Property during the most recent
twelve (12) month period for which such information was furnished to the Agent
pursuant to Section 2.12(e)(v) hereof, as the same are adjusted by Agent as
necessary to reflect

(1) expenses for management fees equal to the greater of actual management fees
and 3.00% of Gross Revenues, and

(2) material increases in future Operating Expenses and increases in over-all
actual Operating Expenses from amounts set forth in the Operating Budget as
reasonably determined by the Agent.

“Adjusted Operating Revenue” means, as of any date of calculation, the sum of
(A) the Operating Revenues reasonably projected by Borrower to be received with
respect to the Mortgaged Property on a pro forma basis based upon the current
annualized rent roll reflecting the base rent portion of the Rents and
recoveries due pursuant to Leases which are currently paying and (B) any other
income deemed recurring by Agent (which shall exclude interest income) with
respect to the Mortgaged Property during the most recent twelve (12) month
period for which such information was furnished to the Agent pursuant to
Section 2.12(e)(v) hereof, as the same are adjusted by the Agent as necessary

(i) to reflect a reduction of above market Rents to market as reasonably
determined by the Agent, and

 

2



--------------------------------------------------------------------------------

(ii) to exclude Rents and recoveries attributable to space that the Agent
reasonably believes will become vacant or to space occupied by any tenant that
the Agent reasonably believes will suffer a material credit impairment during
such period.

“Adjusted Property Net Cash Flow” for the Mortgaged Property, as of any date of
calculation, shall mean the amount by which Adjusted Operating Revenues at such
date exceeds Adjusted Operating Expenses at such date.

“Affiliate” of any specified Person means any other Person controlling or
controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities or
other beneficial interests, by contract or otherwise; and the terms
“controlling” and “controlled” have the meanings correlative to the foregoing.

“Agent” has the meaning provided in the first paragraph of this Agreement.

“Agreement” means this Loan Agreement, together with the Schedules and Exhibits
hereto, as the same may from time to time hereafter be modified, supplemented or
amended.

“Appraisal” means an appraisal with respect to the Mortgaged Property prepared
by an Appraiser in accordance with the Uniform Standards of Professional
Appraisal Practice of the Appraisal Foundation, in compliance with the
requirements of Title 11 of the Financial Institution Reform, Recovery and
Enforcement Act and utilizing customary valuation methods such as the income,
sales/market or cost approaches.

“Appraiser” means a nationally recognized MAI appraiser selected by Borrower and
reasonably approved by the Agent.

“Assignment of Rents and Leases” means, with respect to the Mortgaged Property,
an Assignment of Rents and Leases, dated as of the Closing Date, granted by
Borrower to Agent for the benefit of the Lenders with respect to the Leases, as
same may thereafter from time to time be supplemented, amended, modified or
extended by one or more agreements supplemental thereto.

“Basic Carrying Costs” means the following costs with respect to the Mortgaged
Property: (i) Impositions and (ii) insurance premiums for policies of insurance
required to be maintained by Borrower pursuant to this Agreement or the other
Loan Documents.

“Base CPI” means the Consumer Price Index for the calendar month immediately
preceding the calendar month in which the Closing Date occurs.

“Borrower” has the meaning provided in the first paragraph of this Agreement.

“Borrower’s Operating Account” shall mean an account established by Borrower
into which disbursements from the Other Property Expenses Account are made, at a
financial institution selected by Borrower and reasonably acceptable to Lender
(initially City National Bank).

 

3



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in the State of New York, California or Illinois are authorized
or obligated by law, governmental decree or executive order to be closed. When
used with respect to an Interest Determination Date, “Business Day” shall mean
any day other than a Saturday, a Sunday or a day on which banks in London,
England are closed for interbank or foreign exchange transactions.

“CALSTRS” means the California State Teachers’ Retirement System.

“Capital Budget” means Borrower’s $112,795,560 budget of Capital Improvement
Costs for the Renovation of the Mortgaged Property (of which $64,912,537 remains
to be completed, subject to confirmation by Construction Consultant), in the
form approved by Junior Mezzanine Lender on the Closing Date, together with such
amendments to such budget as may be approved by Junior Mezzanine Lender in
accordance with the Junior Mezzanine Loan Agreement.

“Capital Event” means any transfer, sale, assignment, conveyance, liquidation,
disposition (other than a Taking) or refinancing of the Mortgaged Property and
“Capital Events” shall have a meaning correlative to the foregoing.

“Capital Event Proceeds” means any cash proceeds of a Capital Event received by
Borrower net of any cash prorations, adjustments and credits with respect to
such Capital Event and net of reasonable third-party expenses paid in connection
with such Capital Event.

“Capital Improvement Costs” means costs incurred or to be incurred in connection
with replacements and capital repairs made to the Mortgaged Property (including
direct and indirect costs as stipulated under the Capital Budget approved by
Junior Mezzanine Lender).

“Cash Flow Sweep Account” has the meaning set forth in Section 2.13(c) hereof.

“Chattel Paper” means all of Borrower’s right, title and interest, whether now
owned or hereafter acquired, in, to and under all “chattel paper” as defined in
the UCC (whether tangible chattel paper or electronic chattel paper).

“Closing Date” means the date of the funding of the Loan.

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral” means, collectively, the Land, Improvements, Leases, Rents,
Personalty, and all Proceeds, and (to the full extent assignable) Permits, which
is or hereafter may become subject to a Lien in favor of the Agent on behalf of
the Lenders as security for the Loan (whether pursuant to the Mortgage, any
other Loan Document or otherwise), all whether

 

4



--------------------------------------------------------------------------------

now owned or hereafter acquired and all other property which is or hereafter may
become subject to a Lien in favor of the Agent on behalf of the Lenders as
security for the Loan and including all property of any kind described as part
of the Mortgaged Property under the Mortgage.

“Collateral Agent” has the meaning specified in the introductory paragraph of
this Agreement.

“Collateral Assignment of Hedge” means the Collateral Assignment of Hedge, dated
as of the applicable date and executed by Borrower, the Agent and the hedge
counterparty.

“Collateral Security Instrument” means any right, document or instrument, other
than the Mortgage, given as security for the Loan, including, without
limitation, the Assignment of Rents and Leases, the Collateral Assignment of
Hedge, the Note Pledge Agreement and the Contract Assignment.

“Collection Account” has the meaning set forth in Section 2.12(a) hereof.

“Collection Period” means, with respect to any Payment Date, the period
commencing on and including the eleventh (11th) day in the month preceding the
month in which such Payment Date occurs through and including the tenth
(10th) day in the month in which such Payment Date occurs; provided, however,
that in the case of the first Payment Date, the “Collection Period” shall
commence on the Closing Date.

“Condemnation Proceeds” means, in the event of a Taking with respect to the
Mortgaged Property, the proceeds in respect of such Taking less any reasonable
third party out-of-pocket expenses incurred in collecting such proceeds.

“Construction Consultant” means Inspection and Valuation International, Inc., a
New York corporation, or such other construction consultant as Junior Mezzanine
Lender shall select.

“Consumer Price Index” means the Consumer Price Index for All Urban Consumers
published by the Bureau of Labor Statistics of the United States Department of
Labor, in the area where the Mortgaged Property is located, All Items (1982-84 =
100), or any successor index thereto, appropriately adjusted and if such
Consumer Price Index ceases to be published and there is no successor thereto,
such other index as Agent and Borrower shall mutually agree upon.

“Contingent Obligation” means, as used in the definition of Other Borrowings,
without duplication, any obligation of Borrower guaranteeing any indebtedness,
leases, dividends or other obligations (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly.
Without limiting the generality of the foregoing, the term “Contingent
Obligation” shall include any obligation of Borrower:

(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor;

 

5



--------------------------------------------------------------------------------

(ii) to advance or supply funds (x) for the purchase or payment of any such
primary obligation or (y) to maintain working capital or equity capital of the
primary obligor;

(iii) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation; or

(iv) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof.

The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming Borrower
is required to perform thereunder) as determined by Agent in good faith.

“Contract Assignment” means, with respect to the Mortgaged Property, the
Assignment of Contracts, Licenses, Permits, Agreements, Warranties and
Approvals, dated as of the Closing Date and executed by Borrower.

“Contracts” means the Management Agreement and all other agreements to which
Borrower is a party or which are assigned to Borrower by the Manager in the
Management Agreement and which are executed in connection with the construction,
operation and management of the Mortgaged Property (including, without
limitation, agreements for the sale, lease or exchange of goods or other
property and/or the performance of services by it, in each case whether now in
existence or hereafter arising or acquired) as any such agreements have been or
may be from time to time amended, supplemented or otherwise modified.

“Debt Service Coverage Test” means, as of any date of calculation with respect
to the Mortgaged Property, a test which shall be satisfied if the Adjusted
Property Net Cash Flow at such date is at least equal to the product of 1.20 and
the Loan Debt Service at such date. The Debt Service Coverage Test shall be
calculated no less than monthly by the Agent based upon the Adjusted Property
Net Cash Flow computed quarterly by the Agent from the most recent Quarterly
Statement delivered by Borrower. If on any given calculation date, (a) the Debt
Service Coverage Test has been satisfied and the Debt Service Coverage Test was
not satisfied on the immediately preceding calculation date, or (b) the Debt
Service Coverage Test has not been satisfied and the Debt Service Coverage Test
was satisfied on the immediately preceding calculation date, then the Agent
shall promptly inform Collateral Agent and Borrower of such satisfaction or
non-satisfaction.

“Deed of Trust Trustee” means the trustee under the Mortgage that constitutes a
“deed of trust” under applicable law.

“Default” means the occurrence of any event which, but for the giving of notice
or the passage of time, or both, would be an Event of Default.

 

6



--------------------------------------------------------------------------------

“Default Administration Fee” means an amount equal to the product of (x) 0.5%
and (y) the Principal Indebtedness as of the date the Default Administration Fee
becomes payable; provided, however, that if prior to the expiration of the
Default Refinance Period, Borrower fully repays the Indebtedness, then the
amount of the Default Administration Fee shall be reduced by the amount of the
Exit Fee, regardless of whether payment of the Exit Fee is waived by Agent
hereunder.

“Default Rate” means the per annum interest rate equal to the lesser of
(a) 5.0% per annum in excess of the rate otherwise applicable hereunder and
(b) the maximum rate allowable by applicable law.

“Default Refinance Period” means the period that commences as of the date the
Default Administration Fee becomes payable hereunder, and ends on the date that
is ninety (90) days thereafter; provided, however, that if Borrower has not
fully repaid the Indebtedness on or prior to such ninetieth (90th) day, but
Borrower has used commercially reasonable and diligent efforts to obtain a
refinance loan, and delivers to Agent, on or before such ninetieth (90th) day, a
fully-executed copy of a binding loan commitment from a bank or other bona fide
commercial lender pursuant to which such bank or commercial lender has committed
to make a loan to Borrower in an amount that is no less than the
then-outstanding Indebtedness, then the Default Refinance Period shall be
extended by thirty (30) days.

“Deficient Amount” has the meaning set forth in Section 5.1(x)(iv)(B).

“Demand Note” shall mean that certain Demand Note, dated of even date herewith,
executed by TPG/CALSTRS to Guarantor, in the original principal amount of
$15,000,000, payable upon demand from Guarantor to TPG/CALSTRS, in the event
that Guarantor defaults in its payment obligations under the Guaranty of
Non-Recourse Obligations.

“Deposit Account” means all of Borrower’s right, title and interest, whether now
owned or hereafter acquired, in, to and under all “deposit accounts” as defined
in the UCC.

“Disclosure Certificate” has the meaning set forth in Section 5.1(w).

“Disclosure Documents” has the meaning set forth in Section 5.1(w).

“Documents” means all of Borrower’s right, title and interest, whether now owned
or hereafter acquired, in, to and under all “documents” as defined in the UCC
(whether negotiable or non-negotiable) or other receipts covering, evidencing or
representing goods.

“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is: (i) an account maintained with a
federal or state chartered depository institution or trust company whose
(1) commercial paper, short-term debt obligations or other short-term deposits
are rated by the Rating Agencies not less than “A-1”(or the equivalent), if the
deposits are to be held in the account for thirty (30) days or less or
(2) long-term unsecured debt obligations are rated at least “AA-” (or the
equivalent), if the deposits are to be held in the account more than thirty (30)
days or (ii) a segregated trust account maintained with the corporate trust
department of a federal or state chartered depository institution or trust
company subject to regulations regarding fiduciary funds on deposit similar to

 

7



--------------------------------------------------------------------------------

Title 12 of the Code of Federal Regulations Section 9.10(b) which, in either
case, has corporate trust powers, acting in its fiduciary capacity. An Eligible
Account shall not be evidenced by a certificate of deposit, passbook, other
instrument or any other physical indicia of ownership. Following a downgrade,
withdrawal, qualification or suspension of such institution’s rating, each
account must promptly (and in any case within not more than thirty (30) calendar
days) be moved to a qualifying institution or to one or more segregated trust
accounts in the trust department of such institution, if permitted.
Notwithstanding the foregoing, an account maintained with City National Bank
shall be deemed an “Eligible Account” for so long as the following conditions
are satisfied: (A) the commercial paper, short-term debt obligations or other
short-term deposits of City National Bank are rated by the Rating Agencies not
less than “A-2”(or the equivalent), if the deposits are to be held in the
account for thirty (30) days or less, and (B) the long-term unsecured debt
obligations of City National Bank are rated at least “BBB” (or the equivalent),
if the deposits are to be held in the account more than thirty (30) days.

“Engineer” means an Independent engineer selected by Borrower and reasonably
approved by Agent.

“Engineering Report” means the structural engineering reports with respect to
the Mortgaged Property prepared by an Engineer and delivered to Agent in
connection with the Loan and any amendments or supplements thereto delivered to
Agent.

“Environmental Auditor” means an Independent environmental auditor selected by
Borrower and reasonably approved by Agent.

“Environmental Claim” means any notice, notification, request for information,
claim, administrative, regulatory or judicial action, suit, judgment, demand or
other written communication (whether written or oral) by any Person or
Governmental Authority alleging or asserting liability with respect to Borrower
or the Mortgaged Property (whether for damages, contribution, indemnification,
cost recovery, compensation, injunctive relief, investigatory, response,
remedial or cleanup costs, damages to natural resources, personal injuries,
fines or penalties) arising out of, based on or resulting from (i) the presence,
Use or Release into the environment of any Hazardous Substance at any location
(whether or not owned, managed or operated by Borrower) that affects Borrower or
the Mortgaged Property, (ii) any fact, circumstance, condition or occurrence
forming the basis of any violation, or alleged violation, of any Environmental
Law or (iii) any alleged injury or threat of injury to human health, safety or
the environment.

“Environmental Indemnity Agreement” means the Environmental Indemnity Agreement
dated as of the Closing Date, from Borrower and the Guarantor, as indemnitor, to
the Lenders, Agent and Collateral Agent, as indemnitees.

“Environmental Laws” means any and all present and future federal, state or
local laws, statutes, ordinances, rules or regulations, or any judicial
interpretation thereof, any judicial or administrative orders, decrees or
judgments thereunder issued by a Governmental Authority, and any permits,
approvals, licenses, registrations, filings and authorizations, in each case as
now or hereafter in effect, relating to the environment, human health or safety,
or the Release or threatened Release of Hazardous Substances or otherwise
relating to the Use of Hazardous Substances.

 

8



--------------------------------------------------------------------------------

“Environmental Reports” means a “Phase I Environmental Site Assessment” (and, if
such Phase I Environmental Site Assessment identifies any recognized
environmental conditions requiring further investigation, a “Phase II
Environment Site Assessment” with respect to such recognized environmental
conditions) as referred to in the ASTM Standards on Environmental Site
Assessments for Commercial Real Estate, E 1527-2000 and an asbestos inspection
report, with respect to the Mortgaged Property, prepared by an Environmental
Auditor and delivered to Agent and any amendments or supplements thereto
delivered to Agent.

“EO13224” has the meaning set forth in Section 4.1(v) hereof.

“Equipment” means all of Borrower’s right, title and interest, whether now owned
or hereafter acquired, in, to and under (i) all “equipment” as defined in the
UCC, and (ii) all of the following (regardless of how classified under the UCC):
all building materials, construction materials, personal property constituting
furniture, fittings, appliances, apparatus, leasehold improvements, machinery,
devices, interior improvements, appurtenances, equipment, plant, furnishings,
fixtures, computers, electronic data processing equipment, telecommunications
equipment and other fixed assets now owned or hereafter acquired by Borrower,
and all Proceeds of (i) and (ii) and as well as all additions to, substitutions
for, replacements of or accessions to any of the items recited as aforesaid and
all attachments, components, parts (including spare parts) and accessories,
whether installed thereon or affixed thereto, all regardless of whether the same
are located on such Mortgaged Property or are located elsewhere (including,
without limitation, in warehouses or other storage facilities or in the
possession of or on the premises of a bailee, vendor or manufacturer) for
purposes of manufacture, storage, fabrication or transportation and all
extensions and replacements to, and proceeds of, any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which Borrower is a member and (ii) solely for purposes of potential liability
under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code and the
lien created under Section 302(f) of ERISA and Section 412(n) of the Code,
described in Section 414(m) or (o) of the Code of which Borrower is a member.

“Event of Default” has the meaning set forth in Section 7.1 hereof.

“Exit Fee” means 0.25% of the Loan Amount, which amount shall be due and payable
upon the earlier to occur of full repayment of the Loan and the Maturity Date
(whether by acceleration or otherwise); provided, however, that notwithstanding
the foregoing, in the

 

9



--------------------------------------------------------------------------------

event the initial Lender provides the funds for a refinancing of the Loan in an
amount no less than $300,000,000, then the Exit Fee shall be waived.

“Expense Deposit” means $100,000.

“Extension Conditions,” “Extension Fee,” “Extension Notice,” and “Extension
Option” have the respective meanings set forth in Section 2.17(a) hereof.

“Fee Letter” means the letter dated the date hereof entered into between
Borrower and the Collateral Agent, with respect to the fees of the Collateral
Agent under this Agreement.

“Final Maturity Date” and “First Extended Maturity Date” have the respective
meanings set forth in Section 2.17(a) hereof.

“Fiscal Year” means the 12-month period ending on December 31st of each year
(or, in the case of the first fiscal year, such shorter period from the Closing
Date through such date) or such other fiscal year of Borrower as Borrower may
select from time to time with the prior consent of Agent.

“Fund” has the meaning set forth in the definition of “Permitted Investments”.

“GAAP” means generally accepted accounting principles as required by the
National Council for Real Estate Fiduciaries in the United States of America as
of the date of the applicable financial report.

“General Intangibles” means all of Borrower’s right, title and interest, whether
now owned or hereafter acquired, in, to and under (i) all “general intangibles”
as defined in the relevant UCC, now owned or hereafter acquired by Borrower and
(ii) all of the following (regardless of how characterized): all agreements,
covenants, restrictions or encumbrances affecting the Mortgaged Property or any
part thereof.

“Governmental Authority” means any national or federal government, any state,
regional, local or other political subdivision thereof with jurisdiction and any
Person with jurisdiction exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government.

“Gross Revenue” means, for any period, the total dollar amount of all income and
receipts received by, or for the account of, Borrower in the ordinary course of
business with respect to the Mortgaged Property, but excluding Loss Proceeds
(other than the proceeds of business interruption insurance or the proceeds of a
temporary Taking in lieu of Rents).

“Guarantor” means 505 Flower Associates, LLC, a Delaware limited liability
company.

“Guaranty of Non-Recourse Obligations” means, with respect to the Loan, the
Guaranty of Non-Recourse Obligations guaranteeing the exceptions to the
nonrecourse

 

10



--------------------------------------------------------------------------------

provisions of the Loan Documents for which liability is retained as described in
Section 8.24 hereof from the Guarantor to the Agent for the benefit of the
Lenders.

“Hazardous Substance” means, collectively, (i) any petroleum or petroleum
products or waste oils, explosives, radioactive materials, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls (“PCBs”), lead in
drinking water, lead-based paint and radon, (ii) any chemicals or other
materials or substances which are now or hereafter become defined as or included
in the definitions of “hazardous substances”, “hazardous wastes”, “hazardous
materials”, “extremely hazardous wastes”, “restricted hazardous wastes”, “toxic
substances”, “toxic pollutants”, “contaminants”, “pollutants” or words of
similar import under any Environmental Law and (iii) any other chemical or any
other hazardous material or substance, exposure to which is now or hereafter
prohibited, limited or regulated under any Environmental Law.

“Impositions” means all taxes (including, without limitation, all real estate,
ad valorem, sales (including those imposed on lease rentals), use, single
business, gross receipts, value added, intangible transaction privilege,
privilege or license or similar taxes), assessments (including, without
limitation, all assessments for public improvements or benefits, whether or not
commenced or completed within the term of the Loan), ground rents, water, sewer
or other rents and charges, excises, levies, governmental fees (including,
without limitation, license, permit, inspection, authorization and similar
fees), and all other governmental charges, in each case whether general or
special, ordinary or extraordinary, foreseen or unforeseen, in respect of the
Mortgaged Property (including all interest and penalties thereon), accruing
during or in respect of the term hereof and which may be assessed against or
imposed on or in respect of or be a Lien upon (1) Borrower (including, without
limitation, all income, franchise, single business or other taxes imposed on
Borrower for the privilege of doing business in the jurisdiction in which the
Mortgaged Property, or any other collateral delivered or pledged to Agent in
connection with the Loan, is located) or Lenders, or (2) the Mortgaged Property,
or any other collateral delivered or pledged to Lenders in connection with the
Loan, or any part thereof or any Rents therefrom or any estate, right, title or
interest therein, or (3) any occupancy, operation, use or possession of, or
sales from, or activity conducted on, or in connection with the Mortgaged
Property or the leasing or use of the Mortgaged Property or any part thereof, or
the acquisition or financing of the acquisition of the Mortgaged Property by
Borrower.

“Improvements” means all buildings, structures, fixtures and improvements now or
hereafter owned by Borrower of every nature whatsoever situated on any Land
constituting part of the Mortgaged Property (including, without limitation, all
gas and electric fixtures, radiators, heaters, engines and machinery, boilers,
ranges, elevators and motors, plumbing and heating fixtures, carpeting and other
floor coverings, water heaters, awnings and storm sashes, and cleaning apparatus
which are or shall be affixed to the Land or said buildings, structures or
improvements and including any additions, enlargements, extensions,
modifications, repairs or replacements thereto).

“Indebtedness” means the Principal Indebtedness, together with all other
obligations and liabilities due or to become due to the Lenders pursuant hereto,
under the Note or in accordance with any of the other Loan Documents, and all
other amounts, sums and expenses paid by or payable to the Lenders hereunder or
pursuant to the Note or any of the other Loan Documents.

 

11



--------------------------------------------------------------------------------

“Indemnified Parties” has the meaning set forth in Section 5.1(i).

“Independent” means, when used with respect to any Person, a Person that
(i) does not have any direct financial interest or any material indirect
financial interest in Borrower or in any Affiliate of Borrower, and (ii) is not
connected with Borrower or any Affiliate of Borrower as an officer, employee,
trustee, partner, director or person performing similar functions.

“Index Maturity” has the meaning set forth in the definition of LIBOR.

“Instruments” means all of Borrower’s right, title and interest, whether now
owned or hereafter acquired, in, to and under all “instruments” as defined in
the UCC.

“Insurance Escrow Account” has the meaning set forth in Section 2.13(b).

“Insurance Premiums” has the meaning set forth in Section 5.1(x)(iii).

“Insurance Proceeds” means, in the event of a casualty with respect to the
Mortgaged Property, the proceeds received under any insurance policy applicable
thereto.

“Insurance Requirements” means all material terms of any insurance policy
required pursuant to this Agreement or the Mortgage and all material
regulations, rules and other requirements of the National Board of Fire
Underwriters or such other body exercising similar functions applicable to or
affecting the Mortgaged Property or any part thereof or any use or condition
thereof.

“Insured Casualty” has the meaning set forth in Section 5.1(x)(iv)(B).

“Intellectual Property” means all of Borrower’s right, title and interest,
whether now owned or hereafter acquired, in, to and under the trademark
licenses, trademarks, rights in intellectual property, trade names, service
marks and copyrights, copyright licenses, patents, patent licenses or the
license to use intellectual property such as computer software owned or licensed
by Borrower or other proprietary business information relating to Borrower’s
policies, procedures, manuals and trade secrets.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
applicable date, by and among the Agent on behalf of the Lenders, Senior
Mezzanine Lender and Junior Mezzanine Lender and/or the Intercreditor Agreement,
dated as of the applicable date, between Senior Mezzanine Lender and Junior
Mezzanine Lender.

“Interest Accrual Period” means, in connection with the calculation of interest
accrued with respect to any Payment Date, the period commencing on and including
the eleventh (11th) day in the month preceding the month in which such Payment
Date occurs through and including the tenth (10th) day in the month in which
such Payment Date occurs; provided, however, that the first Interest Accrual
Period for the Loan shall commence on the Closing Date.

 

12



--------------------------------------------------------------------------------

“Interest Determination Date” means, in connection with the calculation of
interest to accrue for any Interest Accrual Period, the second Business Day
preceding the fifteenth (15th) day of the month in which such Interest Accrual
Period commences; provided, however, that the first Interest Determination Date
for the Loan shall be the second Business Day preceding the Closing Date.

“Interested Parties” has the meaning set forth in Section 5.1(w).

“Interest Reserve Account” has the meaning set forth in Section 2.13(d).

“Inventory” means all of Borrower’s right, title and interest, whether now owned
or hereafter acquired, in, to and under all “inventory” as defined in the UCC
and shall include all Documents representing the same.

“Investment Property” means all of Borrower’s right, title and interest, whether
now owned or hereafter acquired, in, to and under all “investment property” as
defined in the UCC.

“Junior Mezzanine Borrower” means 515/555 Flower Junior Mezzanine Associates,
LLC, a Delaware limited liability company.

“Junior Mezzanine Lender” means Citigroup Global Markets Realty Corp., a New
York corporation, and its successors and assigns.

“Junior Mezzanine Loan” means the loan made pursuant to the Junior Mezzanine
Loan Agreement.

“Junior Mezzanine Loan Account” means such account at such bank as Junior
Mezzanine Lender shall notify in writing to Borrower, Collateral Agent and the
Agent.

“Junior Mezzanine Loan Agreement” means the Loan Agreement, dated as of the date
hereof, by and between Junior Mezzanine Borrower and Junior Mezzanine Lender.

“Junior Mezzanine Loan Market Constant” means, at any date of calculation, the
higher of (a) the annual interest rate on the Junior Mezzanine Loan for the
Interest Accrual Period in which such date occurs, and (b) 8.0%.

“Junior Mezzanine Loan Principal Indebtedness” has the meaning given to the term
“Principal Indebtedness” in the Junior Mezzanine Loan Agreement.

“Land” has the meaning provided in the Mortgage.

“Leases” means all leases, subleases, lettings, occupancy agreements, tenancies
and licenses by Borrower as landlord of the Mortgaged Property or any part
thereof now or hereafter entered into, and all amendments, extensions, renewals
and guarantees thereof, and all security therefor.

 

13



--------------------------------------------------------------------------------

“Leasing Budget” means Borrower’s $146,720,081 budget of Leasing Commissions and
TI Costs for the Renovation of the Mortgaged Property (of which $84,724,348
remains to be completed, subject to confirmation by Construction Consultant), in
the form approved by Junior Mezzanine Lender on the Closing Date, together with
such amendments to such budget as may be approved by Junior Mezzanine Lender in
accordance with the Junior Mezzanine Loan Agreement.

“Leasing Commissions” means leasing commissions incurred by Borrower in
connection with leasing the Mortgaged Property or any portion thereof (including
renewals of existing Leases).

“Legal Requirements” means all governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities (including, without limitation, Environmental Laws) affecting
Borrower or the Mortgaged Property or any part thereof or the construction, use,
alteration or operation thereof, or any part thereof (whether now or hereafter
enacted and in force), and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, at any time in force affecting the
Mortgaged Property or any part thereof (including, without limitation, any which
may (i) require repairs, modifications or alterations in or to the Mortgaged
Property or any part thereof, or (ii) in any way limit the use and enjoyment
thereof).

“Lender” has the meaning provided in the first paragraph of this Agreement.

“Letter of Credit Rights” means all of Borrower’s right, title and interest,
whether now owned or hereafter acquired, in, to and under all “letter of credit
rights” as defined in the UCC.

“LIBOR” means the rate per annum calculated as set forth below:

(i) On each Interest Determination Date, LIBOR will be determined on the basis
of the offered rate for deposits of not less than U.S. $1,000,000 for a period
of one month (the “Index Maturity”), commencing on such Interest Determination
Date, which appears on Dow Jones Market Service (formerly Telerate) Page 3750 as
of 11:00 a.m., London time (or such other page as may replace the Dow Jones
Market Service (formerly Telerate) Page on that service for the purposes of
displaying London interbank offered rates of major banks). If no such offered
rate appears, LIBOR with respect to the relevant Interest Accrual Period will be
determined as described in (ii) below.

(ii) With respect to an Interest Determination Date on which no such offered
rate appears on Dow Jones Market Service (formerly Telerate) Page 3750 as
described in (i) above, LIBOR shall be the arithmetic mean, expressed as a
percentage, of the offered rates for deposits in U.S. dollars for the Index
Maturity which appears on the Reuters Screen LIBO Page as of 11:00 a.m., London
time, on such date. If, in turn, such rate is not displayed on the Reuters
Screen LIBO Page at such time, then LIBOR for such date will be obtained from
the preceding Business Day for which the Reuters Screen LIBO Page displayed a
rate for the Index Maturity.

 

14



--------------------------------------------------------------------------------

(iii) If on any Interest Determination Date, Agent is required but unable to
determine LIBOR in the manner provided in paragraphs (i) and (ii) above, LIBOR
for the next Interest Accrual Period shall be determined from such financial
reporting service as Agent shall reasonably determine and use with respect to
its other loan facilities on which interest is determined based on LIBOR.

All percentages resulting from any calculations of LIBOR referred to in this
Agreement will be carried out to five decimal places and all U.S. dollar amounts
used in or resulting from such calculations will be rounded upwards to the
nearest cent.

“Lien” means any mortgage, deed of trust, lien (statutory or other), pledge,
hypothecation, assignment, security interest, or any other encumbrance or charge
on or affecting Borrower or the Mortgaged Property or any portion thereof, or
any interest therein (including, without limitation, any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, and mechanic’s, materialmen’s and
other similar liens and encumbrances).

“Loan” means the loan made by Agent to Borrower pursuant to the terms of this
Agreement.

“Loan Amount” means an amount equal to $420,000,000.

“Loan Debt Service” means, at any date of calculation, the sum of (i) the
product of the Market Constant at such date and the Principal Indebtedness at
such date, plus (ii) the product of the Senior Mezzanine Loan Market Constant at
such date and the Senior Mezzanine Loan Principal Indebtedness at such date,
plus (iii) the product of the Junior Mezzanine Loan Market Constant at such date
and the Junior Mezzanine Loan Principal Indebtedness at such date.

“Loan Documents” means this Agreement, the Note, the Contract Assignment, the
Manager’s Subordination, the Mortgage, the Assignment of Rents and Leases, the
Environmental Indemnity Agreement, the Guaranty of Non-Recourse Obligations, the
Collateral Assignment of Hedge, the Note Pledge Agreement, the Local Deposit
Bank Agreements and all other agreements, instruments, certificates and
documents delivered by or on behalf of Borrower or an Affiliate of Borrower to
evidence or secure the Loan as same may be amended or modified from time to
time.

“Loan to Value Test” means a test that shall be satisfied if (a) the sum of
(i) the outstanding Principal Indebtedness plus (ii) the outstanding Senior
Mezzanine Loan Principal Indebtedness is less than 75% of the value of the
Mortgaged Property as determined by the Lender in its sole discretion; and
(b) the sum of (i) the outstanding Principal Indebtedness plus (ii) the
outstanding Senior Mezzanine Loan Principal Indebtedness plus (iii) the
outstanding Junior Mezzanine Loan Principal Indebtedness is less than 80% of the
value of the Mortgaged Property as determined by the Lender in its sole
discretion.

“Local Collection Account” has the meaning set forth in Section 2.12(a).

“Local Deposit Bank” has the meaning set forth in Section 2.12(a).

 

15



--------------------------------------------------------------------------------

“Local Deposit Bank Agreements” means the various account agreements, executed
by Borrower, Agent and the Local Deposit Bank, governing the control and
disposition of funds held in the Local Collection Account, the Parking
Collection Account, the Security Deposit Account and Borrower’s Operating
Account.

“Loss Proceeds” means Condemnation Proceeds and/or Insurance Proceeds.

“Losses” has the meaning set forth in Section 5.1(j).

“Management Agreement” means with respect to the Mortgaged Property, the
Management Agreement entered into between Borrower and the Manager, or in such
other form as may be reasonably approved by the Agent, as such agreement may be
amended, modified or supplemented and in effect from time to time.

“Manager” means Thomas Development Partners, L.P., a California limited
partnership.

“Manager’s Subordination” means, with respect to the Mortgaged Property, the
Manager’s Consent and Subordination of Management Agreement, executed by the
Manager, Borrower and the Agent, dated as of the Closing Date.

“Market Constant” means, at any date of calculation, the higher of (a) the
annual interest rate on the Loan for the Interest Accrual Period in which such
date occurs, and (b) 8.0%.

“Material Adverse Effect” means a material adverse effect upon (i) the business
operations, properties, assets or condition (financial or otherwise) of
Borrower, (ii) the ability of Borrower to perform, or of Agent to enforce, any
of the Loan Documents or (iii) the aggregate value of the Mortgaged Property.

“Maturity Date” means the earlier of (a) the Original Maturity Date, or if
Borrower exercises the Extension Option pursuant to Section 2.17, the First
Extended Maturity Date or the Final Maturity Date, as applicable, or (b) such
earlier date on which the entire Loan is required to be paid in full, by
acceleration or otherwise under this Agreement or any of the other Loan
Documents.

“Minimum CALSTRS Ownership Percentage” means 30%.

“Money” means all of Borrower’s right, title and interest, whether now owned or
hereafter acquired, in, to and under (i) all “money” as defined in the UCC and
(ii) all moneys, cash, or other items of legal tender generated from the use or
operation of the Mortgaged Property.

“Monthly Property Expenses” means, with respect to any Payment Date, an amount
equal to not less than 100% and up to 125% of the monthly Property Expenses
projected by Borrower to be incurred during the applicable period commencing on
such Payment Date and ending on the next Payment Date as set forth in the
Operating Budget for the applicable Fiscal Year; provided, however, that the
Agent’s prior written consent shall be required for any amount greater than 125%
of the projected monthly amount in such Operating Budget for Property Expenses.

 

16



--------------------------------------------------------------------------------

“Monthly Statement” has the meaning provided in Section 2.12(d).

“Mortgage” means, with respect to the Mortgaged Property, a first priority Deed
of Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing,
dated as of the Closing Date, granted by Borrower to or for the benefit of Deed
of Trust Trustee for the benefit of Agent with respect to the Mortgaged Property
as security for the Loan, as same may thereafter from time to time be
supplemented, amended, modified or extended by one or more agreements
supplemental thereto.

“Mortgaged Property” means, at any time, the Land, the Improvements, the
Personalty, the Leases and the Rents, and all rights, titles, interests and
estates appurtenant thereto, encumbered by, and more particularly described in,
the Mortgage.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA and which is covered by Title IV of ERISA (i) to which contributions
have been, or were required to have been made by Borrower or any ERISA Affiliate
or (ii) with respect to which Borrower could reasonably be expected to incur
liability.

“Net Proceeds” means either (x) the purchase price (at foreclosure or otherwise)
actually received by Agent from a third party purchaser with respect to the
Mortgaged Property, as a result of the exercise by Agent of its rights, powers,
privileges and other remedies after the occurrence of an Event of Default or
(y) in the event that Agent (or its nominee) or a Lender is the purchaser at
foreclosure of the Mortgaged Property, the higher of (i) the amount of Agent’s
or such Lender’s credit bid or (ii) such amount as shall be determined in
accordance with applicable law, and in either case minus all reasonable third
party, out of pocket costs and expenses (including, without limitation, all
attorneys’ fees and disbursements and any brokerage fees, if applicable)
incurred by Agent (and its nominee, if applicable) or such Lender in connection
with the exercise of such remedies; provided, however, that such costs and
expenses shall not be deducted to the extent such amounts previously have been
added to the Indebtedness in accordance with the terms of the Loan Documents or
applicable law.

“Note” means the promissory note made by Borrower to initial Lender pursuant to
this Agreement, as such note may be modified, amended, supplemented or extended.

“Note Pledge Agreement” means the Note Pledge Agreement, dated as of the date
hereof, executed by Guarantor, Agent, Senior Mezzanine Lender and Junior
Mezzanine Lender.

“OFAC” has the meaning set forth in Section 4.1(v) hereof.

“Officer’s Certificate” means a certificate delivered to Agent by Borrower which
is signed by an authorized officer of Borrower.

“On-going Leasing Costs/TI Costs Account” has the meaning set forth in
Section 2.13(a).

 

17



--------------------------------------------------------------------------------

“Operating Budget” means, with respect to any Fiscal Year, the operating budget
for the Mortgaged Property reflecting Borrower’s projections of Gross Revenues
and Property Expenses for the Mortgaged Property for such Fiscal Year on an
annual and monthly basis and submitted by Borrower to Agent in accordance with
the provisions of Section 5.1(r)(vi).

“Operating Expenses” means, for any period of calculation, all expenditures
incurred and required to be expensed under GAAP during such period in connection
with the ownership, operation, maintenance, repair and/or leasing of the
Mortgaged Property. Notwithstanding the foregoing, Operating Expenses shall not
include (a) Capital Improvement Costs, (b) any extraordinary items (unless Agent
and Borrower approve of the inclusion of such items as Operating Expenses),
(c) depreciation, amortization and other non-cash charges or (d) any payments of
principal or interest on the Indebtedness or otherwise payable to the holder of
the Indebtedness. Operating Expenses shall be calculated on the accrual basis of
accounting.

“Operating Revenues” means, for any period, all regular ongoing income during
such period from the operation of the Mortgaged Property that, in accordance
with GAAP, is included in annual financial statements as operating income.
Notwithstanding the foregoing, Operating Revenues shall not include (a) any Loss
Proceeds (other than business interruption proceeds or Condemnation Proceeds in
connection with a temporary Taking and, in either case, only to the extent
allocable to such period or other applicable reporting period), (b) any proceeds
resulting from the sale, exchange, transfer, financing or refinancing of the
Mortgaged Property, (c) any Rent attributable to a Lease either more than one
month prior to the date on which the actual payment of Rent is required to be
made thereunder, (d) any interest income from any source, or (e) any other
extraordinary items as reasonably determined by Agent. Operating Revenues shall
be calculated on the accrual basis of accounting.

“Organizational Agreements” means the Certificate of Formation of Borrower,
dated as of April 12, 2004, and the Amended and Restated Limited Liability
Company Agreement of Borrower, dated as of July 17, 2006, in each case, as
amended or restated from time to time.

“Original Maturity Date” means July 17, 2008.

“Origination Fee” means a fee in the amount of $2,100,000 (representing 0.50% of
the Loan Amount) payable to Agent on the Closing Date.

“Other Borrowings” means, with respect to Borrower, without duplication (but not
including the Indebtedness or any interest rate protection agreement entered
into pursuant hereto) (i) all indebtedness of Borrower for borrowed money,
(ii) all indebtedness of Borrower evidenced by a note, bond, debenture or
similar instrument, (iii) the face amount of all letters of credit issued for
the account of Borrower and, without duplication, all unreimbursed amounts drawn
thereunder, and obligations evidenced by bankers’ acceptances, (iv) all
indebtedness of Borrower secured by a Lien on any property owned by Borrower
(whether or not such indebtedness has been assumed), (v) all Contingent
Obligations of Borrower, (vi) liabilities and obligations for the payment of
money relating to a capitalized lease obligation or sale/leaseback obligation,
(vii) liabilities and obligations representing the balance deferred and unpaid
of the

 

18



--------------------------------------------------------------------------------

purchase price of any property or services, except those incurred in the
ordinary course of Borrower’s business that would constitute ordinarily a trade
payable to trade creditors, and (viii) all payment obligations of Borrower under
any interest rate protection agreement (including, without limitation, any
interest rate swaps, caps, floors, collars or similar agreements) and similar
agreements.

“Other Property Expenses Account” has the meaning provided in Section 2.13(b).

“Parking Collection Account” has the meaning set forth in Section 2.12(a).

“Payment Date” has the meaning provided in Section 2.5(a).

“Payment Date Statement” has the meaning provided in Section 2.12(d).

“Payment Intangibles” means all of Borrower’s right, title and interest, whether
now owned or hereafter acquired, in, to and under all “payment intangibles” as
defined in the UCC.

“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA,
or any successor thereto.

“Permits” means all licenses, permits, variances and certificates required by
Legal Requirements to be obtained by Borrower and used in connection with the
ownership, operation, use or occupancy of the Mortgaged Property (including,
without limitation, business licenses, state health department licenses,
licenses to conduct business and all such other permits, licenses and rights,
obtained from any Governmental Authority or private Person concerning ownership,
operation, use or occupancy of the Mortgaged Property).

“Permitted Encumbrances” means, with respect to the Mortgaged Property,
collectively, (i) the Lien created by the Mortgage, or any other Loan Documents
of record, (ii) all Liens and other matters disclosed on the Title Insurance
Policy concerning the Mortgaged Property, (iii) Liens, if any, for Impositions
imposed by any Governmental Authority not yet delinquent or being contested in
good faith and by appropriate proceedings in accordance with the Mortgage,
(iv) mechanic’s or materialmen’s Liens, if any, being contested in good faith
and by appropriate proceedings in accordance with the Mortgage, provided that no
foreclosure has been commenced by the lien claimant, (v) rights of existing and
future tenants and residents as tenants only pursuant to Leases, and (vi) Liens
for public utilities, which Liens and encumbrances referred to in clauses
(i)-(vi) above do not materially and adversely affect (1) the ability of
Borrower to pay in full the Principal Indebtedness and interest thereon in a
timely manner or (2) the use of the Mortgaged Property for the use currently
being made thereof, the operation of the Mortgaged Property as currently being
operated or the value of the Mortgaged Property.

“Permitted Intercreditor Transfer” means (x) the encumbrance, pledging, and
hypothecation of and granting of a security interest in the ownership interests
(including, but not limited to, equity, voting and/or beneficial ownership
interests) in Borrower to Senior Mezzanine Lender in connection with the Senior
Mezzanine Loan, or in Senior Mezzanine Borrower to

 

19



--------------------------------------------------------------------------------

Junior Mezzanine Lender in connection with the Junior Mezzanine Loan, or (y) any
conveyance, assignment, sale or other disposition (directly or indirectly) of
such ownership interests in Borrower or Senior Mezzanine Borrower effectuated in
connection with a foreclosure on such pledge and hypothecation referred to in
clause (x) (or sale in lieu thereof) or other exercise of remedies by Senior
Mezzanine Lender or Junior Mezzanine Lender carried out pursuant to and in
accordance with the Intercreditor Agreement and any subsequent conveyance,
assignment, sale or other disposition (directly or indirectly) of such ownership
interests in Borrower or Senior Mezzanine Borrower which conforms to the
requirements of the Intercreditor Agreement.

“Permitted Investments” shall mean to the extent available from Agent or Agent’s
servicer for deposits in the Collection Account or Reserve Account, any one or
more of the following obligations or securities acquired at a purchase price of
not greater than par, including those issued by a servicer of the Loan, the
trustee under any securitization or any of their respective Affiliates, payable
on demand or having a maturity date not later than the Business Day immediately
prior to the date on which the funds used to acquire such investment are
required to be used under this Agreement and meeting one of the appropriate
standards set forth below:

(a) obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof
provided such obligations are backed by the full faith and credit of the United
States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause must (i) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (ii) be rated “AAA” or the equivalent by each of the Rating Agencies,
(iii) if rated by S&P, must not have an “r” highlighter affixed to their rating,
(iv) if such investments have a variable rate of interest, such interest rate
must be tied to a single interest rate index plus a fixed spread (if any) and
must move proportionately with that index, and (v) such investments must not be
subject to liquidation prior to their maturity;

(b) Federal Housing Administration debentures;

(c) obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (i) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (ii) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (iii) if such investments have a variable
rate of interest, such interest rate must be tied to a single

 

20



--------------------------------------------------------------------------------

interest rate index plus a fixed spread (if any) and must move proportionately
with that index, and (iv) such investments must not be subject to liquidation
prior to their maturity;

(d) federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (i) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (ii) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (iii) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (iv) such investments must not be subject
to liquidation prior to their maturity;

(e) fully Federal Deposit Insurance Corporation-insured demand and time deposits
in, or certificates of deposit of, or bankers’ acceptances with maturities of
not more than 365 days and issued by, any bank or trust company, savings and
loan association or savings bank, the short term obligations of which at all
times are rated in the highest short term rating category by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency in
the highest short term rating category and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities); provided, however,
that the investments described in this clause must (i) have a predetermined
fixed dollar of principal due at maturity that cannot vary or change, (ii) if
rated by S&P, must not have an “r” highlighter affixed to their rating, (iii) if
such investments have a variable rate of interest, such interest rate must be
tied to a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (iv) such investments must not be subject
to liquidation prior to their maturity;

(f) debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities) in its highest long-term unsecured
rating category; provided, however, that the investments described in this
clause must (i) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (ii) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (iii) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (iv) such investments must not be subject to liquidation prior to
their maturity;

 

21



--------------------------------------------------------------------------------

(g) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than 365 days and that at all times is rated by each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause must (i) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (ii) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (iii) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (iv) such
investments must not be subject to liquidation prior to their maturity;

(h) units of taxable money market funds, with maturities of not more than 365
days and which funds are regulated investment companies, seek to maintain a
constant net asset value per share and invest solely in obligations backed by
the full faith and credit of the United States, which funds have the highest
rating available from each Rating Agency (or, if not rated by all Rating
Agencies, rated by at least one Rating Agency and otherwise acceptable to each
other Rating Agency, as confirmed in writing that such investment would not, in
and of itself, result in a downgrade, qualification or withdrawal of the
initial, or, if higher, then current ratings assigned to the Securities) for
money market funds; and

(i) any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (i) Agent and (ii) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments, (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of one hundred twenty percent (120%) of
the yield to maturity at par of such underlying investment or (C) such
obligation or security has a remaining term to maturity in excess of one
(1) year.

“Permitted Transfer” means (a) any Permitted Intercreditor Transfer or (b) any
conveyance, assignment or sale or other disposition (and not a mortgaging,
encumbrance, pledging, hypothecation, or granting of a security
interest)(directly or indirectly) of the voting and beneficial ownership
interests in Borrower following which (1) CALSTRS owns (directly or indirectly)
the Minimum CALSTRS Ownership Percentage or more of such voting and beneficial
ownership interests in Borrower and (2) Thomas Properties Group, Inc. controls
the operations and management of Borrower; provided, that if any such Transfer
referred to above which takes the form of a Transfer of the equity ownership
interests in Borrower either (i) is to a

 

22



--------------------------------------------------------------------------------

transferee which (collectively amongst itself and its Affiliates that own such
equity ownership interests) acquires (directly or indirectly) a greater than 49%
ownership interest in Borrower, or which acquires control over the operations
and management of Borrower, or (ii) results in CALSTRS owning (directly or
indirectly) less than 60% of the voting and beneficial ownership interests in
Borrower, Senior Mezzanine Borrower or Junior Mezzanine Borrower, then such
Transfer shall not be permitted unless Borrower delivers to the Agent (1) a
substantive non-consolidation opinion in form and substance acceptable to the
Agent and the Rating Agencies and (2) if the Loan has been included in a
Secondary Market Transaction in which Securities are issued, a Rating
Confirmation. Notwithstanding anything herein to the contrary, other than a
Permitted Intercreditor Transfer, a Transfer of the direct equity ownership
interest of Senior Mezzanine Borrower in Borrower shall not be a Permitted
Transfer, and a Transfer of the direct equity ownership interest of Junior
Mezzanine Borrower in Senior Mezzanine Borrower shall not be a Permitted
Transfer.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personalty” means all right, title and interest of Borrower in and to all
Equipment, Inventory, Accounts, General Intangibles, Instruments, Investment
Property, Receivables, Pledged Accounts, Deposit Accounts, Contracts and
Intellectual Property and all other personal property as defined in the relevant
UCC, now owned or hereafter acquired by Borrower and now or hereafter affixed
to, placed upon, used in connection with, arising from or otherwise related to
the Mortgaged Property or which may be used in or relating to the planning,
development, financing or operation of such Mortgaged Property, including,
without limitation, furniture, furnishings, equipment, machinery, money,
insurance proceeds, accounts, contract rights, trademarks, goodwill, chattel
paper, documents, trade names, licenses and/or franchise agreements, rights of
Borrower under leases of fixtures or other personal property or equipment,
inventory, all refundable, returnable or reimbursable fees, deposits or other
funds or evidences of credit or indebtedness deposited by or on behalf of
Borrower with any governmental authorities, boards, corporations, providers of
utility services, public or private, including specifically, but without
limitation, all refundable, returnable or reimbursable tap fees, utility
deposits, commitment fees and development costs.

“Plan” means an employee benefit or other plan, other than a Multiemployer Plan,
that is covered by Title IV of ERISA or Section 302 of ERISA or Section 412 of
the Code, and (i) was established or maintained by Borrower or any ERISA
Affiliate during the five year period ended prior to the date of this Agreement
or to which Borrower or any ERISA Affiliate makes, is obligated to make or has,
within the five year period ended prior to the date of this Agreement, been
required to make contributions or (ii) with respect to which Borrower could
reasonably be expected to incur liability.

“Pledged Accounts” means the Collection Account and the Reserve Account and any
successor accounts thereto.

“Policies” has the meaning provided in Section 5.1(x)(iii).

 

23



--------------------------------------------------------------------------------

“Principal Indebtedness” means the principal amount of the Loan outstanding as
adjusted by each increase (including for advances made by Lenders to protect the
Collateral), or decrease in such principal amount of the Loan outstanding,
whether as a result of prepayment or otherwise, from time to time.

“Proceeds” shall have the meaning given in the UCC and, in any event, shall
include, without limitation, all of Borrower’s right, title and interest in and
to proceeds, product, offspring, rents, profits or receipts, in whatever form,
arising from the Collateral.

“Prohibited Person” has the meaning provided in Section 4.1(v).

“Property Expenses” means, with respect to the Mortgaged Property, the following
costs and expenses but only, in the case of costs and expenses in respect of
goods and services, to the extent that they (x) are paid to Persons who are
generally in the business of providing such goods and services, (y) are
customary for the types of goods or services provided in the geographical area
in which such goods or services are provided and (z) do not constitute Capital
Improvement Costs:

(i) Impositions;

(ii) insurance premiums for policies of insurance required to be maintained by
Borrower with respect to the Mortgaged Property pursuant to this Agreement or
the other Loan Documents;

(iii) the cost of all electricity, oil, gas, water, steam, heat, ventilation,
air conditioning and any other energy, utility or similar item and overtime
services with respect to the Mortgaged Property;

(iv) payments required under service contracts (including, without limitation,
service contracts for heating, ventilation and air conditioning systems,
elevators, landscape maintenance, pest extermination, security, furniture, trash
removal, answering service and credit checks);

(v) wages, benefits, payroll taxes, uniforms, the cost of cleaning supplies,
insurance costs and all related expenses for on-site maintenance personnel
(including, without limitation, housekeeping employees, porters and general
repair, maintenance and security employees), whether hired by Borrower, Manager,
Collateral Agent or any other Person;

(vi) costs required in connection with the enforcement of any Lease (including,
without limitation, reasonable attorneys’ fees, charges for lock changes and
storage and moving expenses for furniture, fixtures and equipment);

(vii) advertising and rent-up expenses (including, without limitation, leasing
services, tenant rent concessions, promotions for existing and prospective
tenants, banners and signs);

(viii) out-of-pocket cleaning, maintenance and repair expenses;

 

24



--------------------------------------------------------------------------------

(ix) any expense the total cost of which is passed through to tenants pursuant
to executed Leases;

(x) legal, accounting, auditing and other professional fees and expenses
incurred in connection with the ownership, leasing and operation of the
Mortgaged Property (including, without limitation, collection costs and
expenses);

(xi) permits, licenses and registration fees and costs;

(xii) any expense necessary in order to prevent a breach under a Lease;

(xiii) any expense necessary in order to prevent or cure a violation of any
Legal Requirement (including Environmental Law), regulation, code or ordinance;

(xiv) costs and expenses of any appraisals, valuations, surveys, inspections,
environmental assessments or market studies;

(xv) costs and expenses of security and security systems provided to and/or
installed and maintained with respect to the Mortgaged Property;

(xvi) costs of title, UCC, litigation and other searches and costs of
maintaining the Lien of the Mortgage thereon and the security interest in any
related Collateral;

(xvii) fees and expenses of property managers contracted with by Borrower to
perform management, administrative, payroll or other services in connection with
the operation of the Mortgaged Property (including, without limitation, the fees
and expenses owed to Manager under the Management Agreement);

(xviii) any other costs and expenses contemplated by the Operating Budget and
customarily incurred in connection with operating properties similar in type and
character to the Mortgaged Property; and

(xix) any other category of property expense that is customary for a property of
the type and size as the Mortgaged Property and is reasonably approved by Agent
on behalf of the Lenders.

“Qualified Interest Rate Cap Provider” means an interest rate cap counterparty
whose long-term debt obligations or counterparty rating are rated by the Rating
Agencies not lower than “A+” (or the equivalent).

“Quarterly Statement” has the meaning provided in Section 2.12(e).

“Rating Agencies” means at least two of Fitch, Inc., Moody’s Investors Service,
Inc. and Standard & Poor’s Ratings Services (or, if a Secondary Market
Transaction has occurred in which Securities have been issued, each of the
foregoing that rated such Securities).

“Rating Confirmation” means the written confirmation of the Rating Agencies that
a proposed action shall not, in and of itself, result in the downgrading,
withdrawal or

 

25



--------------------------------------------------------------------------------

qualification of the then-current ratings assigned to any of the Securities
issued in connection with a Secondary Market Transaction.

“Real Estate Taxes Escrow Account” has the meaning provided in Section 2.13(b).

“Receivables” means all of Borrower’s right, title and interest, whether now
owned or hereafter acquired, in, to and under (i) any Accounts, Chattel Paper,
Instruments, Payment Intangibles, Letter of Credit Rights, Documents, insurance
policies, drafts, bills of exchange, trade acceptances, notes or other
indebtedness owing to Borrower from whatever source arising, (ii) to the extent
not otherwise included above, (a) all income, Rents, issues, profits, revenues,
deposits and other benefits from the Mortgaged Property and (b) all receivables
and other obligations now existing or hereafter arising, or created out of the
sale, lease, sublease, license, concession or other grant of the right of the
use and occupancy of property or rendering of services by Borrower or any
operator or manager of the Mortgaged Property or other commercial space located
at the Mortgaged Property or acquired from others (including, without limiting
the generality of the foregoing, from rental of space, halls, stores, and
offices, and deposits securing reservations of such space, exhibit or sales
space of every kind, license, lease, sublease and concession fees and rentals,
health club membership fees, food and beverage wholesale and retail sales of
merchandise, service charges, vending machine sales and proceeds, if any, from
business interruption or other loss of income insurance, (iii) all of the books
and records (whether in tangible, electronic or other form) now or hereafter
maintained by or on behalf of Mortgagor in connection with the operation of the
Mortgaged Property or in connection with any of the foregoing and (iv) all
Supporting Obligations and all liens and security interests securing any of the
foregoing and all other rights, privileges and remedies relating to any of the
foregoing.

“Release” means any active or passive release, spill, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, leaching or
migration into the indoor or outdoor environment (including, without limitation,
the movement of Hazardous Substances through ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata).

“Remedial Work” has the meaning set forth in Section 5.1(d)(i).

“Renovation” means the general upgrade of the Mortgaged Property, the upgrades
of the plaza level at the Mortgaged Property (including level A-lobby and level
B-retail), and the conversion of plaza level C to parking.

“Rentable Square Footage” means 2,648,920 square feet (or such other amount of
square feet as to which Borrower and the Agent shall mutually agree).

“Rents” means all income, rents, issues, profits, revenues (including all oil
and gas or other mineral royalties and bonuses), deposits (other than utility
and security deposits) and other benefits from the Mortgaged Property.

“Replacement Reserve Account” has the meaning set forth in Section 2.13(a).

 

26



--------------------------------------------------------------------------------

“Reserve Account” means the Replacement Reserve Account, the On-going Leasing
Costs/TI Costs Account, the Real Estate Taxes Escrow Account, the Insurance
Escrow Account, the Other Property Expenses Account, the Interest Reserve
Account and the Cash Flow Sweep Account, collectively, and any successor
accounts to any of the foregoing.

“Resizing Event” has the meaning set forth in Section 5.1(w).

“Secondary Market Transaction” has the meaning set forth in Section 5.1(w).

“Securities” means mortgage pass-through certificates or other securities issued
in a Secondary Market Transaction and evidencing a beneficial interest in or
secured in whole or in part by the Loan in a rated or unrated public offering or
private placement.

“Security Deposit Account” has the meaning set forth in Section 2.12(a)(i).

“Seismic Study” means a study of the degree of seismic activity in the area in
which the Mortgaged Property is located (including the probable maximum loss in
the event an earthquake were to occur) prepared by an Engineer and delivered to
Agent in connection with the Loan and any amendments or supplements thereto
delivered to Agent.

“Senior Mezzanine Borrower” means 515/555 Flower Mezzanine Associates, LLC, a
Delaware limited liability company, or its successor in interest.

“Senior Mezzanine Lender” means Citigroup Global Markets Realty Corp., a New
York corporation, and its permitted assigns.

“Senior Mezzanine Loan” means the loan made pursuant to the Senior Mezzanine
Loan Agreement.

“Senior Mezzanine Loan Account” means such account at such bank as Senior
Mezzanine Lender shall notify in writing to Borrower, Collateral Agent and the
Agent.

“Senior Mezzanine Loan Agreement” means the Loan Agreement, dated as of the date
hereof, by and between Senior Mezzanine Borrower and Senior Mezzanine Lender.

“Senior Mezzanine Loan Market Constant” means, at any date of calculation, the
higher of (a) the annual interest rate on the Senior Mezzanine Loan for the
Interest Accrual Period in which such date occurs, and (b) 8.0%.

“Senior Mezzanine Loan Principal Indebtedness” has the meaning given to the term
“Principal Indebtedness” in the Senior Mezzanine Loan Agreement.

“Senior Mezzanine Note” means the Promissory Note, dated as of the date hereof,
made by Senior Mezzanine Borrower to the order of Senior Mezzanine Lender,
evidencing the Senior Mezzanine Loan.

“Single-Purpose Entity” means a Person, other than an individual, which (i) is
formed or organized under the laws of a state of the United States or the
District of Columbia

 

27



--------------------------------------------------------------------------------

solely for the purpose of acquiring and directly holding an ownership interest
in the Mortgaged Property, (ii) does not engage in any business unrelated to the
Mortgaged Property, (iii) does not have any assets other than those related to
its interest in the Mortgaged Property or any indebtedness other than as
permitted by this Agreement, the Mortgage or the other Loan Documents, (iv) has
its own separate books and records and has its own accounts, in each case which
are separate and apart from the books and records and accounts of any other
Person, (v) is subject to all of the limitations on powers set forth in the
Organizational Agreement of Borrower as of the Closing Date, (vi) holds itself
out as being a Person separate and apart from any other Person and (vii) has, or
is controlled, directly or indirectly, by a Person that has, at least one
independent director that is not an employee, officer, director, or paid
consultant of any Affiliate of such Person or of any principal or officer of
such Person.

“Supporting Obligations” means all of Borrower’s right, title and interest,
whether now owned or hereafter acquired, in, to and under (i) all “supporting
obligations” as defined in the UCC and (ii) any other guarantee, letter of
credit, secondary obligation, right or privilege that supports or pertains to
any of the Mortgaged Property.

“Survey” means a certified ALTA/ACSM survey of the Mortgaged Property prepared
by a registered Independent surveyor, containing the form of survey or
certification provided to Borrower by the Agent and in form and content
satisfactory to the Agent and the company issuing the Title Insurance Policy for
the Mortgaged Property.

“Taking” means a taking or voluntary conveyance during the term hereof of all or
part of the Mortgaged Property, or any interest therein or right accruing
thereto or use thereof, as the result of, or in settlement of, any condemnation
or other eminent domain proceeding by any Governmental Authority affecting the
Mortgaged Property or any portion thereof whether or not the same shall have
actually been commenced.

“Terrorism Premium Cap” means, during any given calendar month, the product of
$1,400,000, multiplied by a fraction, the numerator of which is the Consumer
Price Index for the immediately preceding calendar month, and the denominator of
which is the Base CPI.

“TI Costs” means tenant improvement costs and allowances incurred by Borrower in
connection with renewing existing Leases or executing new Leases for space
located in the Mortgaged Property.

“Title Insurance Policy” means a mortgagee’s title insurance policy or policies
(i) issued by one or more title companies reasonably satisfactory to Agent which
policy or policies shall be in form ALTA 1992 (with waiver of arbitration
provisions) (with co-insurance or reinsurance as Agent may require reasonably
satisfactory to Agent), naming Agent as the insured party for benefit of the
Lenders, (ii) insuring the Mortgage as being a first and prior lien upon the
Mortgaged Property, (iii) showing no encumbrances against the Mortgaged Property
(whether junior or superior to the Mortgage) which are not acceptable to Agent
other than Permitted Encumbrances, (iv) in an amount acceptable to Agent (but
not more than the Loan Amount), and (v) otherwise in form and content reasonably
acceptable to Agent. Such Title Insurance Policy shall include the following
endorsements or affirmative coverages in form and

 

28



--------------------------------------------------------------------------------

substance reasonably acceptable to Agent, to the extent available in the
jurisdiction in which the Land is located: variable rate endorsement; survey
endorsement; comprehensive endorsement; zoning (ALTA 3.1 with parking added)
endorsement; first loss, last dollar and tie-in endorsement; access coverage;
separate tax parcel coverage; contiguity (if applicable) coverage; and such
other endorsements as Agent shall reasonably require in order to provide
insurance against specific risks identified by Agent in connection with the
Mortgaged Property.

“TPG/CALSTRS” means TPG/CALSTRS, LLC, a Delaware limited liability company.

“Transaction” means the transactions contemplated by the Loan Documents.

“Transaction Costs” means all costs and expenses paid or payable by Borrower
relating to the Transaction (including, without limitation, appraisal fees,
legal fees and accounting fees and the costs and expenses described in
Section 8.23).

“Transfer” means the conveyance, assignment, sale, mortgaging, encumbrance
(other than a Permitted Encumbrance), pledging, hypothecation, granting of a
security interest in, granting of options with respect to, or other disposition
of (directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) all or any portion
of any legal or beneficial interest (a) in all or any portion of the Mortgaged
Property; or (b) in the stock, partnership interests, membership interests or
other ownership interests in Borrower, and shall also include, without
limitation to the foregoing, the following: an installment sales agreement
wherein Borrower agrees to sell the Mortgaged Property or any part thereof or
any interest therein for a price to be paid in installments; an agreement by
Borrower leasing all or a substantial part of the Mortgaged Property to one or
more Persons pursuant to a single or related transactions, or a sale, assignment
or other transfer of, or the grant of a security interest in, Borrower’s right,
title and interest in and to any Leases or any Rent; and any instrument
subjecting the Mortgaged Property to a condominium regime or transferring
ownership to a cooperative corporation.

“TRIA” means the Terrorism Risk Insurance Act of 2002.

“Treasury Rate” means the yield on the U.S. Treasury issue (primary issue) with
a maturity date closest to, but not later than, the tenth anniversary of the
date on which such rate is calculated with such yield being based on the bid
price for such issue as reasonably determined by the Agent.

“UCC” means with respect to any Collateral, the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, that if by reason
of mandatory provisions of law, the perfection or the effect of perfection or
non-perfection or priority of the security interest in any item or portion of
the Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or priority. Wherever this agreement refers to terms as defined
in the UCC, if such term is defined in more than one Article of the UCC, the
definition in Article 9 of the UCC shall control.

 

29



--------------------------------------------------------------------------------

“UCC Searches” has the meaning set forth in Section 3.1(v) hereof.

“Use” means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, use, treatment, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance in connection with or affecting Borrower or the Mortgaged Property.

“Welfare Plan” means an employee welfare benefit plan as defined in Section 3(1)
of ERISA established or maintained by Borrower or any ERISA Affiliate or with
respect to which Borrower or any ERISA Affiliate has an obligation to make
contributions and covers any current or former employee of Borrower or any ERISA
Affiliate.

ARTICLE II.

GENERAL TERMS

Section 2.1. The Loan.

(a) Subject to the terms and conditions of this Agreement, the Lenders shall
lend to Borrower on the Closing Date the Loan Amount. The proceeds of the Loan
shall be used solely for the purposes identified in Section 2.2 hereof. On the
Closing Date, upon the satisfaction of the conditions set forth in Section 3.1,
the Agent shall wire immediately available funds to an account designated by
Borrower in an amount equal to (x) the Loan Amount, less (y) the sum of (i) the
Origination Fee, (ii) the deposits to the Interest Reserve Account, the Real
Estate Taxes Escrow Account and the Insurance Escrow Account required to be
funded from Loan proceeds pursuant to Section 2.13, and (iii) the out-of-pocket
expenses incurred by Agent in connection with the origination and funding of the
Loan in excess of the Expense Deposit (including, but not limited to the
reasonable fees and expenses of Agent’s and Collateral Agent’s counsel).

(b) The Loan shall constitute one general obligation of Borrower to Lenders and
shall be secured by the security interest in and Liens granted upon all of the
Collateral, and by all other security interests and Liens at any time or times
hereafter granted by Borrower to Agent or to Collateral Agent on behalf of
Lenders as security for the Loan.

Section 2.2. Use of Proceeds. Proceeds of the Loan shall be used only for the
following purposes: (a) to refinance the Mortgaged Property, (b) to pay to Agent
the Origination Fee, (c) to make the required deposits to the Interest Reserve
Account, the Real Estate Taxes Escrow Account and the Insurance Escrow Account,
(d) to pay Transaction Costs (including the reasonable out of pocket expenses
incurred by Lenders in connection with the origination and funding of the Loan)
and (e) to pay to counsel to each of Collateral Agent and the Agent their
respective reasonable fees, expenses and disbursements. If any Loan proceeds
remain after application thereof as set forth in the preceding sentence, such
excess proceeds may be used for the general corporate purposes of Borrower
(including an equity cash out to the Borrower’s principals).

Section 2.3. Security for the Loan. The Note and Borrower’s obligations
hereunder and under all other Loan Documents shall be secured by (a) Liens upon
the Mortgaged Property pursuant to the Mortgage, (b) the Contract Assignment,
(c) the Manager’s Subordination, (d) the Assignment of Leases and Rents, (e) the
Collateral Assignment of Hedge, (f) the Note Pledge Agreement, and (g) all other
security interests and Liens granted in this Agreement and in the other Loan
Documents.

 

30



--------------------------------------------------------------------------------

Section 2.4. Borrower’s Note. Borrower’s obligation to pay the principal of and
interest on the Loan and all other amounts due under the Loan Documents shall be
evidenced initially by the Note, duly executed and delivered by Borrower on the
Closing Date. The Note shall be payable as to principal, interest and all other
amounts due under the Loan Documents, as specified in this Agreement, with a
final maturity on the Maturity Date. The initial Lender shall have the right to
have the Note subdivided, by exchange for promissory notes of lesser
denominations in the form of the initial Note, upon written request to Borrower
and, in such event, Borrower shall promptly execute additional or replacement
Notes. At no time shall the aggregate original principal amount of the Note (or
of such replacement Notes) exceed the Loan Amount.

Section 2.5. Principal and Interest; Exit Fee.

(a) Borrower shall pay to Agent interest on the Principal Indebtedness of the
Loan from the Closing Date through the end of the Interest Accrual Period
following or during which the Loan is paid in full at the interest rate provided
below in this Section 2.5. Interest on the Loan shall accrue on the Principal
Indebtedness commencing on the Closing Date and shall be payable in arrears on
the eleventh (11th) day of the month following the month in which the Closing
Date occurs and on the eleventh (11th) day of each and every month thereafter
until such time as the Loan shall be repaid in full, unless, in any such case,
such day is not a Business Day, in which event such interest shall be payable on
the first Business Day following such date (such date for any particular month,
the “Payment Date”). The Agent and the Collateral Agent shall calculate LIBOR on
each Interest Determination Date for the related Interest Accrual Period and
promptly communicate to Borrower such rate for such period. The entire
outstanding Principal Indebtedness of the Loan and the Note, together with all
accrued but unpaid interest thereon and all other amounts due under the Loan
Documents (including, without limitation, the Exit Fee), shall be due and
payable by Borrower to the Lenders on the Maturity Date. In addition, in the
event that the Maturity Date occurs on a day other than a Payment Date, then on
the Maturity Date, Borrower shall be required to pay to Lenders the amount of
interest that would have accrued on the Principal Indebtedness from the day
after the Maturity Date through and including the last day of the Interest
Accrual Period in which the Maturity Date occurred, as if the Principal
Indebtedness was not repaid on the Maturity Date. Interest shall be computed on
the basis of a 360 day year and the actual number of days elapsed.

(b) For the initial Interest Accrual Period, the Principal Indebtedness shall
bear interest at a rate per annum equal to 6.71875%. For each Interest Accrual
Period thereafter, the Principal Indebtedness shall bear interest at a rate per
annum equal to the sum of (x) LIBOR determined as of the Interest Determination
Date for such Interest Accrual Period plus (y) 1.35%.

(c) Borrower shall make principal payments on the Loan on each Payment Date in
an amount equal to the amount, if any, required to be paid pursuant to clause
fourth of Section 2.12(b).

 

31



--------------------------------------------------------------------------------

(d) While an Event of Default has occurred and is continuing, Borrower shall pay
to Agent interest at the Default Rate on any amount owing to the Lenders not
paid when due until such amount is paid in full.

(e) On the Payment Date on which the Borrower pays the outstanding Principal
Indebtedness in whole, the Borrower shall pay to the Lender the Exit Fee.

Section 2.6. Voluntary Prepayment.

(a) Borrower may not voluntarily prepay the Loan on or before July 17, 2007.
Thereafter, Borrower may voluntarily prepay the Loan in whole or in part on any
Payment Date; provided, however, that, any such prepayment shall be accompanied
by an amount representing all accrued interest on the portion of the Loan being
prepaid and other amounts then due under the Loan Documents (including, without
limitation, the Exit Fee); and provided further that any such prepayment shall
be paid concurrently with a prepayment by Senior Mezzanine Borrower in reduction
of the Senior Mezzanine Loan in a pro rata amount based upon the face amounts of
the Note and the Senior Mezzanine Note.

(b) In the event of any such voluntary prepayment, Borrower shall give Agent
written notice (or telephonic notice promptly confirmed in writing) of its
intent to prepay, which notice shall be given at least thirty (30) days’ prior
to the date upon which prepayment is to be made and shall specify the Payment
Date on which such prepayment is to be made and the amount of such prepayment
(which shall not be less than $1,000,000). If any such notice is given, the
amount specified in such notice shall be due and payable on the Payment Date
specified therein (unless such notice is revoked by Borrower prior to the date
specified therein in which event Borrower shall immediately reimburse Agent for
any out-of-pocket costs incurred in connection with the giving of such notice
and its revocation).

Section 2.7. Mandatory Prepayment; Capital Events; Certain Transfers.

(a) Borrower shall not effect a Capital Event with respect to the Mortgaged
Property on or before July 17, 2007. Thereafter, Borrower may effect a Capital
Event with respect to the Mortgaged Property on any Business Day on the
condition that the Capital Event Proceeds, or such portion thereof required to
fully repay the Indebtedness (and, if necessary, any contributions from the
principals of Borrower necessary to make the payments required hereunder), are
deposited in the Collection Account and applied on the date of deposit in the
Collection Account to repay the Indebtedness in full (including (1) all accrued
interest on the Principal Indebtedness through the end of the Interest Accrual
Period during which such deposit occurs, (2) the Exit Fee and (3) other amounts
then due under the Loan Documents). Notwithstanding, the foregoing, Borrower may
effect a Transfer (other than a Capital Event of a Mortgaged Property as
provided in this Section 2.7(a) or a Permitted Transfer), provided (1) if the
Loan has not been included in a Secondary Market Transaction in which Securities
are issued, Borrower obtains the prior written consent of the Agent or (2) if
the Loan has been included in a Secondary Market Transaction in which Securities
were issued, Borrower shall have delivered to the Agent a Rating Confirmation
and (3) Borrower pays all reasonable out-of-pocket expenses incurred by the
Agent in connection with the transaction.

 

32



--------------------------------------------------------------------------------

(b) Except as otherwise provided in Section 2.12(f) in the event Loss Proceeds
are required to be made available for restoration pursuant to Section 5.1(x) of
this Agreement and excluding Loss Proceeds which Borrower is obligated to turn
over to tenants or other third persons pursuant to applicable law, in the event
of a casualty or a Taking of the Mortgaged Property, in whole or in part,
Borrower shall cause all such Loss Proceeds otherwise payable with respect to
the Mortgaged Property to be deposited directly into the Collection Account in
accordance with Section 2.12(a)(iii) and shall on the Payment Date occurring
immediately following the receipt of such Loss Proceeds, apply such portion of
Loss Proceeds solely to make the payments required pursuant to clause fourth of
Section 2.12(b) of this Agreement.

(c) Upon payment or prepayment of the Loan in full, Borrower shall pay to the
Lenders, in addition to the amounts specified in Section 2.6, Section 2.7 and
Section 2.12, as applicable, all other amounts then due and payable to the
Lenders pursuant to the Loan Documents.

Section 2.8. Application of Payments After Event of Default. All proceeds
relating to any repayments of the Loan after the Collateral Agent shall have
received written notice of the occurrence of an Event of Default shall be
applied by Agent, in Agent’s sole discretion, to amounts then outstanding under
this Agreement (including, without limitation, any unpaid fees of the Collateral
Agent payable pursuant to the Fee Letter and any reasonable out-of-pocket costs
and expenses of Collateral Agent and the Lenders, in that order, reimbursable
pursuant to the terms of this Agreement arising as a result of such repayment;
any accrued and unpaid interest then payable with respect to the Loan or the
portion thereof being repaid; any accrued and unpaid Exit Fee in respect of any
such Principal Indebtedness being repaid; the Principal Indebtedness or the
portion thereof being repaid; and any other sums then due and payable to or for
the benefit of Agent pursuant to this Agreement or any other Loan Document(s)).

Section 2.9. Method and Place of Payment From the Collection Account to Agent.

(a) Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Agent not later
than 2:00 p.m., New York City time, on the date when due and shall be made in
lawful money of the United States of America by wire transfer in federal or
other immediately available funds to its account at J.P. Morgan Chase Bank, New
York, New York (ABA No. 021-000-021, Account No. 066-612-187, Reference: City
National Bank Plaza) and Agent shall disburse such payments to the Person
entitled thereto on the Business Day of receipt of such payments (or the next
Business Day if the payments are received after 2:00 p.m., New York City time on
such Business Day) to the account designated by such Person in writing to Agent
from time to time. Any funds received by Agent after such time shall, for all
purposes hereof, be deemed to have been paid on the next succeeding Business
Day. Agent shall notify Borrower in writing of any changes in the account to
which payments are to be made. All payments made by Borrower hereunder, or by
Borrower under the other Loan Documents, shall be made irrespective of, and
without any deduction for, any set-offs or counterclaims.

(b) Except to the extent otherwise provided herein, (i) each payment or
prepayment of principal of the Loan by Borrower shall be made to Agent for the
account of the Lenders pro rata in accordance with the respective unpaid portion
of the Loan held by such Lenders and (ii)

 

33



--------------------------------------------------------------------------------

each payment of interest on the Loan by Borrower shall be made to Agent for the
account of the Lenders pro rata in accordance with the amounts of interest on
the portion of the Loan held by such Lenders then due and payable to the
respective Lenders.

Section 2.10. Taxes. All payments made by Borrower under the Note and this
Agreement to or for the benefit of Lenders shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (other than taxes imposed on the income
of the Lenders).

Section 2.11. Release of Collateral.

(a) Notwithstanding any other provision of this Agreement or any other Loan
Document, upon the occurrence of a Capital Event with respect to the Mortgaged
Property as described in Section 2.7(a) hereof, Agent, on behalf of the Lenders,
shall, simultaneously with such Capital Event, release of record the Lien of the
Mortgage and UCC-1 financing statements and any other Liens in favor of the
Lenders relating to the Mortgaged Property or the portion thereof affected by
such Capital Event provided, however, that the Agent shall not be required to
release its Lien unless the Proceeds (or the requisite portion thereof) of such
Capital Event are paid to Agent in full satisfaction of the Indebtedness as
required hereunder.

(b) In the event Borrower satisfies the outstanding Indebtedness in full, Agent
and, at the written direction of Agent, Collateral Agent shall withdraw and hold
uninvested for Borrower in an Eligible Account at LaSalle Bank National
Association from the Business Day immediately preceding the date upon which the
release of funds is to be made to Borrower and release on the date on which the
outstanding Indebtedness is repaid in full any and all amounts then on deposit
in the Reserve Account and/or the Collection Account to Borrower. Upon repayment
of the Loan and all other amounts due hereunder and under the Loan Documents in
full in accordance with the terms hereof and thereof, the Lenders shall,
promptly after such payment, release or cause to be released all Liens with
respect to all Collateral (including, without limitation, terminating the tenant
direction letters delivered pursuant to Section 2.12(a)) or, to the extent
necessary to facilitate future savings of mortgage tax in states that impose
mortgage taxes, assign such Liens to Borrower’s new lender(s), provided that any
such assignments shall be without recourse, representation, or warranty of any
kind, except that Agent and each Lender shall represent and warrant (1) the then
outstanding amount of the Principal Indebtedness and (2) that such Liens have
not been previously assigned by Agent or any Lender.

Section 2.12. Central Cash Management.

(a) Collection Account, Local Collection Account, Parking Collection Account and
Security Deposit Account; Deposits to and Withdrawals from Collection Account,
Local Collection Account, Parking Collection Account and Security Deposit
Account.

(i) On or before the Closing Date, Borrower shall have established and shall
maintain with a financial institution acceptable to the Agent in its sole
reasonable discretion (a “Local Deposit Bank”), a local collection account for
the Mortgaged Property (a “Local

 

34



--------------------------------------------------------------------------------

Collection Account”), a Parking Collection Account for the Mortgaged Property (a
“Parking Collection Account”), and a security deposit account for the Mortgaged
Property (the “Security Deposit Account”). Each such Account shall be an
Eligible Account with a separate and unique identification number and entitled
“Citigroup Global Markets Realty Corp., as agent for 515/555 Flower Associates,
LLC.” On or before the Closing Date, Borrower shall have caused the Local
Deposit Bank to deliver to Agent on behalf of the Lenders the Local Deposit Bank
Agreements in form and substance acceptable to Agent (A) acknowledging Agent’s
security interest in and sole dominion and control over the Local Collection
Account and the Parking Collection Account, and (B) acknowledging Agent’s
security interest in the Security Deposit Account and Borrower’s Operating
Account, and right, upon the occurrence and during the continuance of an Event
of Default, to assert sole dominion and control over the Security Deposit
Account and Borrower’s Operating Account. If any Lease requires that Borrower
not commingle the security deposit given by the tenant thereunder with any other
funds, then Borrower shall establish and maintain a separate security deposit
account for each such Lease in accordance with the foregoing account
requirements, all of which security deposit accounts shall be referred to
herein, collectively, as the “Security Deposit Account.” On or before the
Closing Date, Borrower shall establish and maintain with the Collateral Agent a
collection account (the “Collection Account”), which shall be an Eligible
Account with a separate and unique identification number and entitled “Citigroup
Global Markets Realty Corp. as Agent, as secured party from 515/555 Flower
Associates, LLC pursuant to a Loan Agreement dated as of July 17, 2006 among
515/555 Flower Associates, LLC, Citigroup Global Markets Realty Corp. as Agent
and LaSalle Bank National Association as Collateral Agent.” On or before the
Closing Date, Borrower shall have delivered to each tenant under a Lease an
irrevocable direction letter in a form approved by Agent requiring the tenant to
pay all Rents and Money received from Accounts or under Leases and derived from
the Mortgaged Property and Proceeds thereof owed to Borrower directly to the
Local Collection Account. Borrower shall provide to Agent proof of such
delivery. In addition, Borrower shall deliver an irrevocable direction letter in
such form to each tenant under a new Lease entered into after the date hereof
prior to the commencement of such Lease. If a tenant under a Lease forwards such
Rents, Money or Proceeds to Borrower rather than directly to the Local
Collection Account, Borrower shall (i) deliver an additional irrevocable
direction letter to the tenant and make other commercially reasonable efforts to
cause the tenant to forward such Rents, Money or Proceeds directly to the Local
Collateral Account and (ii) immediately deposit or cause the Manager to deposit
in the Local Collection Account such Rents, Money or Proceeds. At all times
during this Agreement, Borrower shall deposit or cause Manager to deposit in the
Security Deposit Account all security deposits received from tenants at the
applicable Mortgaged Property, by no later than the Business Day following the
collection and receipt thereof. At all times during this Agreement, Borrower
shall deposit or cause Manager or Borrower’s parking operator to deposit in the
Parking Collection Account all Gross Revenues from the Mortgaged Property
allocable to parking fees and expenses. The Local Deposit Bank shall perform
clearing house services with respect to the Local Collection Account and the
Parking Collection Account. Subject to Section 2.12(a)(ii), Borrower shall sweep
or cause to be swept on each Business Day during a calendar month all Money on
deposit in the Local Collection Account and the Parking Collection Account to
the Collection Account. So long as no Event of Default shall have occurred and
be continuing, Borrower and Manager shall be permitted on a monthly basis with
the prior written approval of the Agent to make withdrawals from the Security
Deposit Account for the payment, application or return of security

 

35



--------------------------------------------------------------------------------

deposits in accordance with the Leases. Borrower shall not have any right to
withdraw Money from the Local Collection Account, the Parking Collection
Account, the Collection Account or the Security Deposit Account (except for
security deposits as described above), which shall be under the sole dominion
and control and the “control” within the meaning of Sections 9-104 and 9-106 of
the UCC, of the Agent. Any such Rents, Money or Proceeds held by Borrower or the
Manager prior to deposit into the Collection Account shall be held in trust for
the benefit of the Agent and the Lenders.

(ii) In the event that Agent has notified the Collateral Agent and Borrower that
an Event of Default has occurred and is continuing,

(A) all Rents and Money received from Accounts or under Leases and derived from
the Mortgaged Property and all Proceeds thereof shall be payable to Agent for
the account of Lenders or as otherwise directed by Agent on behalf of Lenders
(provided that such direction shall not result in the nonpayment of any
outstanding fees payable to the Collateral Agent pursuant to the Fee Letter),

(B) Agent on behalf of the Lenders shall make deposits, or cause deposits to be
made, of such Rents, Money and Proceeds directly to the Collection Account, and
Borrower shall cooperate (and shall cause the Manager to cooperate) with Agent
on behalf of the Lenders in the making of such deposits or causing such deposits
to be made,

(C) Borrower shall not have any right to make or direct any withdrawals from the
Collection Account or the Reserve Account without the prior written consent of
Agent on behalf of the Lenders, and

(D) proceeds on deposit in the Collection Account and the Reserve Account may be
applied by Collateral Agent on behalf of the Lenders for the payment of the
Indebtedness pursuant to Section 2.8 of this Agreement.

(iii) So long as no Event of Default shall have occurred and be continuing,
Borrower shall deposit in the Collection Account: (a) as and when required by
Section 2.7(b), Loss Proceeds received by Borrower and (b) simultaneously with
the consummation of any Capital Event, the Capital Event Proceeds resulting from
such Capital Event and any contributions from Borrower’s principals required by
Section 2.7(a) in connection with such Capital Event.

(b) Distribution of Cash. So long as the Collateral Agent shall not have
received written notice from Agent on behalf of the Lenders that an Event of
Default has occurred and is continuing, the Collateral Agent shall hold
uninvested for Borrower or the Lenders in an Eligible Account at LaSalle Bank
National Association, the funds on deposit in the Collection Account as of the
close of business on the Business Day immediately preceding each Payment Date to
such Payment Date and shall apply such funds on such Payment Date, in each case
to the extent of the amounts set forth in the related Payment Date Statement
delivered by the Collateral Agent, as follows:

first, to the Real Estate Taxes Escrow Account and the Insurance Escrow Account,
in that order, in the respective amounts required to be deposited therein as
described in Section 2.13(b);

 

36



--------------------------------------------------------------------------------

second, to Agent for the payment of the interest then due and payable on the
Note with respect to the related Interest Accrual Period;

third, to Agent for the payment of the Exit Fee and the Extension Fee, if any,
then due and payable;

fourth, to Agent for the payment of the Principal Indebtedness in an amount
equal to any amount to which the Agent is then entitled pursuant to Sections
2.7(a) or 2.7(b) of this Agreement;

fifth, to the payment to the Collateral Agent of its fees then due and payable
pursuant to the Fee Letter;

sixth, to the Other Property Expenses Account in the amount, if any, required
(or permitted) to be deposited therein as described in Section 2.13(b);

seventh, to the Replacement Reserve Account and the On-going Leasing Costs/TI
Costs Account in that order, in the respective amounts, if any, required to be
deposited therein as described in Section 2.13(a);

eighth, to the payment of any outstanding indemnification payment to which an
Indemnified Party is then entitled pursuant to Sections 5.1(i) and 5.1(j), and
any other amounts then due and payable to Agent pursuant to this Agreement and
the other Loan Documents which are not paid from applications under clauses
first through seventh above;

ninth, to the Senior Mezzanine Loan Account, in the amount of interest payments
and any other amounts required to be paid pursuant to the Senior Mezzanine Loan
Agreement (including, without limitation, the fees incurred by Senior Mezzanine
Lender in connection with amendments or endorsements to Senior Mezzanine
Lender’s Eagle 9 insurance policy) on such Payment Date;

tenth, to the Junior Mezzanine Loan Account, in the amount of interest payments
and any other amounts required to be paid pursuant to the Junior Mezzanine Loan
Agreement (including, without limitation, the fees and expenses of the
Construction Consultant, and fees incurred by Junior Mezzanine Lender in
connection with amendments or endorsements to Junior Mezzanine Lender’s Eagle 9
insurance policy) on such Payment Date;

eleventh, if the Agent shall have notified Borrower in writing that the Debt
Service Coverage Test has not been satisfied, then all remaining available
funds, if any, shall be distributed to the Cash Flow Sweep Account until the
date that the Debt Service Coverage Test has been satisfied; and

 

37



--------------------------------------------------------------------------------

twelfth, if all remaining available funds are not on such Payment Date being
distributed to the Cash Flow Sweep Account pursuant to clause eleventh above,
then all remaining available funds, if any, shall be distributed to Borrower.

Any payment made to Senior Mezzanine Lender or to the Senior Mezzanine Loan
Account above shall be deemed to be a distribution in such amount by Borrower to
Senior Mezzanine Borrower. Any payment made to Junior Mezzanine Lender or to the
Junior Mezzanine Loan Account above shall be deemed to be a distribution in such
amount by Borrower to Senior Mezzanine Borrower and a distribution in such
amount by Senior Mezzanine Borrower to Junior Mezzanine Borrower.

(c) Permitted Investments. Borrower shall, or shall direct Collateral Agent in
writing to, invest and reinvest any balance in the Collection Account, from time
to time in Permitted Investments; provided, however, that

(i) maturity of the Permitted Investments on deposit therein shall be at the
discretion of Borrower, but in any event no later than the Business Day
immediately preceding the date on which such funds are required to be withdrawn
therefrom pursuant to Section 2.12(a) or 2.12(b) of this Agreement,

(ii) Collateral Agent has received written notice from Agent that an Event of
Default has occurred and is continuing Borrower shall not have any right to
direct investment of the balance in the Collection Account,

(iii) such Permitted Investments shall be held in the name of Collateral Agent
and shall be credited to the Collection Account, and

(iv) no written investment direction is provided to Collateral Agent by
Borrower, Collateral Agent shall invest any balance in the Collection Account in
an investment of the type described in clause (vii) of the definition of
Permitted Investments.

Agent, the Lenders and Collateral Agent shall have no liability for any loss in
investments of funds in the Collection Account that are invested in Permitted
Investments (unless, in the case of Collateral Agent, invested contrary to
Borrower’s or Agent’s written direction) and no such loss shall affect
Borrower’s obligation to fund, or liability for funding, the Collection Account.
All interest paid or other earnings on the Permitted Investments of funds
deposited into the Collection Account made hereunder shall be deposited into the
Collection Account. Borrower shall include all earnings on the Collection
Account as income of Borrower for federal and applicable state tax purposes.

(d) Monthly and Payment Date Statements. With respect to each Collection Period,
Collateral Agent shall prepare and deliver, or shall cause to be prepared and
delivered, to Agent a statement no later than ten (10) Business Days after the
end of such Collection Period setting forth the aggregate deposits to and
withdrawals from the Collection Account and each account of the Reserve Account
and the opening and closing balances in such accounts (collectively, the
“Monthly Statement”). With respect to each Payment Date and the related
Collection Period and Interest Accrual Period, Collateral Agent shall prepare
and deliver, or shall cause to be prepared and delivered to Borrower and Agent,
a statement (each, a “Payment Date

 

38



--------------------------------------------------------------------------------

Statement”) no later than the Business Day prior to such Payment Date with
respect to each of the items below, setting forth the following:

(i) the aggregate deposits to the Collection Account during the related
Collection Period for each type of deposit under this Agreement and the opening
and closing balances in the Collection Account;

(ii) the amount of interest then due and payable on the Note with respect to the
Interest Accrual Period (including the applicable number of days and interest
rate which were applied in determining such amount);

(iii) the amount of the Exit Fee and Extension Fee, if any, then due and
payable;

(iv) the amount of the fees of the Collateral Agent and any expenses payable to
the Collateral Agent and any outstanding indemnification payment to which an
Indemnified Party is then entitled under this Agreement, in each case, at a
reasonable and market rate;

(v) the following information with respect to the Principal Indebtedness in a
format reasonably acceptable to Agent: (1) the Principal Indebtedness as of the
preceding Payment Date, (2) any principal payable to the Lenders pursuant to
Sections 2.6, 2.7 or 2.12 on such Payment Date, and (3) the Principal
Indebtedness on the current Payment Date (taking into account such payments);
and

(vi) the amount withdrawn from or remitted to each account of the Reserve
Account in accordance with Sections 2.12 and 2.13 and the amount remitted to
Borrower.

(e) Quarterly Statements. No later than thirty (30) days following the end of
each of the months of December, March, June, and September, beginning with the
month ending at June 30, 2006, Borrower shall prepare and deliver to the Agent
and the Collateral Agent a statement (each a “Quarterly Statement”) in hard copy
and on diskette and/or a copy through electronic mail, in form and substance
reasonably satisfactory to Agent, setting forth with respect to the Mortgaged
Property,

(i) a cash flow report detailing the Operating Revenues and the Operating
Expenses, in each case on a trailing twelve month basis,

(ii) a rent roll dated as of the last day of such quarter identifying each of
the Leases by the term, suite number, rentable square feet, rental and other
charges required to be paid, any rental concessions or base stops, any defaults
thereunder and any other information reasonably required by Lender;

(iii) a management report (including leasing updates and leasing prospects and
Renovation progress) and an actual vacancy level for the Mortgaged Property
(expressing the level as a percentage) for the most recent date available,

(iv) year-to-date operating statements and capital expense reports prepared for
each calendar month during each such quarter, each of which shall include an
itemization of actual (not pro forma) operating expenses and capital
expenditures during the applicable period; and

 

39



--------------------------------------------------------------------------------

(v) a comparison of the budgeted income and expenses with the actual income and
expenses for such month and year to date, together with a detailed explanation
of any variances between budgeted and actual amounts that are in excess of the
greater of: (1) $10,000, and (2) ten percent (10%) or more for each line item
therein.

(f) Loss Proceeds. In the event of a casualty or Taking with respect to the
Mortgaged Property, unless pursuant to Section 5.1(x) of this Agreement or
applicable law, the Loss Proceeds are to be made available to Borrower for
restoration or to the tenants, all of Borrower’s interest in Loss Proceeds shall
be paid directly to the Collection Account to satisfy the requirements of
Section 2.7(b). If the Loss Proceeds are to be made available for restoration
pursuant to this Agreement or to the tenants pursuant to applicable law, such
Loss Proceeds shall be held by the Collateral Agent in a segregated
interest-bearing Eligible Account in the name of the Collateral Agent on behalf
of the Lenders to be opened by the Collateral Agent within three (3) Business
Days after the Collateral Agent receives written notice of the necessity
therefor from the Agent, to be withdrawn by the Collateral Agent and held
uninvested in a LaSalle Bank National Association account from the Business Day
immediately preceding the date upon which payment to Borrower or to the tenants
is to be made to such payment date for delivery to Borrower or to the tenants
from time to time to pay restoration costs pursuant to a schedule reasonably
acceptable to Agent and Borrower. Funds on deposit in any such account opened by
the Collateral Agent shall be invested in Permitted Investments in the same
manner and subject to the same restrictions as set forth in Section 2.12(c) with
respect to the Collection Account (except that the maturity shall be not later
than as necessary to satisfy the schedule referred to in the preceding
sentence). If any Loss Proceeds are received by Borrower, such Loss Proceeds
shall be received in trust for the Lenders, shall be segregated from other funds
of Borrower, and shall be forthwith paid to Collateral Agent to the extent
necessary to comply with this Agreement.

(g) Collateral Agent’s Reliance. Collateral Agent may rely and shall be
protected in acting or refraining from acting upon any written notice,
instruction or request furnished to it hereunder and reasonably believed by it
to be genuine and to have been signed or presented by the proper party or
parties. Collateral Agent may rely on written notice from Agent as to the
occurrence and continuance of an Event of Default, without further written
notice by the Lenders to the contrary.

Section 2.13. Reserve Account.

(a) Replacement Reserve Account and On-going Leasing Costs/TI Costs Account.

(i) On or before the Closing Date, Borrower shall establish and maintain with
the Collateral Agent two separate accounts for Capital Improvement Costs,
replacement reserves, Leasing Commissions and TI Costs, each of which shall be
an Eligible Account and shall have the same title as the Collection Account, for
the benefit of the Lenders until the Loan is paid in full. The two accounts
shall be designated the Replacement Reserve Account (the “Replacement Reserve
Account”) and the On-going Leasing Costs/TI Costs Account (the “On- going

 

40



--------------------------------------------------------------------------------

Leasing Costs/TI Costs Account”). On each Payment Date after the initial Payment
Date as of which Borrower shall have satisfied the Debt Service Coverage Test,
the Agent shall have the right to instruct the Collateral Agent in writing to
deposit from the Collection Account (or if the Agent has so instructed the
Collateral Agent but the funds for such deposit are not available pursuant to
Section 2.12(b), Borrower shall make a deposit of Borrower’s funds sourced from
equity capital contributions) in the Replacement Reserve Account, an amount
acceptable to the Agent (which shall not exceed one-twelfth (1/12th) of the
product of $0.25 and the Rentable Square Footage of the Mortgaged Property) and
in the On-Going Leasing Costs/TI Costs Account, an amount acceptable to the
Agent (which shall not exceed one-twelfth (1/12th) of the product of $1.50 and
the Rentable Square Footage of the Mortgaged Property.)

(ii) Any and all Moneys remitted to the Replacement Reserve Account, together
with any Permitted Investments in which such Moneys are or will be invested or
reinvested during the term of this Agreement, shall be held in the Replacement
Reserve Account (A) to be withdrawn by Collateral Agent upon written request by
Borrower made not more than once each month in an amount not less than $50,000
and held uninvested for Borrower or the Lenders in an Eligible Account at
LaSalle Bank National Association from the close of business on the Business Day
immediately preceding the date upon which payment is to be made to Borrower to
such date, and either applied to pay directly, or deposited into Borrower’s
Operating Account to pay or to reimburse Borrower for, replacement reserve costs
reasonably determined by Borrower or (B) for purposes otherwise requested by
Borrower and reasonably approved by the Agent in writing.

(iii) Any and all Moneys remitted to the On-going Leasing Costs/TI Costs
Account, together with any Permitted Investments in which such Moneys are or
will be invested or reinvested during the term of this Agreement, shall be held
in the On-going Leasing Costs/TI Costs Account (A) to be withdrawn by Collateral
Agent upon written request by Borrower made not more than once each month in an
amount not less than $50,000 and held uninvested for Borrower or the Lenders in
an Eligible Account at LaSalle Bank National Association from the close of
business on the Business Day immediately preceding the date upon which payment
is to be made to Borrower to such date, and either applied to pay directly, or
deposited into Borrower’s Operating Account to pay or to reimburse Borrower for,
Leasing Commissions and TI Costs incurred in connection with leasing activities
relating to the Mortgaged Property after the Closing Date specified by Borrower
in a written request delivered to Collateral Agent and the Agent or (B) for
purposes otherwise requested by Borrower and reasonably approved by the Agent in
writing.

(iv) Not less than three (3) Business Days prior to the date on which Borrower
desires to withdraw funds on deposit in the Replacement Reserve Account or
On-going Leasing Costs/TI Costs Account, in whole or in part, Borrower shall
provide the Agent with written notice (with a copy to Collateral Agent) of such
request (including therein a statement of the purpose for the withdrawal and in
the case of a reimbursement of Borrower, evidence that the related costs have
been paid).

(b) Real Estate Taxes Escrow Account, Insurance Escrow Account, Other Property
Expenses Account and Borrower’s Operating Account. On or before the Closing
Date, Borrower shall establish and maintain with the Collateral Agent three
separate accounts for Property

 

41



--------------------------------------------------------------------------------

Expenses, each of which shall be an Eligible Account and shall have the same
title as the Collection Account for the benefit of the Lenders until the Loan is
paid in full. The three accounts shall be designated the Real Estate Taxes
Escrow Account (the “Real Estate Taxes Escrow Account”), the Insurance Escrow
Account (the “Insurance Escrow Account”) and the Other Property Expenses Account
(the “Other Property Expenses Account”). On or before the Closing Date, Borrower
shall establish and maintain the Borrower’s Operating Account with a separate
and unique identification number and entitled in the same name as the Collection
Account. On the Closing Date, the initial Lender shall deposit out of the Loan
proceeds $3,044,680 in the Real Estate Taxes Escrow Account and $2,302,574 in
the Insurance Escrow Account. Collateral Agent shall deposit from the Collection
Account (or, if the funds for such deposit are not available pursuant to
Section 2.12(b), Borrower shall make a deposit of Borrower’s funds sourced from
equity capital contributions),

(1) with respect to each Payment Date, an amount equal to the Impositions
portion of Monthly Property Expenses in the Real Estate Taxes Escrow Account,

(2) with respect to each Payment Date, an amount equal to the portion of Monthly
Property Expenses equal to insurance premiums for policies of insurance required
to be maintained by Borrower with respect to the Mortgaged Property pursuant to
this Agreement or the other Loan Documents in the Insurance Escrow Account and

(3) with respect to any Payment Date as of which remaining available funds are
not being remitted to Borrower pursuant to clause twelfth of Section 2.12(b),
the remainder of the Monthly Property Expenses in the Other Property Expenses
Account.

Any and all Moneys remitted to the Real Estate Taxes Escrow Account, Insurance
Escrow Account or Other Property Expenses Account together with any Permitted
Investments in which such Moneys are or will be invested or reinvested during
the terms of this Agreement, shall be held in the Real Estate Taxes Escrow
Account, Insurance Escrow Account or Other Property Expenses Account, to be
withdrawn and disbursed as provided below.

On each Payment Date on which funds are deposited in the Other Property Expenses
Account as described above, Collateral Agent shall disburse into Borrower’s
Operating Account funds from the Other Property Expenses Account in an amount
equal to the Property Expenses set forth in the Operating Budget that are
currently due to be paid and not previously paid or reimbursed; provided that
such disbursement shall be conditioned upon the receipt by Collateral Agent,
prior to such Payment Date, of an Officer’s Certificate certifying that the most
recent disbursement from the Other Property Expenses Account to Borrower’s
Operating Account has been used by Borrower in accordance with this Agreement
and the other Loan Documents, together with a copy of Borrower’s check register
supporting such Officer’s Certificate. If there are any Property Expenses that
are not set forth on the Operating Budget but that have been approved by the
Agent in writing, such approval not to be unreasonably withheld, Borrower may,
prior to the Payment Date, make a written request to Collateral Agent and Agent
to increase the disbursement being made from the Other Property Expenses Account
on the ensuing Payment Date to cover such unbudgeted items. In the event
Borrower is entitled to the release of funds from the Other Property Expenses
Account following the delivery of written confirmation from the Agent that the
Debt Service Coverage Test has been satisfied, Lenders and the Collateral

 

42



--------------------------------------------------------------------------------

Agent (upon receipt of written notice thereof from the Agent) shall release any
and all amounts on deposit in the Other Property Expenses Account to Borrower’s
Operating Account on the Business Day on which Borrower satisfies such test.

Funds from the Real Estate Taxes Escrow Account and Insurance Escrow Account
shall be withdrawn by the Collateral Agent upon written request of Borrower
delivered to Agent and Collateral Agent. Such written request by Borrower shall
include copies of bills or invoices for Impositions and insurance premiums
toward which such funds are to be applied. The funds shall be withdrawn and held
uninvested for Borrower or the Lenders in an Eligible Account at LaSalle Bank
National Association from the close of business on the Business Day immediately
preceding the date upon which direct payment is to be made to such date, and
applied directly by Collateral Agent to pay (x) any Impositions (in the case of
the Real Estate Taxes Escrow Account), or (y) any insurance premiums for
policies of insurance required to be maintained by Borrower with respect to the
Mortgaged Property pursuant to this Agreement or the other Loan Documents (in
the case of the Insurance Escrow Account).

(c) Cash Flow Sweep Account. On or before the Closing Date, Borrower shall
establish and maintain with the Collateral Agent an account designated the Cash
Flow Sweep Account (the “Cash Flow Sweep Account”) which shall be an Eligible
Account and shall have the same title as the Collection Account for the benefit
of the Lenders until the Loan is paid in full. On any Payment Date as of which
the Debt Service Coverage Test has not been satisfied, Agent shall deposit or
cause to be deposited in the Cash Flow Sweep Account the remaining available
funds pursuant to clause eleventh of Section 2.12(b). Any and all Moneys
remitted to the Cash Flow Sweep Account, together with any Permitted Investments
in which such Moneys are or will be invested or reinvested during the term of
this Agreement, shall be held in the Cash Flow Sweep Account, to be withdrawn by
Collateral Agent and held uninvested for Borrower or the Lenders in an Eligible
Account at LaSalle Bank National Association from the Business Day immediately
preceding the date upon which payment is to be made to such date, and applied to
pay interest on the Loan, the Senior Mezzanine Loan or the Junior Mezzanine Loan
then due and payable in the event sufficient funds are not available in the
Collection Account and the Interest Reserve Account to make such payment. Upon
Agent’s receipt of evidence satisfactory to Agent that the Debt Service Coverage
Test has been satisfied, and provided that no Default or Event of Default has
occurred and is continuing, Agent shall disburse all funds held in the Cash Flow
Sweep Account to Borrower’s Operating Account.

(d) Interest Reserve Account. On or before the Closing Date, Borrower shall
establish and maintain with the Collateral Agent an account designated the
Interest Reserve Account (the “Interest Reserve Account”), which shall be an
Eligible Account and shall have the same title as the Collection Account for the
benefit of the Lenders until the Loan is paid in full. On the Closing Date, the
initial Lender shall deposit out of the Loan proceeds $30,000,000 in the
Interest Reserve Account. Any and all Moneys remitted to the Interest Reserve
Account, together with any Permitted Investments in which such Moneys are or
will be invested or reinvested during the term of this Agreement, shall be held
in the Interest Reserve Account, to be withdrawn by Collateral Agent upon
written request of Borrower, Senior Mezzanine Borrower or Junior Mezzanine
Borrower, as applicable, and held uninvested for Borrower or the Lenders in an
Eligible Account at LaSalle Bank National Association from the close of business
on the Business Day immediately preceding the date upon which payment is to be
made to such date,

 

43



--------------------------------------------------------------------------------

and applied on a Payment Date to pay interest then due and payable on the Loan
in the event sufficient funds are not available in the Collection Account on
such Payment Date to make such payment, or to pay interest then due and payable
on the Senior Mezzanine Loan in the event sufficient funds are not available in
the Senior Mezzanine Loan Account on such Payment Date to make such payment, or
to pay interest then due and payable on the Junior Mezzanine Loan in the event
sufficient funds are not available in the Junior Mezzanine Loan Account on such
Payment Date to make such payment.

(e) Investment of Funds. All or a portion of any Moneys in the Reserve Account
shall be invested and reinvested, so long as Collateral Agent has not received
written notice from Agent that an Event of Default has occurred and is
continuing, by Collateral Agent in accordance with written instructions
delivered by Borrower, or after Collateral Agent has received written notice
from Agent that an Event of Default has occurred and is continuing, by Agent, in
one or more Permitted Investments. If no written investment direction is
provided to Collateral Agent by Borrower, Collateral Agent shall invest such
Moneys in an investment of the type described in clause (vii) of the definition
of Permitted Investments. Agent, the Lenders and Collateral Agent shall have no
liability for any loss in investments of funds in the Reserve Account that are
invested in Permitted Investments (unless, in the case of Collateral Agent,
invested contrary to Borrower’s or Agent’s written direction) and no such loss
shall affect Borrower’s obligation to fund, or liability for funding, the
Reserve Account. So long as an Event of Default has not occurred and is not
continuing, all such Permitted Investments shall be made in the name of
Collateral Agent on behalf of the Lenders or as otherwise directed by Agent.
Agent shall cause all income or other gain from investments of Money held in the
Reserve Account to be deposited in such respective account of the Reserve
Account immediately upon receipt and any loss resulting from such investments
shall be charged to such respective account of the Reserve Account. Unless and
until title to the funds therein shall have vested in any Person other than
Borrower, Borrower shall include all such income or gain on any account of the
Reserve Account as income of Borrower for federal and applicable state tax
purposes.

(f) Event of Default. After Collateral Agent has received written notice from
Agent that an Event of Default has occurred and is continuing, Borrower shall
not be permitted to make any withdrawal(s) from the Reserve Account and
Collateral Agent at the written direction of Agent may liquidate any Permitted
Investments of the amount on deposit in such account, withdraw and hold the
proceeds of such liquidation uninvested for Lenders in a LaSalle Bank National
Association account from the Business Day immediately preceding the date such
funds are to be used and use such amount on deposit in the Reserve Account on
the succeeding Business Day to make payments on account of the Loan in
accordance with the priorities set forth in Section 2.8.

Section 2.14. Additional Provisions Relating to the Collection Account and the
Reserve Account.

(a) The Collateral Agent covenants and agrees that: (i) all securities or other
property underlying any financial assets credited to any Pledged Account shall
be registered in the name of the Collateral Agent, indorsed to the Collateral
Agent or indorsed in blank or credited to another securities account maintained
in the name of the Collateral Agent and in no case will any financial asset
credited to any Pledged Account be registered in the name of Borrower, payable

 

44



--------------------------------------------------------------------------------

to the order of Borrower or specially indorsed to Borrower except to the extent
the foregoing have been specially indorsed to the Collateral Agent or in blank;
and (ii) all Permitted Investments and all other property delivered to the
Collateral Agent pursuant to this Agreement will be promptly credited to one of
the Pledged Accounts.

(b) The Collateral Agent hereby agrees that each item of property (whether
investment property, financial asset, security, instrument, cash or otherwise)
credited to any Pledged Account shall be treated as a “financial asset” within
the meaning of Section 8-102(a)(9) of the UCC.

(c) If at any time the Collateral Agent shall receive from the Agent an
entitlement order (i.e. an order directing transfer or redemption of any
financial asset relating to a Pledged Account) or any instruction (within the
meaning of Section 9-104 of the UCC) originated by the Agent (i.e. an
instruction directing the disposition of funds in a Pledged Account), the
Collateral Agent shall comply with such entitlement order or instruction without
further consent by Borrower or any other Person.

(d) Regardless of any provision in any other agreement, for purposes of the UCC,
with respect to each Pledged Account, New York shall be deemed to be the bank’s
jurisdiction (within the meaning of Section 9-304 of the UCC) and the securities
intermediary’s jurisdiction (within the meaning of Section 8-110 of the UCC).
The Pledged Accounts shall be governed by the laws of the State of New York.

(e) Except for the claims and interest of the Agent and of Borrower in the
Pledged Accounts, the Collateral Agent represents and warrants that it does not
know of any Lien on or claim to, or interest in, any Pledged Account or in any
“financial asset” (as defined in Section 8-102(a) of the UCC) credited thereto.
If any Person asserts any Lien, encumbrance or adverse claim (including any
writ, garnishment, judgment, warrant of attachment, execution or similar
process) against the Pledged Accounts or in any financial asset carried therein,
the Collateral Agent will promptly notify the Agent and Borrower thereof.

Section 2.15. Security Agreement.

(a) Pledge of Account. To secure the full and punctual payment and performance
of all of the Indebtedness, Borrower hereby assigns, conveys, pledges and
transfers to the Agent on behalf of the Lenders as secured party, and grants
Agent on behalf of the Lenders a first and continuing security interest in and
to, the following property, whether now owned or existing or hereafter acquired
or arising and regardless of where located (collectively, the “Account
Collateral”):

(i) all of Borrower’s right, title and interest in Borrower’s Operating Account,
the Local Collection Account, the Parking Collection Account, the Security
Deposit Account, and the Pledged Accounts and all Money and Permitted
Investments, if any, from time to time deposited or held in Borrower’s Operating
Account, the Local Collection Account, the Parking Collection Account, the
Security Deposit Account, and the Pledged Accounts or purchased with funds or
assets on deposit in Borrower’s Operating Account, the Local Collection Account,
the Parking Collection Account, the Security Deposit Account, and the Pledged
Accounts;

 

45



--------------------------------------------------------------------------------

(ii) all of Borrower’s right, title and interest in interest, dividends, Money,
Instruments and other property from time to time received, receivable or
otherwise payable in respect of, or in exchange for, any of the foregoing until
such time as such items are disbursed from Borrower’s Operating Account, the
Local Collection Account, the Parking Collection Account, the Security Deposit
Account, and the Pledged Accounts; and

(iii) to the extent not covered by clause (i) or (ii) above, all Borrower’s
right, title and interest in Proceeds of any or all of the foregoing until such
time as such items are disbursed from Borrower’s Operating Account, the Local
Collection Account, the Parking Collection Account, the Security Deposit Account
and the Pledged Accounts.

(b) Covenants. So long as any portion of the Indebtedness is outstanding,
Borrower shall not open (or permit Collateral Agent to open) any account other
than the Local Collection Account, the Parking Collection Account or the
Collection Account for the deposit of Rents or Money received from Accounts or
under Leases and derived from the Mortgaged Property and all Proceeds to pay
amounts owing hereunder, other than any account for amounts required by law to
be segregated by Borrower. Borrower shall not have any right to withdraw Money
from any Reserve Account, which shall be under the sole dominion and control,
and the “control” within the meaning of Sections 9-104 and 9-106 of the UCC, of
the Agent. Agent, Borrower and Collateral Agent agree that Collateral Agent will
comply with instructions originated by Agent directing disposition of the funds
in each Reserve Account and the Collection Account without further consent by
Borrower. The Account Collateral shall be subject to such applicable laws, and
such applicable regulations of the Board of Governors of the Federal Reserve
System and of any other banking authority or Governmental Authority, as may now
or hereafter be in effect, and to the rules, regulations and procedures of
Collateral Agent relating to demand deposit accounts generally from time to time
in effect.

(c) Financing Statements; Further Assurances. Borrower hereby authorizes the
filing of any financing statements or continuation statements, and amendments to
financing statements, in any jurisdictions and with any filing offices as the
Agent may determine, in its sole discretion, are necessary or advisable to
perfect the security interest granted to the Agent in connection herewith. Such
financing statements may describe the collateral in the same manner as described
in any security agreement or pledge agreement entered into by the parties in
connection herewith or may contain an indication or description of collateral
that describes such property in any other manner as the Agent may determine, in
its sole discretion, is necessary, advisable or prudent to ensure the perfection
of the security interest in the collateral granted to the Agent in connection
herewith, including, without limitation, describing such property as “all
assets” or “all personal property” whether now owned or hereafter acquired. From
time to time, at the expense of Borrower, Borrower shall promptly execute and
deliver all further instruments, and take all further action, that Agent may
reasonably request, in order to continue the perfection and protection of the
pledge and security interest granted or purported to be granted hereby.

(d) Transfers and Other Liens. Borrower shall not sell or otherwise dispose of
any of the Account Collateral other than pursuant to the terms of this Agreement
and the other Loan Documents, or create or permit to exist any Lien upon or with
respect to all or any of the Account Collateral, except for the Lien granted to
Agent, and the rights of the institution acting as Agent, under or as
contemplated by this Agreement.

 

46



--------------------------------------------------------------------------------

(e) No Waiver. Every right and remedy granted to Agent under this Agreement or
by law may be exercised by Agent at any time and from time to time, and as often
as Agent may deem it expedient. Any and all of Agent’s rights with respect to
the pledge of and security interest in the Account Collateral granted hereunder
shall continue unimpaired, and to the extent permitted by law, Borrower shall be
and remain obligated in accordance with the terms hereof, notwithstanding
(i) any proceeding of Borrower under the United States Bankruptcy Code or any
bankruptcy, insolvency or reorganization laws or statutes of any state, (ii) the
release or substitution of Account Collateral at any time, or of any rights or
interests therein or (iii) any delay, extension of time, renewal, compromise or
other indulgence granted by Agent in the event of any Default with respect to
the Account Collateral or otherwise hereunder. No delay or extension of time by
Agent in exercising any power of sale, option or other right or remedy
hereunder, and no notice or demand which may be given to or made upon Borrower
by Agent, shall constitute a waiver thereof, or limit, impair or prejudice
Agent’s right, without notice or demand, to take any action against Borrower or
to exercise any other power of sale, option or any other right or remedy.

(f) Agent Appointed Attorney-In-Fact. Borrower hereby irrevocably constitutes
and appoints Agent as Borrower’s true and lawful attorney-in-fact, with full
power of substitution, at any time after the occurrence and during the
continuation of an Event of Default, to execute, acknowledge and deliver any
instruments and to exercise and enforce every right, power, remedy, option and
privilege of Borrower with respect to the Account Collateral, and do in the
name, place and stead of Borrower, all such acts, things and deeds for and on
behalf of and in the name of Borrower with respect to the Account Collateral,
which Borrower could or might do or which Agent may deem necessary or desirable
to more fully vest in Agent the rights and remedies provided for herein with
respect to the Account Collateral and to accomplish the purposes of this
Agreement. The foregoing powers of attorney are irrevocable and coupled with an
interest and shall terminate upon repayment of the Indebtedness in full.

(g) Continuing Security Interest; Termination. This Section 2.15 shall create a
continuing pledge of and security interest in the Account Collateral and shall
remain in full force and effect until payment in full by Borrower of the
Indebtedness. Upon payment in full by Borrower of the Indebtedness, Agent shall
return to Borrower such of the Account Collateral as shall not have been applied
pursuant to the terms hereof, and shall execute such instruments and documents
as may be reasonably requested by Borrower to evidence such termination and the
release of the pledge and lien hereof.

(h) Right of Set-off. Collateral Agent waives any and all rights it may have at
law or otherwise to set off or make any claim against the Account Collateral,
except, with respect to any checks returned for insufficient funds, and the
payment of Collateral Agent’s fees and expenses due under this Agreement
(including reasonable attorney fees and disbursements) for the maintenance of
the Account Collateral.

Section 2.16. Mortgage Recording Taxes. The Lien to be created by the Mortgage
is intended to encumber the Mortgaged Property to the full extent of the Loan
Amount. On the Closing Date, Borrower shall have paid all state, county and
municipal recording and all other taxes imposed upon the execution and
recordation of the Mortgage, if any.

 

47



--------------------------------------------------------------------------------

Section 2.17. Extension Option.

(a) Borrower shall have the option (each, an “Extension Option”), to extend the
Maturity Date of the Note from the Original Maturity Date to the Payment Date in
July, 2009 (the “First Extended Maturity Date”), and from the First Extended
Maturity Date to the Payment Date in July, 2010 (the “Final Maturity Date”),
upon satisfaction of each of the following conditions (the “Extension
Conditions”):

(i) Borrower shall have given written notice (each, an “Extension Notice”) to
the Agent and Collateral Agent not less than sixty (60) days prior to the
Original Maturity Date or the First Extended Maturity Date, as applicable, of
its election to exercise the first or the second Extension Option, as the case
may be;

(ii) no Default or Event of Default shall have occurred and be continuing on the
Original Maturity Date or the First Extended Maturity Date, as applicable;

(iii) Agent shall have determined that the Loan to Value Test is satisfied;

(iv) Borrower shall have paid to the Agent for the benefit of the Lenders on the
First Extended Maturity Date a fee in connection with an extension to the Final
Maturity Date equal to the product of 0.125% and the Principal Indebtedness as
of the First Extended Maturity Date (taking into account any principal payments
made on the First Extended Maturity Date) (such fee, an “Extension Fee”) (i.e.,
no Extension Fee shall be due and payable on the Original Maturity Date in
connection with an extension to the First Extended Maturity Date); and

(v) Borrower shall have purchased an interest rate cap for the term of the
extension (or renewed the existing interest rate cap for such period) in each
case from or with a Qualified Interest Rate Cap Provider, with a notional amount
equal to the outstanding Principal Indebtedness and a strike rate equal to 5.50%
and pursuant to documentation acceptable to the Agent and delivered to the Agent
a fully executed Collateral Assignment of Hedge.

(b) In the event Borrower has timely given the Extension Notice for the first or
second Extension Option to Agent, Agent shall be required to notify Borrower by
not later than the penultimate Payment Date prior to the Original Maturity Date
or the First Extended Maturity Date, as applicable, of Borrower’s compliance or
non-compliance with the Loan to Value Test. Borrower may make a voluntary
prepayment of the Loan on the Original Maturity Date or the First Extended
Maturity Date, as applicable, in order to be in compliance with the Loan to
Value Test on such date (including from equity capital contributions from its
principals).

If Agent notifies Borrower that the Loan to Value Test has not been satisfied,
and Borrower believes that Agent’s determination of the value of the Property in
connection with such calculation is incorrect, then within five (5) Business
Days after Agent notifies Borrower that the Loan to Value Test has not been
satisfied, Borrower may notify Agent in writing (a “Dispute Notice”). If
Borrower does not send a Dispute Notice within said five (5) Business Day
period, Borrower shall be deemed to have agreed that Agent’s valuation of the
Property for purposes of the Loan to Value Test is correct. If Borrower does
send a Dispute Notice within said five (5) Business Day period, then such
dispute shall be resolved as set forth in this paragraph. Within three
(3) Business Days following Agent’s receipt of such Dispute Notice from
Borrower, each

 

48



--------------------------------------------------------------------------------

of Agent and Borrower shall retain, at Borrower’s sole cost and expense, an
independent MAI appraiser with at least five (5) years experience in appraising
properties similar to such Property in Los Angeles, California (the “Initial
Appraisers”), to appraise the Property, which appraisals shall be completed
within twenty (20) days after each such Initial Appraisers’ retention. If the
two appraisals vary by less than five percent (5%), the value of such Property
for purposes of the Loan to Value Test shall be deemed to be the average of the
two appraisals. If the two appraisals vary by more than five percent (5%), then
the Initial Appraisers shall choose a third independent MAI appraiser with at
least five (5) years experience in appraising properties similar to the Property
in Los Angeles, California, within three (3) Business Days of either party’s
request to do so, which third appraiser shall render its opinion of the value of
the Property within fifteen (15) days of being retained. The cost of such third
appraiser shall be borne by Borrower. If a third appraiser is so retained, the
value of the Property for purposes of the Loan to Value Test shall be deemed to
be the average of the two appraisals closest in value. If Borrower fails to
retain an Initial Appraiser within three (3) Business Days following Agent’s
receipt of the Dispute Notice, then the value of the Property for purposes of
the Loan to Value Test shall be deemed to be the value initially determined by
Lender. In any of the foregoing cases, the determination of the value of such
Property for purposes of the Loan to Value Test so made shall be conclusive and
binding on Agent and Borrower.

(c) Borrower may revoke any Extension Notice by written notice (or telephonic
notice promptly confirmed in writing) to the Agent on behalf of the Lenders and
to the Collateral Agent on or prior to the tenth (10th) Business Day prior to
the Original Maturity Date or the First Extended Maturity Date, as applicable;
provided, however, that Borrower shall pay the reasonable out-of-pocket costs
incurred by the Agent and Collateral Agent in connection with the giving of any
Extension Notice and its revocation. If the term of the Loan is extended
pursuant to the provisions of this Section 2.17, then all the other terms and
conditions of the Loan Documents shall remain in full force and effect and
unmodified.

Section 2.18. General Collateral Agent Provisions.

(a) Appointment. The Lenders hereby designate and appoint LaSalle Bank National
Association as Collateral Agent on behalf of the Lenders under this Agreement,
and authorize LaSalle Bank National Association, as Collateral Agent for the
Lenders, to take such actions on their behalf under the provisions of this
Agreement and to exercise such powers and perform such duties as are expressly
delegated to Collateral Agent by the terms of this Agreement, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, Collateral Agent shall not have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with the Lenders, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Collateral
Agent.

(b) Collateral Agent’s Right to Perform. If an Event of Default shall have
occurred and be continuing, then Collateral Agent may, but shall have no
obligation to, itself perform, or cause performance of, such covenant or
obligation giving rise to such Event of Default. The reasonable fees and
expenses of Collateral Agent incurred in connection therewith shall be payable
by Borrower to Collateral Agent upon demand, which obligation shall be secured
by all Collateral.

 

49



--------------------------------------------------------------------------------

(c) Standard of Care. Beyond the observance of Accepted Practices and the
exercise of reasonable care in the custody or disbursements thereof, Collateral
Agent shall not have any duty as to any Account Collateral or any income thereon
in its possession or control or in the possession or control of any agents for,
or of Collateral Agent, or the preservation of rights against any Person or
otherwise with respect thereto. Collateral Agent shall be deemed to have
exercised reasonable care in the custody of the Account Collateral in its
possession if the Account Collateral is accorded treatment in accordance with
the Accepted Practices.

(d) Exculpatory Provisions. Neither Collateral Agent nor any of its officers,
directors, employees, agents, attorneys, attorneys-in-fact or Affiliates shall
be responsible in any manner to the Lenders for any recitals, statements,
representations or warranties made by Borrower or any officer thereof contained
in this Agreement or any other Loan Document or in any certificate, report,
statement or other document referred to or provided for in, or received by
Collateral Agent under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement, the Note or any other Loan Document or for any
failure of Borrower to perform its obligations hereunder or thereunder.
Collateral Agent shall not be under any obligation to the Lenders to ascertain
or to inquire as to the agreements contained in, or conditions of, this Loan
Agreement or any other Loan Document, or to inspect the properties, books or
records of Borrower. Collateral Agent shall not be required to take any
discretionary actions hereunder except at the written direction of Borrower or
Agent, it being understood and agreed that Collateral Agent’s duties hereunder
shall be wholly ministerial in nature and that Collateral Agent shall not be
responsible for calculating any financial ratios or generating any reports
(other than the Monthly Statement) for the Lenders or Borrower. In connection
with any discretionary action which Borrower is permitted hereunder to direct
Collateral Agent to take, if Collateral Agent shall follow Agent’s directions
and not Borrower’s directions, it shall have no liability to Borrower (or to any
other Person) for following any such directions of Agent and for not following
such directions of Borrower (if expressly permitted herein). Collateral Agent
shall not be under any obligation or duty to perform any act which, in
Collateral Agent’s sole reasonable judgment, could involve it in expense or
liability or to institute or defend any suit in respect hereof, or to advance
any of its own monies, unless Agent or Borrower, as the case may be, shall have
offered to Collateral Agent reasonable security or indemnity against such
expense, liability, suit or advance.

(e) Indemnification. Borrower shall indemnify and hold Collateral Agent, and its
agents, attorneys, employees and officers harmless from and against any loss,
cost or damage (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by Collateral Agent in connection with the transactions
contemplated hereby, but excluding any such loss, cost or damage arising as a
result of Collateral Agent’s failure to adopt and follow Accepted Practices,
gross negligence, bad faith, willful misconduct or violation of applicable law.
The indemnification set forth in this paragraph shall survive the satisfaction
and payment of the Indebtedness and the termination of this Agreement.

 

50



--------------------------------------------------------------------------------

(f) Collateral Agent’s Reliance. Collateral Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, fax, electronic mail
message, telex or teletype message, statement, order or other document
reasonably believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel and other experts selected in good faith by Collateral Agent.
Collateral Agent may deem and treat the payee of the Note as the owner thereof
for all purposes unless a written notice of assignment, negotiation or transfer
thereof shall have been filed with Collateral Agent. Collateral Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of Agent as it deems appropriate or it shall first be indemnified to
its satisfaction by Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.
Provided that Collateral Agent acts in accordance with Accepted Practices,
Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of
Agent, and such request and any action taken or failure to act pursuant thereto
shall be binding upon Agent and all future holders of the Note. All requests to
Collateral Agent for wire transfers of funds, for transfers between accounts
established pursuant to this Agreement or any other transfer not specifically
described in this Agreement shall be in writing.

(g) Notice of Default. Collateral Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
Collateral Agent has received written notice from Agent referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. Collateral Agent shall take such action with
respect to such Default or Event of Default as shall be directed by Agent,
including any action under this Agreement.

(h) Non-Reliance on Collateral Agent. Neither Collateral Agent nor any of its
officers, directors, employees, agents, attorneys, attorneys-in-fact or
Affiliates has made any representations or warranties to the Lenders and no act
by Collateral Agent hereinafter taken (including any review of the affairs of
Borrower) shall be deemed to constitute any representation or warranty by
Collateral Agent to the Lenders. Except for notices, reports and other documents
expressly required to be furnished to Agent by Collateral Agent hereunder,
Collateral Agent shall not have any duty or responsibility to provide the
Lenders with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of Borrower which may come into the possession of Collateral
Agent or any of its officers, directors, employees, agents, attorneys,
attorneys-in-fact or Affiliates.

(i) Removal and Resignation. Collateral Agent shall have the right to resign as
collateral agent hereunder and Agent shall have the right to remove Collateral
Agent as collateral agent hereunder, in each case upon thirty (30) days’ written
notice to the other parties to this Agreement. In the event of such resignation
or removal, Agent shall appoint a successor Collateral Agent with the consent of
Borrower (such consent not to be unreasonably withheld or delayed), or at
Agent’s option in Agent’s sole and absolute discretion Agent may assume and
perform the rights and obligations of Collateral Agent. No such removal of or
resignation by Collateral Agent shall become effective until a successor
Collateral Agent shall have accepted

 

51



--------------------------------------------------------------------------------

such appointment (or Agent shall have determined to designate itself as
Collateral Agent) and executed an instrument by which it shall have assumed all
of the rights and obligations of Collateral Agent hereunder. If no such
successor Collateral Agent is appointed within sixty (60) days (or, if fees
payable under the Fee Letter have not been paid, thirty (30) days) after receipt
of the resigning Collateral Agent’s notice of resignation or removal, the
resigning Collateral Agent may petition a court for the appointment of a
successor Collateral Agent unless Agent elects, in its sole and absolute
discretion, to assume the rights and obligations of Collateral Agent itself. In
connection with any removal of or resignation by Collateral Agent, (A) the
removed or resigning Collateral Agent shall (1) duly assign, transfer and
deliver to the successor Collateral Agent this Agreement and all Money and
Permitted Investments held by it hereunder, (2) execute such financing
statements and other instruments as may be necessary to assign to the successor
Collateral Agent the security interest existing in favor of the retiring
Collateral Agent hereunder, and to otherwise give effect to such succession and
(3) take such other actions as may be reasonably required by Borrower, Agent or
the successor Collateral Agent in connection with the foregoing and (B) the
successor Collateral Agent shall establish in its name, as agent for the
Lenders, as secured party, the Collection Account and Reserve Account as
Borrower is required to maintain pursuant to the terms of this Agreement.

(j) Individual Capacity. Collateral Agent and its Affiliates may make loans to,
accept deposits from and generally engage in any kind of business with Borrower
or any Affiliate, as though Collateral Agent were not Collateral Agent
hereunder, or under the other Loan Documents.

ARTICLE III.

CONDITIONS PRECEDENT

Section 3.1. Conditions Precedent to Closing. The obligation of the initial
Lender to make the Loan is subject to the satisfaction by Borrower (and
Guarantor, where applicable) or waiver by Agent and initial Lender of the
following conditions no later than the Closing Date:

(a) Loan Agreement. Borrower, Collateral Agent, Agent and initial Lender shall
have executed and delivered this Agreement. Agent shall have received the
fully-executed Local Deposit Bank Agreements.

(b) Note. Borrower shall have executed and delivered to initial Lender the Note.

(c) Environmental Indemnity Agreement; Guaranty of Non-Recourse Obligations;
Interest Rate Cap. Borrower and Guarantor shall have executed and delivered the
Environmental Indemnity Agreement to the Agent for benefit of the Lenders.
Guarantor shall have executed and delivered the Guaranty of Non-Recourse
Obligations. Borrower shall have delivered to the Agent the interest rate cap in
a form acceptable to the Agent from a Qualified Interest Rate Cap Provider with
a notional amount equal to the Loan Amount and a strike rate equal to 5.50% and
the fully executed Collateral Assignment of Hedge.

(d) Opinions of Counsel. The initial Lender and Collateral Agent shall have
received from counsel to Borrower and Guarantor legal opinions in form and
substance acceptable to Agent, with respect to corporate matters and with
respect to substantive non-consolidation of

 

52



--------------------------------------------------------------------------------

Senior Mezzanine Borrower, Junior Mezzanine Borrower, Manager and TPG/CALSTRS,
on the one hand, and Borrower on the other, in the event of the bankruptcy of
Senior Mezzanine Borrower, Junior Mezzanine Borrower, Manager or TPG/CALSTRS.
Such legal opinions shall be addressed to Agent and its successors and assigns,
dated the Closing Date, and in form and substance reasonably satisfactory to
Agent and its counsel.

(e) Organizational Documents. The initial Lender shall have received with
respect to each of Borrower and the Guarantor its certificate of formation or
certificate of incorporation, as applicable, as amended, modified or
supplemented to the Closing Date, as filed with the Secretary of State in the
jurisdiction of organization and in effect on the Closing Date and certified to
be true, correct and complete by the appropriate Secretary of State as of a date
not more than ten (10) days prior to the Closing Date, together with, if
available, a good standing certificate from such Secretary of State and, for
Borrower only, a good standing certificate from the Secretaries of State (or the
equivalent thereof) of each other State in which Borrower is required to be
qualified to transact business.

(f) Certified Resolutions, etc. The initial Lender shall have received a
certificate of each of Borrower and the Guarantor dated the Closing Date,
certifying (i) the names and true signatures of its incumbent officers
authorized to sign the Loan Documents to which Borrower or Guarantor is a party,
(ii) the Organizational Agreements of Borrower as in effect on the Closing Date,
(iii) the resolutions of Borrower and the Guarantor, approving and authorizing
the execution, delivery and performance of the Loan Documents to which it is a
party, and (iv) that there have been no changes in any Organizational Agreement
since the date of execution or preparation thereof.

(g) Additional Matters. The Agent shall have received such other certificates,
opinions, documents and instruments relating to the Loan as may have been
reasonably requested by Agent. All corporate and other organizational
proceedings, all other documents (including, without limitation, all documents
referred to herein and not appearing as exhibits hereto) and all legal matters
in connection with the Loan shall be reasonably satisfactory in form and
substance to Agent.

(h) Transaction Costs. Borrower shall have paid all Transaction Costs for which
bills have been submitted in accordance with the provisions of Section 8.23.

(i) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on the Closing Date.

(j) No Injunction. No law or regulation shall have been adopted, no order,
judgment or decree of any Governmental Authority shall have been issued, and no
litigation shall be pending or threatened, which in the good faith judgment of
the initial Lender would enjoin, prohibit or restrain, or impose or result in
the imposition of any material adverse condition upon, the making or repayment
of the Loan or the consummation of the Transaction.

(k) Representations and Warranties. The representations and warranties herein
and in the other Loan Documents shall be true and correct in all material
respects on the Closing Date.

 

53



--------------------------------------------------------------------------------

(l) Survey; Appraisal. Agent shall have received the Survey and the Appraisal
with respect to the Mortgaged Property, which shall be in form and substance
reasonably satisfactory to Agent.

(m) Engineering Report; Seismic Study; Operations and Maintenance Plan. Agent
shall have received each of the Engineering Report, the Seismic Study and an
asbestos “operations and maintenance” plan with respect to the Mortgaged
Property prepared by an Engineer, which Engineering Report shall be reasonably
acceptable to Agent.

(n) Environmental Matters. Agent shall have received an Environmental Report
prepared by an Environmental Auditor with respect to the Mortgaged Property,
which Environmental Report shall be reasonably acceptable to Agent.

(o) Financial Information. Agent shall have received reasonably acceptable
financial information relating to the Mortgaged Property. Such information shall
include the following, to the extent reasonably available:

(i) operating statements for the current year (including actual to date
information, an annual budget and trailing twelve month data in hard copy and on
diskette) and for not less than the three preceding years (including tenant
improvements costs, leasing commissions, capital reserves, major repairs,
replacement items and occupancy rates in hard copy and on diskette);

(ii) copies of Leases with respect to the tenants of the Mortgaged Property, a
copy of the standard lease form, if any, and tenant lease abstracts, if
available;

(iii) current property rent roll data on a tenant by tenant basis in hard copy
(including name, square footage, lease term, expiration date, renewal options,
base rent per square foot, sales volume psf (if applicable), percentage rent
terms (if applicable), additional rent clauses (including stops, offsets, and
other special provisions), escalation clauses for increase in operating expense,
maintenance, insurance, real estate taxes and utilities, assignment, sublet and
cancellation provisions and purchase options);

(iv) current real estate tax bills and historical real estate tax bills of
record for the Mortgaged Property for not less than the three preceding years;

(v) insurance certificates indicating the type and amount of coverage; and

(vi) the most recent annual financial statements and unaudited quarterly
financial statements.

The annual financial statements relating to the Mortgaged Property shall be
either (x) audited by a “Big Four” accounting firm or another firm of certified
public accountants reasonably acceptable to Agent or (y) done in accordance with
agreed upon procedures reasonably acceptable to Agent to be performed by a “Big
Four” accounting firm or another firm of certified public accountants reasonably
acceptable to Agent to create similar information.

 

54



--------------------------------------------------------------------------------

(p) Capital Budget; Leasing Budget; Operating Budget; Personal Financial
Statement. Agent shall have received the Capital Budget and the Leasing Budget
which shall have been approved by Junior Mezzanine Lender. Agent shall have
received Operating Budget for the Mortgaged Property for the following twelve
months which is acceptable to the Agent. The Agent shall have received the
financial statements of Guarantor, which shall be acceptable to the Agent.

(q) Site Inspection. Borrower shall have provided to Agent the opportunity to
perform, or cause to be performed on its behalf, an on-site due diligence review
of the Mortgaged Property to be refinanced with the Loan which inspection is
satisfactory to Agent in its sole discretion.

(r) Mortgaged Property Documents.

(i) Mortgage; Assignment of Rents and Leases. Borrower shall have executed and
delivered to Agent the Mortgage and the Assignment of Rents and Leases with
respect to the Mortgaged Property and such Mortgage and Assignment of Rents and
Leases shall have been filed of record in the appropriate filing office in the
jurisdiction in which the Mortgaged Property is located or irrevocably delivered
to a title agent for such recordation.

(ii) Financing Statements. Borrower shall have executed and delivered to Agent
all financing statements required by Agent pursuant hereto and such financing
statements shall have been filed of record in the appropriate filing offices in
each of the appropriate jurisdictions or irrevocably delivered to a title agent
for such recordation.

(iii) Management Agreement and Manager’s Subordination. With respect to the
Mortgaged Property, Agent shall have received the executed Management Agreement
and the Manager shall have executed and delivered the Manager’s Subordination to
Agent.

(iv) Contract Assignment. With respect to the Mortgaged Property, Borrower shall
have executed and delivered to Agent a Contract Assignment with respect to the
Mortgaged Property.

(s) Opinions of Counsel. Agent shall have received from counsel to Borrower its
legal opinion in form and substance satisfactory to Agent, as to the
enforceability of the Mortgage and Assignment of Rents and Leases, perfection of
Liens and security interests and other matters referred to therein. The legal
opinions will be addressed to Agent and Lenders and their successors and
assigns, dated the Closing Date, and in form and substance reasonably
satisfactory to Agent and its counsel.

(t) Insurance. Agent shall have received certificates of insurance demonstrating
insurance coverage in respect of the Mortgaged Property of types, in amounts,
with insurers and otherwise in compliance with the terms, provisions and
conditions set forth in this Agreement. Such certificates shall indicate that
Agent is a named additional insured and shall contain a loss payee endorsement
in favor of Agent with respect to the property policies required to be
maintained under this Agreement.

 

55



--------------------------------------------------------------------------------

(u) Title Insurance Policy. Agent shall have received an unconditional
commitment (in form and substance reasonably satisfactory to Agent) to issue the
Title Insurance Policy covering the Mortgaged Property with an amount of
insurance reasonably acceptable to Agent up to maximum coverage equal to the
Loan Amount.

(v) Lien Search Reports. Agent shall have received satisfactory reports of UCC
(collectively, the “UCC Searches”), tax lien, judgment and litigation searches
and title updates conducted by the companies issuing the Title Insurance Policy
with respect to the Collateral, Borrower and each member of Borrower, such
searches to be conducted in each of the locations required by Agent.

(w) Consents, Licenses, Approvals, etc. Agent shall have received copies of all
consents, licenses and approvals, if any, required in connection with the
execution, delivery and performance by Borrower and Collateral Agent, and the
validity and enforceability, of the Loan Documents, and such consents, licenses
and approvals shall be in full force and effect.

(x) Additional Real Estate Matters. Agent shall have received such other real
estate related certificates and documentation relating to the Mortgaged Property
as Agent may have reasonably requested. Such documentation shall include the
following as requested by Agent and to the extent reasonably available:

(i) certificates of occupancy issued by the appropriate Governmental Authority
of the jurisdiction in which the Mortgaged Property is located reflecting, and
consistent with, the use of the Mortgaged Property as of the Closing Date;

(ii) letters from the appropriate local Governmental Authority of the
jurisdiction in which the Mortgaged Property is located, certifying that the
Mortgaged Property is in compliance with all applicable zoning laws, rules and
regulations, or a zoning endorsement to the applicable Title Insurance Policy
with respect to the Mortgaged Property or an opinion of zoning counsel to such
effect or a report from The Planning and Zoning Resources Corporation acceptable
to the Agent;

(iii) abstracts of all Leases in effect at the Mortgaged Property and copies of
such of the Leases as Agent may request (in addition to the copies delivered
above);

(iv) estoppel certificates in form and substance acceptable to Agent in respect
of all major tenants, representing no less than 75% of all currently leased
space at the Mortgaged Property; and

(v) graphics (including interior and exterior photographs, rental brochures and
a competitive properties map) as required by Agent.

(y) Closing Statement. The Agent and Borrower shall have agreed upon a detailed
closing statement from Borrower in a form reasonably acceptable to the Agent,
which includes a complete description of Borrower’s sources and uses of funds on
the Closing Date.

(z) Loan to Value Test. The Agent shall have determined that the Loan to Value
Test is satisfied.

 

56



--------------------------------------------------------------------------------

Section 3.2. Execution and Delivery of Agreement. The execution and delivery of
this Agreement by each party to this Agreement shall be deemed to constitute the
satisfaction or waiver of the conditions set forth in Section 3.1.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Section 4.1. Representations and Warranties as to Borrower. Borrower represents
and warrants that, as of the Closing Date:

(a) Organization. Borrower (i) is a duly organized and validly existing limited
liability company in good standing under the laws of the State of Delaware,
(ii) has the requisite power and authority to own its properties (including,
without limitation, the Mortgaged Property) and to carry on its business as now
being conducted and is qualified to do business in the jurisdiction in which the
Mortgaged Property is located, and (iii) has the requisite power to execute and
deliver, and perform its obligations under, this Agreement, the Note and all of
the other Loan Documents to which it is a party.

(b) Authorization; No Conflict; Consents and Approvals. The execution and
delivery by Borrower of this Agreement, the Note and each of the other Loan
Documents, Borrower’s performance of its obligations hereunder and thereunder
and the creation of the security interests and liens provided for in this
Agreement and the other Loan Documents to which it is a party (i) have been duly
authorized by all requisite limited liability company action on the part of
Borrower, (ii) will not violate any provision of any Legal Requirements, any
order of any court or other Governmental Authority, the Organizational Agreement
or any indenture or agreement or other instrument to which Borrower is a party
or by which Borrower is bound, and (iii) will not be in conflict with, result in
a breach of, or constitute (with due notice or lapse of time or both) a default
under, or result in the creation or imposition of any Lien of any nature
whatsoever upon the Mortgaged Property pursuant to, any such indenture or
material agreement or instrument other than the Loan Documents. Other than those
obtained or filed on or prior to the Closing Date, Borrower is not required to
obtain any consent, approval or authorization from, or to file any declaration
or statement with, any Governmental Authority or other agency in connection with
or as a condition to the execution, delivery or performance of this Agreement,
the Note or the other Loan Documents executed and delivered by Borrower.

(c) Enforceability. This Agreement, the Note and each other Loan Document
executed by Borrower in connection with the Loan (including, without limitation,
any Collateral Security Instrument), is the legal, valid and binding obligation
of Borrower, enforceable against Borrower in accordance with its terms, subject
to bankruptcy, insolvency, and other limitations on creditors’ rights generally
and to equitable principles. This Agreement, the Note and such other Loan
Documents are not subject to any right of rescission, set-off, counterclaim or
defense by Borrower (including the defense of usury), and Borrower has not
asserted any right of rescission, set-off, counterclaim or defense with respect
thereto.

(d) Litigation. There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other agency now pending and served
or, to the best knowledge of Borrower, threatened against Borrower or any
Collateral, which actions, suits or

 

57



--------------------------------------------------------------------------------

proceedings, if determined against Borrower or such Collateral, are reasonably
likely to result in a Material Adverse Effect.

(e) Agreements. Borrower is not in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which it is a party or by which Borrower or any
Collateral is bound which is reasonably likely to have a Material Adverse
Effect. Borrower is not a party to any agreement or instrument or subject to any
restriction that is reasonably likely to have a Material Adverse Effect.

(f) No Bankruptcy Filing. Borrower is not contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of its assets or property. To the best
knowledge of Borrower, no Person is contemplating the filing of any such
petition against it.

(g) Solvency. Giving effect to the transactions contemplated hereby, the fair
saleable value of Borrower’s assets exceeds and will, immediately following the
making of the Loan, exceed Borrower’s total liabilities (including, without
limitation, subordinated, unliquidated, disputed and contingent liabilities).
The fair saleable value of Borrower’s assets is and will, immediately following
the making of the Loan, be greater than Borrower’s probable liabilities
(including the maximum amount of its contingent liabilities on its debts as such
debts become absolute and matured). Borrower’s assets do not and, immediately
following the making of the Loan will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted. Borrower
does not intend to, and does not believe that it will, incur debts and
liabilities (including, without limitation, contingent liabilities and other
commitments) beyond its ability to pay such debts as they mature (taking into
account the timing and amounts to be payable on or in respect of obligations of
Borrower).

(h) Other Debt. Borrower has not borrowed or received other debt financing
whether unsecured or secured by the Mortgaged Property or any part thereof.

(i) Full and Accurate Disclosure. No statement of fact made by or on behalf of
Borrower in this Agreement or in any of the other Loan Documents contains any
untrue statement of material fact or omits to state any material fact necessary
to make statements contained herein or therein not misleading. To the best
knowledge of Borrower, there is no fact that has not been disclosed to Agent
that is likely to result in a Material Adverse Effect, including without
limitation, the terms and conditions of the purchase and sale agreement pursuant
to which Borrower acquired the Mortgaged Property.

(j) Financial Information. All financial statements and other data concerning
Borrower and the Mortgaged Property that has been delivered by or on behalf of
Borrower to Agent is true, complete and correct in all material respects and has
been prepared in accordance with GAAP. Since the delivery of such data, except
as otherwise disclosed in writing to Agent, there has been no change in the
financial position of Borrower or the Mortgaged Property, or in the results of
operations of Borrower, which change results or is reasonably likely to result
in a Material Adverse Effect. Borrower has not incurred any obligation or
liability, contingent or

 

58



--------------------------------------------------------------------------------

otherwise, not reflected in such financial data, which is likely to have a
Material Adverse Effect upon its business operations or the Mortgaged Property.

(k) Investment Company Act; Public Utility Holding Company Act. Borrower is not
(i) an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended,
(ii) a “holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended, or
(iii) subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money in accordance with this
Agreement.

(l) Compliance. Borrower is in compliance with all applicable Legal
Requirements, except for noncompliance that is not reasonably likely to have a
Material Adverse Effect. Borrower is not in default or violation of any order,
writ, injunction, decree or demand of any Governmental Authority except for
defaults or violations which are not reasonably likely to have a Material
Adverse Effect.

(m) Use of Proceeds; Margin Regulations. Borrower will use the proceeds of the
Loan for the purposes described in Section 2.2. No part of the proceeds of the
Loan will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Legal Requirements.

(n) Single-Purpose Entity.

(i) Borrower at all times since its formation has been a duly formed and
existing limited liability company under the laws of the State of its formation
and a Single-Purpose Entity.

(ii) Borrower at all times since its formation has complied with the provisions
of its Organizational Agreement since such agreement was executed and delivered
and the laws of the State of Delaware relating to limited liability companies.

(iii) All customary formalities regarding the limited liability company
existence of Borrower have been observed at all times since the Organizational
Agreement was executed and delivered.

(iv) Borrower has at all times since it began maintaining such items accurately
maintained its financial statements, accounting records and other limited
liability company documents separate from those of its members, Affiliates of
its members and any other Person. Borrower has not at any time since its
formation commingled its assets with those of its members, any Affiliates of its
members, or any other Person. Borrower has at all times since establishing its
own bank accounts accurately maintained its own bank accounts and separate books
of account.

(v) Borrower has at all times since receiving funds paid its own liabilities
from its own separate assets.

 

59



--------------------------------------------------------------------------------

(vi) Borrower has at all times since its formation identified itself in all
dealings with the public, under its own name and as a separate and distinct
entity. Borrower has not at any time since its formation identified itself as
being a division or a part of any other entity. Borrower has not at any time
since its formation identified its members or any Affiliates of its members as
being a division or part of Borrower.

(vii) Borrower is as of the date hereof adequately capitalized in light of the
nature of its business.

(viii) Borrower has not at any time since its formation assumed or guaranteed
the liabilities of its members (or any predecessor entity), any Affiliates of
its members, or any other Persons, except for liabilities relating to the
Collateral. Borrower has not at any time since its formation acquired
obligations or securities of its members (or any predecessor entity), or any
Affiliates of its members or any other Person. Borrower has not at any time
since its formation pledged its assets for the benefit of any other entity
(other than the Agent) or made loans or advances to its members (or any
predecessor entity), or any Affiliates of its members or any other Person.

(ix) Borrower has not at any time since its formation entered into and was not a
party to any transaction with its members (or any predecessor entity) or any
Affiliates of its members, except for in the ordinary course of business of
Borrower on terms which are no less favorable to Borrower than would be obtained
in a comparable arm’s length transaction with an unrelated third party (other
than in connection with the execution by Borrower and Manager of the Management
Agreement).

(o) No Defaults. No Default or Event of Default exists under or with respect to
any Loan Document.

(p) Plans and Welfare Plans. The assets of Borrower are not treated as “plan
assets” under regulations currently promulgated under ERISA. Each Plan, and, to
the best knowledge of Borrower, each Multiemployer Plan, is in compliance in all
material respects with, and has been administered in all material respects in
compliance with, its terms and the applicable provisions of ERISA, the Code and
any other federal or state law, and no event or condition has occurred and is
continuing as to which Borrower would be under an obligation to furnish a report
to Lender under Section 5.1(u)(i). Other than an application for a favorable
determination letter with respect to a Plan, there are no pending issues or
claims before the Internal Revenue Service, the United States Department of
Labor or any court of competent jurisdiction related to any Plan or Welfare
Plan. No event has occurred, and there exists no condition or set of
circumstances, in connection with any Plan or Welfare Plan under which Borrower
or, to the best knowledge of Borrower, any ERISA Affiliate, directly or
indirectly (through an indemnification agreement or otherwise), is reasonably
likely to be subject to any material risk of liability under Section 409 or
502(i) of ERISA or Section 4975 of the Code. No Welfare Plan provides or will
provide benefits, including, without limitation, death or medical benefits
(whether or not insured) with respect to any current or former employee of
Borrower, or, to the best knowledge of Borrower, any ERISA Affiliate beyond his
or her retirement or other termination of service other than (i) coverage
mandated by applicable law, (ii) death or disability benefits that have been
fully provided for by fully paid up insurance or (iii) severance benefits.

 

60



--------------------------------------------------------------------------------

(q) Additional Borrower UCC Information. Borrower’s organizational
identification number is 3789285 and the full legal name of Borrower is as set
forth on the signature pages hereof and Borrower has not done in the last five
(5) years, and does not do, business under any other name (including any
trade-name or fictitious business name).

(r) Not Foreign Person. Borrower is not a “foreign person” within the meaning of
§ 1445(f)(3) of the Code.

(s) Labor Matters. Borrower is not a party to any collective bargaining
agreements.

(t) Pre-Closing Date Activities. Borrower has not conducted any business or
other activity on or prior to the Closing Date, other than in connection with
the acquisition, management and ownership of the Mortgaged Property.

(u) No Bankruptcies or Criminal Proceedings Involving Borrower or Related
Parties. No bankruptcy, insolvency, reorganization or comparable proceedings
have ever been instituted by or against Borrower, any Affiliate of Borrower,
Guarantor or any individual or entity owning, with his, her or its family
members, 20% or more of the direct, or indirect beneficial ownership interests
in Borrower (each such Guarantor, individual, or entity being herein referred to
as a “Principal”), and no such proceeding is now pending or contemplated. None
of Borrower, any Principal, or to Borrower’s knowledge, any other individual or
entity directly or indirectly owning or controlling, or the family members of
which own or control, any direct or indirect beneficial ownership interest in
Borrower or in the Manager or asset manager for the Mortgaged Property, have
been charged, indicted or convicted, or are currently under the threat of
charge, indictment or conviction, for any felony or crime punishable by
imprisonment.

(v) No Prohibited Persons. Neither Borrower, nor Guarantor nor any of their
respective officers, directors, shareholders, partners, members or Affiliates,
if applicable (including, without limitation, the indirect holders of equity
interests in Borrower) is or will be an entity or person: (i) that is listed in
the Annex to, or is otherwise subject to the provisions of Executive Order 13224
issued on September 24, 2001 (“EO13224”); (ii) whose name appears on the United
States Treasury Department’s Office of Foreign Assets Control (“OFAC”) most
current list of “Specifically Designated National and Blocked Persons” (which
list may be published from time to time in various mediums including, but not
limited to, the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf); (iii) who
commits, threatens to commit or supports “terrorism”, as that term is defined in
EO13224; or (iv) who is otherwise affiliated with any entity or person listed
above (any and all parties or persons described in clauses (i) through
(iv) above are herein referred to as a “Prohibited Person”).

Section 4.2. Representations and Warranties as to the Mortgaged Property.
Borrower hereby represents and warrants to the Agent that, as to the Mortgaged
Property and the Mortgage, as of the Closing Date:

(a) Title to the Mortgaged Property. Borrower owns good, marketable and
insurable fee simple title to the applicable Land, free and clear of all Liens,
other than the Permitted Encumbrances applicable to the Land. Borrower owns the
other Mortgaged Property free and clear of any and all Liens, other than
Permitted Encumbrances. There are no outstanding options to purchase or rights
of first refusal or restrictions on transferability affecting such Mortgaged
Property.

 

61



--------------------------------------------------------------------------------

(b) Utilities and Public Access. The Mortgaged Property has adequate rights of
access to public ways and is served by water, electric, sewer, sanitary sewer
and storm drain facilities. All public utilities necessary to the continued use
and enjoyment of the Mortgaged Property as presently used and enjoyed are
located in the public right-of-way abutting the premises, and all such utilities
are connected so as to serve the Mortgaged Property without passing over other
property except for land or easement areas of or available to the utility
company providing such utility service. All roads necessary for the full
utilization of the Mortgaged Property for its current purpose have been
completed and dedicated to public use and accepted by all Governmental
Authorities or are the subject of access easements for the benefit of the
Mortgaged Property.

(c) Condemnation. No Taking has been commenced or, to the best of Borrower’s
knowledge, is contemplated with respect to all or any portion of the Mortgaged
Property or for the relocation of roadways providing access to the Mortgaged
Property.

(d) Compliance. The Mortgaged Property is in compliance with all applicable
Legal Requirements (including, without limitation, building and zoning
ordinances and codes) and all applicable Insurance Requirements, except for
noncompliance which is not reasonably likely to have a Material Adverse Effect.

(e) Environmental Compliance. Except for matters set forth in the Environmental
Reports delivered to Agent in connection with the Loan (true, correct and
complete copies of which have been provided to Agent by Borrower):

(i) Borrower is in full compliance with all applicable Environmental Laws (which
compliance includes, but is not limited to, the possession by Borrower or the
Manager of all environmental, health and safety permits, licenses and other
governmental authorizations required in connection with the ownership and
operation of the Mortgaged Property under all Environmental Laws), except for
noncompliance which is not reasonably likely to have a Material Adverse Effect.

(ii) There is no Environmental Claim pending or, to the actual knowledge of
Borrower, threatened, and no penalties arising under Environmental Laws have
been assessed, against Borrower or the Manager or, to the actual knowledge of
Borrower, against any Person whose liability for any Environmental Claim
Borrower or the Manager has or may have retained or assumed either contractually
or by operation of law, and no investigation or review is pending or, to the
actual knowledge of Borrower, threatened by any Governmental Authority, citizens
group, employee or other Person with respect to any alleged failure by Borrower
or the Manager or the Mortgaged Property to have any environmental, health or
safety permit, license or other authorization required under, or to otherwise
comply with, any Environmental Law or with respect to any alleged liability of
Borrower or the Manager for any Use or Release of any Hazardous Substances.

 

62



--------------------------------------------------------------------------------

(iii) There are no present and, to the best of Borrower’s knowledge, there have
been no past Releases of any Hazardous Substance that are reasonably likely to
form the basis of any Environmental Claim against Borrower, the Manager or
against any Person whose liability for any Environmental Claim Borrower or the
Manager has or may have retained or assumed either contractually or by operation
of law.

(iv) Without limiting the generality of the foregoing, there is not present at,
on, in or under the Mortgaged Property, PCB-containing equipment, asbestos or
asbestos containing materials, underground storage tanks or surface impoundments
for Hazardous Substances, lead in drinking water (except in concentrations that
comply with all Environmental Laws), or lead based paint, the presence of which
is reasonably likely to result in a Material Adverse Effect.

(v) No liens are presently recorded with the appropriate land records under or
pursuant to any Environmental Law with respect to the Mortgaged Property and no
Governmental Authority has been taking or, to the actual knowledge of Borrower,
is in the process of taking any action that could subject the Mortgaged Property
to Liens under any Environmental Law.

(vi) There have been no environmental investigations, studies, audits, reviews
or other analyses conducted by or that are in the possession of Borrower in
relation to the Mortgaged Property which have not been made available to the
Agent.

(f) Mortgage and Other Liens. The Mortgage creates a valid and enforceable first
priority Lien on the Mortgaged Property described therein, as security for the
repayment of the Indebtedness, subject only to the Permitted Encumbrances
applicable to the Mortgaged Property. This Agreement creates a valid and
enforceable first priority Lien on all Account Collateral. Each Collateral
Security Instrument establishes and creates a valid, subsisting and enforceable
Lien on and a security interest in, or claim to, the rights and property
described therein. All property covered by any Collateral Security Instrument in
which a security interest can be perfected by the filing of a financing
statement is subject to a UCC financing statement filed and/or recorded, as
appropriate (or irrevocably delivered to an agent for such recordation or
filing) in all places necessary to perfect a valid first priority Lien with
respect to the rights and property that are the subject of such Collateral
Security Instrument to the extent governed by the UCC.

(g) Assessments. There are no pending nor, to the best knowledge of Borrower,
proposed special or other assessments for public improvements or otherwise
affecting the Mortgaged Property, nor are there any contemplated improvements to
the Mortgaged Property that may result in such special or other assessments.

(h) No Joint Assessment; Separate Lots. Borrower has not suffered, permitted or
initiated the joint assessment of the Mortgaged Property (i) with any other real
property constituting a separate tax lot, and (ii) with any portion of the
Mortgaged Property which may be deemed to constitute personal property, or any
other procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Mortgaged
Property as a single lien. The Mortgaged Property is comprised of one or more

 

63



--------------------------------------------------------------------------------

parcels, each of which constitutes a separate tax lot and none of which
constitutes a portion of any other tax lot.

(i) No Prior Assignment. The Agent is the collateral assignee of Borrower’s
interest under the Leases. There are no prior assignments of the Leases or any
portion of the Rent due and payable or to become due and payable which are
presently outstanding.

(j) Permits; Certificate of Occupancy. Borrower has obtained all Permits
necessary to the use and operation of the Mortgaged Property except where the
failure to obtain such Permits is not reasonably likely to have a Material
Adverse Effect. The use being made of the Mortgaged Property is in conformity
with the certificate of occupancy and/or such Permits for the Mortgaged Property
and any other restrictions, covenants or conditions affecting the Mortgaged
Property.

(k) Flood Zone. Except as shown on the Survey, the Mortgaged Property described
therein is not located in a flood hazard area as defined by the Federal
Insurance Administration.

(l) Physical Condition. Except as set forth in the Engineering Report, to the
best knowledge of Borrower, the Mortgaged Property is free of structural defects
and all building systems contained therein are in good working order subject to
ordinary wear and tear.

(m) Security Deposits. Borrower and the Manager are in compliance with all Legal
Requirements relating to all security deposits with respect to the Mortgaged
Property, except where the failure to comply is not reasonably likely to result
in a Material Adverse Effect.

(n) Intellectual Property. All material Intellectual Property that Borrower owns
or has pending, or under which it is licensed, are in good standing and
uncontested. There is no right under any Intellectual Property necessary to the
business of Borrower as presently conducted or as Borrower contemplates
conducting its business. Borrower has not infringed, is not infringing, and has
not received notice of infringement with respect to asserted Intellectual
Property of others. There is no infringement by others of material Intellectual
Property of Borrower.

(o) No Encroachments. Except as shown on the Survey, to the best knowledge of
Borrower, (i) all of the Improvements which were included in determining the
appraised value of the Mortgaged Property lie wholly within the boundaries and
building restriction lines of the Mortgaged Property, (ii) no improvements on
adjoining properties encroach upon the Mortgaged Property, (iii) no easements or
other encumbrances upon the Mortgaged Property encroach upon any of the
Improvements, so as to materially and adversely affect the value or
marketability of the Mortgaged Property and (iv) all of the Improvements comply
with all material requirements of any applicable zoning and subdivision laws and
ordinances.

(p) Management Agreement. The Management Agreement is in full force and effect.
There is no default, breach or violation existing thereunder by Borrower or, to
the best knowledge of Borrower, any other party thereto and no event (other than
payments due but not yet delinquent) which, with the passage of time or with
notice and the expiration of any grace or cure period, would constitute a
default, breach or violation by Borrower or, to the best

 

64



--------------------------------------------------------------------------------

knowledge of Borrower, any other party thereunder or entitle Borrower or, to the
best knowledge of Borrower, any other party thereto to terminate any such
agreement.

(q) Leases. The Mortgaged Property is not subject to any Leases other than the
Leases described in the rent roll delivered to Agent in connection with the
making of the Loan. No person has any possessory interest in the Mortgaged
Property or right to occupy the same except under and pursuant to the provisions
of the Leases. The current Leases are in full force and effect and there are no
defaults thereunder by either party and no conditions which with the passage of
time and/or notice would constitute defaults thereunder, except for such
defaults as are not reasonably likely to result in a Material Adverse Effect.

Section 4.3. Survival of Representations. Borrower agrees that (i) all of the
representations and warranties of Borrower set forth in Section 4.1 and 4.2 and
in the other Loan Documents delivered on the Closing Date are made as of the
Closing Date, and (ii) all representations and warranties made by Borrower shall
survive the delivery of the Note and making of the Loan and continue for so long
as any amount remains owing to the Lenders under this Agreement, the Note or any
of the other Loan Documents; provided, however, that the representations set
forth in Section 4.2(e) shall survive in perpetuity. All representations,
warranties, covenants and agreements made in this Agreement or in the other Loan
Documents shall be deemed to have been relied upon by the Lenders and Collateral
Agent notwithstanding any investigation heretofore or hereafter made by the
Lenders and Collateral Agent or on their behalf.

ARTICLE V.

AFFIRMATIVE COVENANTS

Section 5.1. Affirmative Covenants. Borrower covenants and agrees that, from the
date hereof and until payment in full of the Indebtedness:

(a) Existence; Compliance with Legal Requirements: Insurance. Borrower shall do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its existence as a limited liability company, rights, licenses,
Permits and franchises necessary for the conduct of its business and comply with
all Legal Requirements and Insurance Requirements applicable to it and the
Mortgaged Property, except for such non-compliance which is not reasonably
likely to result in a Material Adverse Effect. Borrower shall at all times
maintain, preserve and protect all franchises and trade names and preserve all
the remainder of its property necessary for the continued conduct of its
business and keep the Mortgaged Property in good repair, working order and
condition, except for reasonable wear and use (and except for casualty losses as
to which other provisions hereof shall govern), and from time to time make, or
cause to be made, all reasonably necessary repairs, renewals, replacements,
betterments and improvements thereto. Borrower shall or shall cause its tenants
to keep the Mortgaged Property insured at all times, by financially sound and
reputable insurers, to such extent and against such risks, and maintain
liability and such other insurance, as more fully provided in this Agreement,
and otherwise perform and comply with all obligations of Borrower under the
Mortgage.

(b) Basic Carrying Costs and Other Claims. Borrower shall pay and discharge all
Impositions, as well as all lawful claims for labor, materials and supplies or
otherwise when due and payable all as more fully provided in, and subject to any
rights to contest contained in, the

 

65



--------------------------------------------------------------------------------

Mortgage. Borrower shall pay all Basic Carrying Costs with respect to Borrower
and the Mortgaged Property in accordance with the provisions of the Mortgage and
this Agreement, subject, however, to Borrower’s rights to contest payment of
Impositions in accordance with the Mortgage. Borrower’s obligation to pay Basic
Carrying Costs pursuant to this Agreement shall include, to the extent permitted
by applicable law, Impositions resulting from future changes in law which impose
upon a Lender an obligation to pay any property taxes on the Mortgaged Property
or other Impositions. Borrower shall (x) pay its trade payables within
forty-five (45) days from the date such trade payables are incurred and (y) not
permit its trade payables to exceed 2% of the Principal Indebtedness.

(c) Litigation. Borrower shall give prompt written notice to Agent of any
litigation or governmental proceedings pending or threatened (in writing)
against Borrower, or the Mortgaged Property which is reasonably likely to have a
Material Adverse Effect.

(d) Environmental Remediation.

(i) If any investigation, site monitoring, cleanup, removal, restoration or
other remedial work of any kind or nature is required pursuant to an order or
directive of any Governmental Authority or under any applicable Environmental
Law, because of or in connection with the current or future presence, suspected
presence, Release or suspected Release of a Hazardous Substance on, under or
from the Mortgaged Property or any portion thereof (collectively, the “Remedial
Work”), Borrower shall promptly commence and diligently prosecute to completion
all such Remedial Work, and shall conduct such Remedial Work in accordance with
the National Contingency Plan promulgated under the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq., if
applicable, and in accordance with other applicable Environmental Laws. In all
events, such Remedial Work shall be commenced within such period of time as
required under any applicable Environmental Law; provided, however, that
Borrower shall not be required to commence such Remedial Work within the above
specified time periods: (x) if prevented from doing so by any Governmental
Authority, (y) if commencing such Remedial Work within such time periods would
result in Borrower or such Remedial Work violating any Environmental Law or
(z) if Borrower, at its expense and after prior notice to Agent, is contesting
by appropriate legal, administrative or other proceedings conducted in good
faith and with due diligence the need to perform Remedial Work, as long as
(1) Borrower is permitted by the applicable Environmental Laws to delay
performance of the Remedial Work pending such proceedings, (2) neither the
Mortgaged Property nor any part thereof or interest therein shall be sold,
forfeited or lost if Borrower does not perform the Remedial Work being
contested, and Borrower would have the opportunity to do so, in the event of
Borrower’s failure to prevail in the contest, (3) the Lenders would not, by
virtue of such permitted contest, be exposed to any risk of any civil liability
for which Borrower has not furnished additional security as provided in
clause (4) below, or to any risk of criminal liability, and neither the
Mortgaged Property nor any interest therein would be subject to the imposition
of any lien for which Borrower has not furnished additional security as provided
in clause (4) below, as a result of the failure to perform such Remedial Work
and (4) Borrower shall have furnished to the Agent additional security in
respect of the Remedial Work being contested and the loss or damage that may
result from Borrower’s failure to prevail in such contest in such amount as may
be reasonably requested by the Agent.

 

66



--------------------------------------------------------------------------------

(ii) If requested by the Agent, all Remedial Work under clause (i) above shall
be performed by contractors, and under the supervision of a consulting Engineer,
each approved in advance by the Agent which approval shall not be unreasonably
withheld or delayed. Borrower shall pay all costs and expenses reasonably
incurred in connection with such Remedial Work. If Borrower does not timely
commence and diligently prosecute to completion the Remedial Work, the Agent may
(but shall not be obligated to), upon 30 days prior written notice to Borrower
of its intention to do so, cause such Remedial Work to be performed. Borrower
shall pay or reimburse the Agent on demand for all expenses (including
reasonable attorneys’ fees and disbursements, but excluding internal overhead,
administrative and similar costs of the Lenders) reasonably relating to or
incurred by the Agent in connection with monitoring, reviewing or performing any
Remedial Work in accordance herewith.

(iii) Borrower shall not commence any Remedial Work under clause (i) above, nor
enter into any settlement agreement, consent decree or other compromise relating
to any Hazardous Substances or Environmental Laws without providing notice to
the Agent as provided in Section 5.1(f). Notwithstanding the foregoing, if the
presence or threatened presence of Hazardous Substances on, under, about or
emanating from the Mortgaged Property poses an immediate threat to the health,
safety or welfare of any Person or the environment, or is of such a nature that
an immediate response is necessary or required under applicable Environmental
Law, Borrower may complete all necessary Remedial Work. In such events, Borrower
shall notify Agent as soon as practicable and, in any event, within three
Business Days, of any action taken.

(e) Environmental Matters: Inspection.

(i) Borrower shall not permit a Hazardous Substance to be present on, under or
to emanate from the Mortgaged Property, or migrate from adjoining property
controlled by Borrower onto or into the Mortgaged Property, except under
conditions permitted by applicable Environmental Laws and, in the event that
such Hazardous Substances are present on, under or emanate from the Mortgaged
Property, or migrate onto or into the Mortgaged Property, Borrower shall cause
the removal or remediation of such Hazardous Substances, in accordance with this
Agreement and Environmental Laws (including, where applicable, the National
Contingency Plan promulgated pursuant to the Comprehensive Environmental
Response, Compensation and Liability Act, 42, U.S.C. § 9601 et seq. ), either on
its own behalf or by causing a tenant or other party primarily at fault to
perform such removal and remediation. Borrower shall use commercially reasonable
efforts to prevent, and to seek the remediation of, any migration of Hazardous
Substances onto or into the Mortgaged Property from any adjoining property.

(ii) Upon reasonable prior written notice, the Agent shall have the right,
except as otherwise provided under Leases, at all reasonable times during normal
business hours to enter upon and inspect all or any portion of the Mortgaged
Property, provided that such inspections shall not unreasonably interfere with
the operation or the tenants, residents or occupants of the Mortgaged Property.
If the Agent has reasonable grounds to suspect that Remedial Work may be
required, the Agent shall notify Borrower and, thereafter, may select a
consulting Engineer to conduct and prepare reports of such inspections (with
notice to Borrower prior to the commencement of such inspection). Borrower shall
be given a reasonable opportunity to review any reports, data and other
documents or materials reviewed or prepared

 

67



--------------------------------------------------------------------------------

by the Engineer, and to submit comments and suggested revisions or rebuttals to
same. The inspection rights granted to the Agent in this Section 5.1(e) shall be
in addition to, and not in limitation of, any other inspection rights granted to
the Agent in this Agreement, and shall expressly include the right (if the Agent
reasonably suspects that Remedial Work may be required) to conduct soil borings,
establish ground water monitoring wells and conduct other customary
environmental tests, assessments and audits.

(iii) Borrower agrees to bear and shall pay or reimburse the Lenders on demand
for all sums advanced and reasonable expenses incurred (including reasonable
attorneys’ fees and disbursements, but excluding internal overhead,
administrative and similar costs of the Lenders) reasonably relating to, or
incurred by Lenders in connection with, the inspections and reports described in
this Section 5.1(e) (to the extent such inspections and reports relate to the
Mortgaged Property) in the following situations:

(x) If the Agent has reasonable grounds to believe, at the time any such
inspection is ordered, that there exists an occurrence or condition that could
lead to an Environmental Claim;

(y) If any such inspection reveals an occurrence or condition that is reasonably
likely to lead to an Environmental Claim; or

(z) If an Event of Default with respect to the Mortgaged Property exists at the
time any such inspection is ordered, and such Event of Default relates to any
representation, covenant or other obligation pertaining to Hazardous Substances,
Environmental Laws or any other environmental matter.

(iv) Attached hereto as Schedule 2 is a true, correct and complete copy of the
operations and maintenance plan to operate and maintain the Mortgaged Property
in compliance with Environmental Laws and in such a manner as to minimize the
risks posed by such Hazardous Substances (including asbestos) as may exist at
the Mortgaged Property (the “O&M Plan”). Borrower shall at all times diligently
implement the O&M Plan. The O&M Plan and its implementation shall be in all
respects satisfactory to Agent in its reasonable discretion.

(f) Environmental Notices. Borrower shall promptly provide notice to Agent of:

(i) any Environmental Claim asserted by any Governmental Authority with respect
to any Hazardous Substance on, in, under or emanating from the Mortgaged
Property, which might involve remediation cost or liability greater than
$25,000;

(ii) any proceeding, investigation or inquiry commenced or threatened in writing
by any Governmental Authority, against Borrower, with respect to the presence,
suspected presence, Release or threatened Release of Hazardous Substances from
or onto, in or under any property not owned by Borrower (including, without
limitation, proceedings under the Comprehensive Environmental Response,
Compensation, and Liability Act, as amended, 42 U.S.C. §9601, et seq.), which
might involve remediation cost or liability greater than $25,000;

(iii) all Environmental Claims asserted or threatened against Borrower, against
any other party occupying the Mortgaged Property or any portion thereof which
become known

 

68



--------------------------------------------------------------------------------

to Borrower or against the Mortgaged Property, which might involve remediation
cost or liability greater than $25,000;

(iv) the discovery by Borrower of any occurrence or condition on the Mortgaged
Property or on any real property adjoining or in the vicinity of the Mortgaged
Property which could involve remediation cost or liability greater than $25,000;

(v) the commencement or completion of any Remedial Work; and

(vi) any of the foregoing clauses (i) – (v) that a tenant notifies to Borrower
under a Lease with respect to such tenant.

(g) Copies of Notices. Borrower shall transmit to the Agent copies of any
citations, orders, notices or other written communications received from any
Person and any notices, reports or other written communications submitted to any
Governmental Authority with respect to the matters described in Section 5.1(f).

(h) Environmental Claims. The Agent may join and participate in, as a party if
the Agent so determines, any legal or administrative proceeding or action
concerning the Mortgaged Property or any portion thereof under any Environmental
Law, if, in the Agent’s reasonable judgment, the interests of the Lenders shall
not be adequately protected by Borrower; provided, however, that the Lenders
shall not participate in day-to-day decision making with respect to
environmental compliance. Borrower shall pay or reimburse the Lenders on demand
for all reasonable sums advanced and reasonable expenses incurred (including
reasonable attorneys’ fees and disbursements, but excluding internal overhead,
administrative and similar costs of the Lenders) by the Lenders in connection
with any such action or proceeding.

(i) Environmental Indemnification. Borrower shall indemnify, reimburse, defend,
and hold harmless the Agent, each Lender, the Collateral Agent and each of its
respective parents, subsidiaries, Affiliates, shareholders, directors, officers,
employees, representatives, agents, successors, assigns and attorneys
(collectively, the “Indemnified Parties”) for, from, and against all demands,
claims, actions or causes of action, assessments, losses, damages, liabilities,
costs and expenses (including, without limitation, interest, penalties,
reasonable attorneys’ fees, disbursements and expenses, and reasonable
consultants’ fees, disbursements and expenses (but excluding internal overhead,
administrative, lost opportunity and similar costs of the Lenders and the
Collateral Agent)), asserted against, resulting to, imposed on, or incurred by
any Indemnified Party, directly or indirectly, in connection with any of the
following (except to the extent same are directly and solely caused by the gross
negligence or willful misconduct of any Indemnified Party and except that any
Indemnified Party shall not be indemnified against claims resulting from actions
taken or events occurring with respect to the Mortgaged Property after the Agent
forecloses its Lien or security interest upon the Mortgaged Property or accepts
a deed in lieu of foreclosure or is a so-called “mortgagee-in-possession” unless
and to the extent such indemnification relates to any of the following which
occurred while Borrower owned the Mortgaged Property):

(i) events, circumstances, or conditions which form the reasonable basis for an
Environmental Claim;

 

69



--------------------------------------------------------------------------------

(ii) any pollution or threat to human health or the environment that is related
in any way to Borrower’s or any previous owner’s or operator’s management, use,
control, ownership or operation of the Mortgaged Property (including, without
limitation, all on-site and off-site activities involving Hazardous Substances),
and whether occurring, existing or arising prior to or from and after the date
hereof, and whether or not the pollution or threat to human health or the
environment is described in the Environmental Reports;

(iii) any Environmental Claim against any Person whose liability for such
Environmental Claim Borrower has or may have assumed or retained either
contractually or by operation of law; or

(iv) the breach of any representation, warranty or covenant set forth in
Section 4.2(e) and Sections 5.1(d) through 5.1(i), inclusive.

The provisions of and undertakings and indemnification set forth in this
Section 5.1(i) shall survive the satisfaction and payment of the Indebtedness
and termination of this Agreement.

(j) General Indemnity.

(i) Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties for, from and against any and
all claims, suits, liabilities (including, without limitation, strict
liabilities), administrative and judicial actions and proceedings, obligations,
debts, damages, losses, costs, expenses, fines, penalties, charges, fees,
expenses, judgments, awards, amounts paid in settlement, and litigation costs,
of whatever kind or nature and whether or not incurred in connection with any
judicial or administrative proceedings (including, but not limited to,
reasonable attorneys’ fees and other reasonable costs of defense) (the “Losses”)
imposed upon or incurred by or asserted against any Indemnified Parties (except
to the extent same are directly and solely caused by the gross negligence or
willful misconduct of any Indemnified Party) and directly or indirectly arising
out of or in any way relating to any one or more of the following:

(A) ownership of the Note, any of the other Loan Documents or the Mortgaged
Property or any interest therein or receipt of any Rents or Accounts;

(B) any untrue statement of any material fact contained in any information
concerning Borrower, the Mortgaged Property or the Loan or the omission to state
therein a material fact required to be stated in such information or necessary
in order to make the statements in such information or in light of the
circumstances under which they were made not misleading;

(C) any and all lawful action that may be taken and is taken by the Lender in
connection with the enforcement of the provisions of this Agreement, the Note or
any of the other Loan Documents, whether or not suit is filed in connection with
same, or in connection with Borrower or any Affiliate of Borrower becoming a
party to a voluntary or involuntary federal or state bankruptcy, insolvency or
similar proceeding;

 

70



--------------------------------------------------------------------------------

(D) any accident, injury to or death of persons or loss of or damage to property
occurring in, on or about the Mortgaged Property or any part thereof or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways;

(E) any use, nonuse or condition in, on or about the Mortgaged Property or any
part thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways;

(F) any failure on the part of Borrower to perform or be in compliance with any
of the terms of this Agreement or any of the other Loan Documents;

(G) performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof pursuant
to provisions of this Agreement;

(H) the failure of Borrower to file timely with the Internal Revenue Service an
accurate Form 1099-B, Statement for Recipients of Proceeds from Real Estate,
Broker and Barter Exchange Transactions, which may be required in connection
with this Agreement;

(I) any failure of the Mortgaged Property to be in compliance with any Legal
Requirement;

(J) the enforcement by any Indemnified Party of the provisions of this
Section 5.1(j); and

(K) any and all claims and demands whatsoever which may be asserted against the
Lenders by reason of any alleged obligations or undertakings on its part to
perform or discharge any of the terms, covenants, or agreements contained in any
Lease.

Any amounts payable to an Indemnified Party by reason of the application of this
Section 5.1(j)(i) shall become due and payable ten (10) days after written
demand and shall bear interest at the Default Rate from the tenth (10th) day
after demand until paid.

(ii) Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses imposed upon or incurred by or asserted against any of the Indemnified
Parties and directly or indirectly arising out of or in any way relating to any
tax on the making and/or recording of this Agreement, the Note or any of the
other Loan Documents.

(iii) Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses (including, without limitation, reasonable attorneys’ fees and costs
incurred in the investigation, defense, and settlement of Losses incurred in
correcting any prohibited transaction or in the sale of a prohibited loan, and
in obtaining any individual prohibited transaction exemption under ERISA that
may be required, in the Lender’s reasonable discretion) that the Indemnified
Parties may incur, directly or indirectly, as a result of a default under
Borrower’s covenants with respect to ERISA and employee benefits plans contained
herein.

 

71



--------------------------------------------------------------------------------

(iv) Promptly after receipt by an Indemnified Party under this Section 5.1(j) of
notice of the making of any claim or the commencement of any action, such
Indemnified Party shall, if a claim in respect thereof is to be made by such
Indemnified Party against Borrower under this Section 5.1(j), notify Borrower in
writing, but the omission so to notify Borrower will not relieve Borrower from
any liability which it may have to any Indemnified Party under this
Section 5.1(j) or otherwise unless and to the extent that Borrower did not
otherwise possess knowledge of such claim or action and such failure resulted in
the forfeiture by Borrower of substantial rights and defenses. In case any such
claim is made or action is brought against any Indemnified Party and such
Indemnified Party seeks or intends to seek indemnity from Borrower, Borrower
will be entitled to participate in, and, to the extent that it may wish, to
assume the defense thereof with counsel reasonably satisfactory to the
Indemnified Party; and, upon receipt of notice from Borrower to such Indemnified
Party of its election so to assume the defense of such claim or action and only
upon approval by the Indemnified Party of such counsel (such approval not to be
unreasonably withheld or delayed), Borrower will not be liable to such
Indemnified Party under this Section 5.1(j) for any legal or other expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof. Notwithstanding the preceding sentence, each Indemnified Party will be
entitled to employ counsel separate from such counsel for Borrower and from any
other party in such action if such Indemnified Party reasonably determines that
a conflict of interest exists which makes representation by counsel chosen by
Borrower not advisable. In such event, Borrower shall pay the reasonable fees
and disbursements of such separate counsel, subject to reimbursement of such
costs if the Indemnified Party requiring such separate counsel is found not to
be entitled to the indemnity protection of this Section 5.1(j). Borrower shall
not, without the prior written consent of an Indemnified Party, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification may be sought hereunder (whether or not such Indemnified Party
is an actual or potential party to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each Indemnified
Party from all liability arising out of such claim, action, suit or proceeding.
Each Indemnified Party shall not enter into a settlement of or consent to the
entry of any judgment with respect to any action, claim, suit or proceeding as
to which an Indemnified Party would be entitled to indemnification hereunder
without the prior written consent of Borrower.

The provisions of and undertakings and indemnification set forth in this
Section 5.1(j) shall survive the satisfaction and payment of the Indebtedness
and termination of this Agreement.

(k) Access to Mortgaged Property. Borrower shall permit agents, representatives
and employees of the Agent to inspect the Mortgaged Property or any part thereof
at such reasonable times as may be requested by Agent upon reasonable advance
written notice, subject, however, to the rights of Borrower and of the tenants
of the Mortgaged Property.

(l) Notice of Default. Borrower shall promptly advise Agent in writing of any
change in Borrower’s condition, financial or otherwise, that is reasonably
likely to have a Material Adverse Effect, or of the occurrence of any Default or
Event of Default.

(m) Cooperate in Legal Proceedings. Except with respect to any claim by
Borrower, Senior Mezzanine Borrower, Junior Mezzanine Borrower, the Guarantor or
any of their

 

72



--------------------------------------------------------------------------------

Affiliates against the Agent or any Lender, Borrower shall reasonably cooperate
with Agent with respect to any proceedings before any Governmental Authority
that are reasonably likely to in any way materially affect the rights of the
Lenders hereunder or any rights obtained by the Lenders under any of the Loan
Documents and, in connection therewith, shall not prohibit Agent, at its
election, from participating in any such proceedings.

(n) Perform Loan Documents. Borrower shall observe, perform and satisfy all the
terms, provisions, covenants and conditions required to be observed, performed
or satisfied by it, and shall pay when due all costs, fees and expenses required
to be paid by it, under the Loan Documents.

(o) Insurance Benefits. Borrower shall reasonably cooperate with Agent in
obtaining for the Lenders the benefits of any Insurance Proceeds lawfully or
equitably payable to Borrower or Lenders in connection with the Mortgaged
Property. Agent shall be reimbursed for any expenses reasonably incurred in
connection therewith (including reasonable attorneys’ fees and disbursements,
but excluding internal overhead, administrative and similar costs of Agent) out
of such Insurance Proceeds, all as more specifically provided in this Agreement.

(p) Further Assurances. Borrower shall, at Borrower’s sole cost and expense:

(i) upon Agent’s reasonable request therefor given from time to time, pay for
(a) reports of UCC, tax lien, judgment and litigation searches with respect to
Borrower, and (b) searches of title to the Mortgaged Property, each such search
to be conducted by search firms designated by Agent in each of the locations
designated by Agent;

(ii) furnish to Agent all instruments, documents, certificates, title and other
insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished pursuant to the
terms of the Loan Documents;

(iii) execute and deliver to Agent such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary, to evidence,
preserve and/or protect the Collateral at any time securing or intended to
secure the Note, as Agent may reasonably require (including, without limitation,
tenant estoppel certificates, an amended or replacement Mortgage, UCC financing
statements or Collateral Security Instruments); and

(iv) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Agent shall
reasonably require from time to time.

(q) Management of Mortgaged Property.

(i) The Mortgaged Property shall be managed at all times by the Manager or
another manager reasonably satisfactory to Agent, pursuant to a Management
Agreement. Any such manager may be an Affiliate of Borrower, provided that:
(a) the terms and conditions of such manager’s engagement are at arm’s length,
reasonable, competitive and customary in the applicable marketplace; and
(b) Agent has approved such manager and such terms, which approval shall not be
unreasonably withheld or delayed. Borrower shall cause the manager of

 

73



--------------------------------------------------------------------------------

the Mortgaged Property to agree that such manager’s management agreement is
subject and subordinate in all respects to the Lien of the Mortgage. A
Management Agreement may be terminated (1) by Borrower at any time in accordance
with the provisions of such Management Agreement so long as a successor manager
as specified below shall have been appointed and such successor manager has
(i) entered into a Management Agreement, subject to any modifications approved
by Agent, which approval shall not be unreasonably denied, conditioned or
delayed, and (ii) has executed and delivered the Manager’s Subordination to
Agent, and (2) by Agent upon thirty (30) days’ prior written notice to Borrower
and the Manager (a) upon the occurrence and continuation of an Event of Default
or (b) if the Manager commits any act which would permit termination under the
Management Agreement (subject to any applicable notice, grace and cure periods
provided in the Management Agreement) or (c) if a change of majority control
occurs with respect to the Manager. Borrower may from time to time appoint a
successor manager to manage the Mortgaged Property with Agent’s prior written
consent, such consent not to be unreasonably withheld. Notwithstanding the
foregoing, any successor manager selected hereunder by Agent or Borrower to
manage the Mortgaged Property shall be a reputable management company having
substantial experience in the management of real property of a similar type,
size and quality in the state in which the Mortgaged Property is located.
Notwithstanding anything herein to the contrary, if the Loan has been included
in a Secondary Market Transaction in which Securities are issued, neither the
Agent or Borrower shall appoint a successor or replacement manager, without
first having obtained a Rating Confirmation. Borrower further covenants and
agrees that any manager of Mortgaged Property shall at all times while any
Indebtedness is outstanding maintain worker’s compensation insurance as required
by Governmental Authorities.

(ii) Borrower further covenants and agrees that the Mortgaged Property shall be
operated pursuant to the Management Agreement and that Borrower shall:
(w) promptly perform and/or observe all of the material covenants and agreements
required to be performed and observed by it under the Management Agreement and
do all things reasonably necessary to preserve and to keep unimpaired its
material rights thereunder; (x) promptly notify the Agent of any material
default under the Management Agreement of which it is aware; (y) promptly
deliver to the Agent a copy of each financial statement, business plan, capital
expenditures plan, notice and report received by it under the Management
Agreement, including, but not limited to, financial statements; and (z) promptly
enforce the performance and observance of the covenants and agreements required
to be performed and/or observed by the Manager under the Management Agreement.

(r) Financial Reporting.

(i) Borrower shall keep and maintain or shall cause to be kept and maintained on
a Fiscal Year basis in accordance with GAAP consistently applied, books, records
and accounts reflecting in reasonable detail all of the financial affairs of
Borrower and all items of income and expense in connection with the operation of
the Mortgaged Property and ownership of the Mortgaged Property and in connection
with any services, equipment or furnishings provided in connection with the
operation of the Mortgaged Property, whether such income or expense may be
realized by Borrower or by any other Person whatsoever. Agent shall have the
right from time to time at all times during normal business hours upon
reasonable prior written notice to Borrower to examine such books, records and
accounts at the office of Borrower or

 

74



--------------------------------------------------------------------------------

other Person maintaining such books, records and accounts and to make such
copies or extracts thereof as Agent shall desire. During the continuation of an
Event of Default (including, without limitation, an Event of Default resulting
from the failure of the Borrower to deliver any of the financial information
required to be delivered pursuant to this Section 5.1(r)), Borrower shall pay
any reasonable costs and expenses incurred by Agent to examine Borrower’s
accounting records, as Agent shall reasonably determine to be necessary or
appropriate in the protection of the Lenders’ interest.

(ii) Borrower shall furnish to Agent annually, within ninety (90) days following
the end of each Fiscal Year, a complete copy of TPG/CALSTRS’ financial
statements audited by a “Big Four” accounting firm or such other Independent
certified public accountant acceptable to Agent in accordance with GAAP
consistently applied covering TPG/CALSTRS’ financial position and results of
operations, for such Fiscal Year and containing a statement of revenues and
expenses, a statement of assets and liabilities and a statement of TPG/CALSTRS’
equity, all of which shall be in form and substance reasonably acceptable to
Agent. Such audited financial statements shall include a supplementary schedule
presenting a condensed consolidating statement of revenues and expenses and a
statement of assets and liabilities of TPG/CALSTRS, and shall include the
statement of revenues and expenses and statement of assets and liabilities of
Borrower. Agent shall have the right from time to time to review and consult
with respect to the auditing procedures used in the preparation of such annual
financial statements. Together with TPG/CALSTRS’ annual financial statements,
Borrower shall furnish to Agent an Officer’s Certificate certifying as of the
date thereof (x) that the annual financial statements present fairly in all
material respects the results of operations and financial condition of
TPG/CALSTRS all in accordance with GAAP consistently applied, and (y) whether
there exists an Event of Default or Default, and if such Event of Default or
Default exists, the nature thereof, the period of time it has existed and the
action then being taken to remedy same.

(iii) Borrower shall furnish to Agent, within sixty (60) days following the end
of each Fiscal Year quarter true, complete and correct quarterly unaudited
financial statements prepared with respect to Borrower for the fiscal quarter
then ended, accompanied by an Officer’s Certificate certifying that such
financial statements are true, complete and correct.

(iv) Borrower shall furnish to Agent, within fifteen (15) Business Days after
request, such further information with respect to the operation of the Mortgaged
Property and the financial affairs of Borrower as may be reasonably requested by
Agent, including all business plans prepared for Borrower.

(v) Borrower shall furnish to Agent, within fifteen (15) Business Days after
request, such further information regarding any Plan or Multiemployer Plan and
any reports or other information required to be filed under ERISA as may be
reasonably requested by Agent in writing.

(vi) At least thirty (30) days prior to the end of each of Borrower’s Fiscal
Years, Borrower shall submit or cause to be submitted to Agent for its approval,
such approval not to be unreasonably withheld or delayed, an Operating Budget
for the next Fiscal Year for the Mortgaged Property. Until so approved by Agent
for the subsequent Fiscal Year, the Operating Budget approved by Agent for the
preceding Fiscal Year shall remain in effect for purposes of

 

75



--------------------------------------------------------------------------------

Section 2.12; provided, that for so long as such prior Operating Budget remains
in effect, amounts set forth in the prior Operating Budget with respect to
Property Expenses shall be deemed increased on a percentage basis by an amount
equal to the greater of (x) actual increases then known to Borrower and (y) the
increase in the Consumer Price Index (expressed as a percentage) as measured
over the calendar year that the prior Operating Budget was in effect. No more
often that once per fiscal quarter, Borrower may submit an amendment to an
Operating Budget during the Fiscal Year covered by such Operating Budget. If
Agent does not respond to Borrower’s request for approval of a new or amended
Operating Budget within ten (10) days after Agent’s receipt of such request,
Borrower may send a second request for approval. Such second request shall
contain on the face thereof, in large, bold and otherwise conspicuous font, the
following notice: “TIME SENSITIVE BUDGET APPROVAL REQUEST. AGENT’S FAILURE TO
RESPOND TO THIS REQUEST WITHIN TEN (10) DAYS AFTER AGENT’S RECEIPT OF THE SAME
SHALL BE DEEMED AN APPROVAL BY AGENT.” Provided that Borrower’s second request
contains the above notice, Agent’s failure to respond to such request within ten
(10) days after receipt of such second notice shall be deemed an approval by
Agent.

(s) Operation of Mortgaged Property. Borrower shall cause the operation of the
Mortgaged Property to be conducted at all times in a manner consistent with at
least the level of operation of the Mortgaged Property as of the Closing Date,
including, without limitation, the following:

(i) to maintain or cause to be maintained the standard of the Mortgaged Property
at all times at a level not lower than that maintained by prudent managers of
similar facilities or land in the region where the Mortgaged Property is
located;

(ii) to operate or cause to be operated the Mortgaged Property in a prudent
manner in compliance in all material respects with applicable Legal Requirements
and Insurance Requirements relating thereto and maintain or cause to be
maintained all licenses, Permits and any other agreements necessary for the
continued use and operation of the Mortgaged Property; and

(iii) to maintain or cause to be maintained sufficient Inventory and Equipment
of types and quantities at the Mortgaged Property to enable Borrower to operate
the Mortgaged Property and to comply in all material respects with all Leases
affecting the Mortgaged Property.

(t) Single-Purpose Entity.

(i) Borrower at all times will continue to be a duly formed and validly existing
limited liability company under the laws of the State of its formation and a
Single-Purpose Entity.

(ii) Borrower shall at all times comply with the provisions of its
Organizational Agreement and the laws of the State of its formation relating to
limited liability companies.

(iii) Borrower shall observe all customary formalities regarding its existence.

 

76



--------------------------------------------------------------------------------

(iv) Borrower shall accurately maintain its financial statements, accounting
records and other limited liability company documents separate from those of its
members, Affiliates of its members and any other Person. Borrower shall not
commingle its assets with those of its members, any Affiliates of its members,
or any other Person. Borrower shall continue to accurately maintain its own bank
accounts and separate books of account.

(v) Borrower shall continue to pay its own liabilities from its own separate
assets.

(vi) Borrower shall continue to identify itself in all dealings with the public,
under its own name or trade names and as a separate and distinct entity.
Borrower shall not identify itself as being a division or a part of any other
entity. Borrower shall not identify its members or any Affiliates of its members
as being a division or part of Borrower.

(vii) Borrower shall continue to be adequately capitalized in light of the
nature of its business.

(viii) Borrower shall not assume or guarantee the liabilities of its members (or
any predecessor entity), any Affiliates of its members or any other Persons,
except for liabilities relating to the Mortgaged Property. Borrower shall not
acquire obligations or securities of its members (or any predecessor entity), or
any Affiliates of its members or any other Persons. Except for the Liens granted
pursuant to the Loan Documents, Borrower shall not pledge its assets for the
benefit of any other Person (other than the Agent) or make loans or advances to
its members (or any predecessor entity), or any Affiliates of its members or any
other Persons.

(ix) Borrower shall not enter into or be a party to any transaction with its
members (or any predecessor corporation, partnership or limited liability
company) or any Affiliates of its members, except for in the ordinary course of
business on terms which are no less favorable to Borrower than would be obtained
in a comparable arm’s length transaction with an unrelated third party (other
than in connection with the execution by Borrower and the Manager of the
Management Agreement).

(u) ERISA. Borrower shall deliver to Agent as soon as possible, and in any event
within ten days after Borrower knows or has reason to believe that any of the
events or conditions specified below with respect to any Plan or Multiemployer
Plan has occurred or exists, an Officer’s Certificate setting forth details
respecting such event or condition and the action, if any, that Borrower or its
ERISA Affiliate proposes to take with respect thereto (and a copy of any report
or notice required to be filed with or given to PBGC by Borrower or an ERISA
Affiliate with respect to such event or condition):

(i) any reportable event, as defined in Section 4043(b) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event (provided that
a failure to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA, including, without limitation, the failure to make on or
before its due date a required installment under Section 412(m) of the Code or
Section 302(e) of ERISA, shall be a reportable event regardless of the issuance
of any waivers in

 

77



--------------------------------------------------------------------------------

accordance with Section 412(d) of the Code); and any request for a waiver under
Section 412(d) of the Code for any Plan;

(ii) the distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by Borrower or an ERISA Affiliate to
terminate any Plan;

(iii) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by Borrower or any ERISA Affiliate of Borrower of a notice from a
Multiemployer Plan that such action has been taken by PBGC with respect to such
Multiemployer Plan;

(iv) the complete or partial withdrawal from a Multiemployer Plan by Borrower or
any ERISA Affiliate of Borrower that results in material liability under
Section 4201 or 4204 of ERISA (including the obligation to satisfy secondary
liability as a result of a purchaser default) or the receipt by Borrower or any
ERISA Affiliate of Borrower of notice from a Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or that
it intends to terminate or has terminated under Section 4041A of ERISA;

(v) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against Borrower or any ERISA Affiliate of Borrower to enforce Section 515 of
ERISA, which proceeding is not dismissed within thirty (30) days;

(vi) the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, would result in the loss
of tax-exempt status of the trust of which such Plan is a part if Borrower or an
ERISA Affiliate of Borrower fails to timely provide security to the Plan in
accordance with the provisions of said Sections; and

(vii) the imposition of a lien or a security interest in connection with a Plan.

(v) Reserved.

(w) Secondary Market Transaction.

(i) Borrower acknowledges that Agent and its successors and assigns may (A) sell
the Loan to one or more investors as a whole loan, (B) participate the Loan to
one or more investors, (C) deposit the Loan with a trust, which trust may sell
certificates to investors evidencing an ownership interest in the trust assets,
or (D) otherwise sell the Loan or interest therein to investors (the
transactions referred to in clauses (A) through (D) above are hereinafter each
referred to as a “Secondary Market Transaction”). Borrower shall cooperate with
Agent in attempting to effect or effecting any such Secondary Market Transaction
and shall cooperate in attempting to implement or implementing all requirements
imposed by any Rating Agency involved in any Secondary Market Transaction,
including but not limited to,

(A) providing Agent an estoppel certificate and such information, legal opinions
and documents (including updated non-consolidation opinions) relating to
Borrower, the Guarantor, Senior Mezzanine Borrower, Junior Mezzanine Borrower,
the Mortgaged Property and any tenants of the Mortgaged Property as Agent or the
Rating Agencies or other Interested Parties (as defined below), may reasonably
request in connection with such Secondary

 

78



--------------------------------------------------------------------------------

Market Transaction, including, without limitation, updated financial
information, appraisals, market studies, environmental reviews (Phase I’s and,
if appropriate, Phase II’s), Mortgaged Property condition reports and other due
diligence investigations together with appropriate verification of such updated
information and reports through letters of auditors and consultants, as of the
closing date of the Secondary Market Transaction,

(B) amending the Loan Documents and Organizational Agreement of Borrower,
updating and/or restating officer’s certificates, title insurance and other
closing items, and providing updated representations and warranties in Loan
Documents and such additional representations and warranties as may be required
by Agent or the Rating Agencies, (including, without limitation, amending
Section 5.1(z)(ii) of this Agreement to establish the size of proposed Lease
which requires the prior written consent of the Agent, provided such threshold
shall not be more restrictive to Borrower than the standard set forth in the
Senior Mezzanine Loan Agreement or the Junior Mezzanine Loan Agreement),

(C) participating in bank, investors and Rating Agencies’ meetings if requested
by Agent,

(D) upon Agent’s request, amending the Loan Documents (and updating and/or
restating officer’s certificates, title insurance and other closing items in
connection therewith) to divide the Loan into a first and a second mortgage
loan, or into a one or more loans secured by mortgages and by ownership
interests in Borrower in whatever proportion Agent determines, which separated
loans may have different interest rates and amortization schedules (but with
aggregated financial terms which are equivalent to that of the Loan prior to
such separation, including, so long as an Event of Default has not occurred and
is not continuing, a ratable allocation of prepayments among the Loan
components) and thereafter to engage in separate Secondary Market Transactions
with respect to all or any part of the indebtedness and loan documentation, and

(E) reviewing the offering documents relating to any Secondary Market
Transaction to ensure that all information concerning Borrower, the Guarantor,
the Mortgaged Property, and the Loan is correct, and certifying to the accuracy
thereof.

(ii) Borrower covenants and agrees that in connection with any Secondary Market
Transaction, upon Agent’s request, Borrower shall deliver one or more new
component notes to replace the original note or modify the original note to
reflect multiple components of the Loan or create one or more mezzanine loans
(including amending Borrower’s organizational structure to provide for one or
more mezzanine borrowers) (each a “Resizing Event”). Agent agrees that such new
notes or modified note or mezzanine notes shall immediately after the Resizing
Event have the same initial weighted average coupon as the original note prior
to such Resizing Event, notwithstanding that such new notes or modified note or
mezzanine notes or may, in connection with the application of principal to such
new notes or modified note or mezzanine notes, subsequently cause the weighted
average spread of such new notes or modified note or mezzanine notes to change
and apply principal, interest rates and amortization of the Loan between such
new components and/or mezzanine loans in a manner specified by Agent in its sole
discretion such that the pricing and marketability of the Securities and the
size of each class of Securities and the rating assigned to each such class by
the Rating Agencies shall

 

79



--------------------------------------------------------------------------------

provide the most favorable rating levels and achieve the optimum bond execution
for the Loan. In connection with any Resizing Event, Borrower covenants and
agrees to modify the cash management provisions of this Agreement and/or resize
the interest rate cap agreement with respect to the newly created components
and/or mezzanine loans.

(iii) Agent shall be permitted to share all such information with the investment
banking firms, Rating Agencies, accounting firms, law firms and other
third-party advisory firms and trustees, purchasers, transferees, assignees,
trustees, servicers and actual or potential investors involved with the Loan and
the Loan Documents or the applicable Secondary Market Transaction (collectively,
“Interested Parties”). Lender and all of the aforesaid Interested Parties shall
be entitled to rely on the information supplied by, or on behalf of, Borrower.
Lender may publicize the existence of the Loan in connection with its marketing
for a Secondary Market Transaction or otherwise as part of its business
development. Borrower shall provide such reasonable access to the Mortgaged
Property and personnel of the Manager and of Borrower’s constituent members and
the business and operations of all of the foregoing as Lender or other
Interested Parties may request in connection with any such Secondary Market
Transaction. Borrower understands that any such information may be incorporated
into any offering circular, prospectus, prospectus supplement, private placement
memorandum or other offering documents for any Secondary Market Transaction.
Without limiting the foregoing, Borrower and Guarantor shall provide in
connection with each of (A) a preliminary and a final private placement
memorandum or (B) a preliminary and final prospectus or prospectus supplement,
as applicable (the documents referred to in the foregoing clauses (A) and (B),
collectively, the “Disclosure Documents”), an agreement certifying that Borrower
and Guarantor have examined such Disclosure Documents specified by Agent and
that each such Disclosure Document, as it relates to Borrower, Guarantor, any
Affiliates, the Mortgaged Property and Manager, does not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made, in the light of the circumstances under which they
were made, not misleading (a “Disclosure Certificate”). Borrower and Guarantor
shall indemnify, defend, protect and hold harmless Agent, each Lender, its
Affiliates, directors, employees, agents and each Person, if any, who controls
Agent, such Lender or any such Affiliate within the meaning of Section 15 of the
Securities Act of 1933 or Section 20 of the Securities Exchange Act of 1934, and
any other placement agent or underwriter with respect to any Secondary Market
Transaction from and against any losses, claims, damages, liabilities, costs and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) that arise out of or are based upon any untrue statement of any
material fact contained in any Disclosure Certificate or other information or
documents furnished by Borrower, Guarantor or their Affiliates or in any
representation or warranty of any Borrower contained herein or in the other Loan
Documents or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated in such information or
necessary in order to make the statements in such information not materially
misleading. In any Secondary Market Transaction, Agent may transfer its
obligations under this Loan Agreement and under the other Loan Documents (or may
transfer the portion thereof corresponding to the transferred portion of the
Indebtedness), and thereafter Agent shall be relieved of any obligations
hereunder and under the other Loan Documents arising after the date of said
transfer with respect to the transferred interest. Each transferee investor
shall become a “Lender” hereunder. The holders from time to time of the Loan
and/or any other interest of the “Lender” under this Loan Agreement and the
other Loan Documents may from time to time enter into one or more co-lender or
similar

 

80



--------------------------------------------------------------------------------

agreements in their discretion. Borrower acknowledges and agrees that such
agreements, as the same may from time to time be amended, modified or restated,
may govern the exercise of the powers and discretionary authority of the Agent
hereunder and under the other Loan Documents, but Borrower shall be entitled to
rely upon any actions taken by Agent or the designated servicer(s) or agent(s)
for Agent, whether or not within the scope of its power and authority under such
other agreements. The Agent shall be responsible for the payment of the
reasonable out-of-pocket expenses incurred by the Borrower in complying with
this Section 5.1(w).

(x) Insurance.

(i) Borrower, at its sole cost and expense, shall keep the Improvements and
Equipment insured (including, but not limited to, any period of renovation,
alteration and/or construction) during the term of the Loan with the coverage
and in the amounts required under this Agreement for the mutual benefit of
Borrower and Agent against loss or damage by fire, lightning, wind and such
other perils as are customarily included in a standard “all-risk” form and
against loss or damage by other risks and hazards covered by a standard extended
coverage insurance policy (including, without limitation, riot and civil
commotion, vandalism, malicious mischief and such other coverages as may be
reasonably required by Agent on the special form (also known as an all risk
form)). Such insurance shall be in an amount (i) equal to at least the greater
of then full replacement cost of the Improvements and Equipment (exclusive of
the cost of foundations and footings), without deduction for physical
depreciation and the outstanding Principal Indebtedness, and (ii) such that the
insurer would not deem Borrower a co-insurer under said policies. The policies
of insurance carried in accordance with this Section 5.1(x) shall contain the
“Replacement Cost Endorsement” with a no co-insurance provision. If terrorism
coverage is excluded on an “all-risk” basis, then Borrower shall obtain coverage
for “certified acts of terrorism” (as defined in TRIA) and “fire following” by
endorsement to such policy or by a separate policy in the standalone terrorism
market. Such terrorism coverage shall be in an amount equal to the lesser of
(A) the sum of the Principal Indebtedness, the Senior Mezzanine Loan Principal
Indebtedness and the Junior Mezzanine Loan Principal Indebtedness, and (B) the
amount of terrorism insurance coverage that Borrower can purchase (using
reasonably diligent efforts) for an annual premium equal to the Terrorism
Premium Cap. If terrorism coverage is obtained, in whole or in part, through a
blanket policy, then, with respect to the blanket policy, the premium to be used
in determining the amount of coverage that is required under clause (B) above
shall be the portion of such blanket policy premium allocable to the Mortgaged
Property as reasonably determined by Borrower (and reasonably approved by
Lender). By way of example, if Borrower has $250 million of terrorism insurance
coverage on the Mortgaged Property carried under a blanket insurance policy with
an insurance premium equal to $750,000 per year (of which $350,000 is allocable
to the Mortgaged Property as reasonably determined by Borrower (and reasonably
approved by Lender)), then although it may cost Borrower an additional $450,000
to purchase the full amount of terrorism insurance required under clause
(A) above, because of the limitation under clause (B) above, Borrower would only
be required to expend an additional $425,000 to obtain whatever additional
terrorism insurance is available for that premium. Notwithstanding the
foregoing, Agent shall not unreasonably withhold its consent to reductions in
the stated amounts and types of coverage required to be maintained by Borrower
hereunder if such levels of coverage or types of insurance (A) are not available
at commercially reasonable rates (except for terrorism coverage, for which
Borrower agrees that premiums for terrorism coverage not in excess of the
Terrorism Premium Cap are commercially reasonable),

 

81



--------------------------------------------------------------------------------

and (B) are not at the time commonly maintained for properties similar to the
Mortgaged Property and located in or around the region in which the Mortgaged
Property is located.

(ii) Borrower, at its sole cost and expense, for the mutual benefit of Borrower
and Agent, shall also obtain and maintain or cause to be obtained and maintained
during the entire term of the Loan the following policies of insurance:

(A) flood insurance, if any part of the Mortgaged Property is located in an area
identified by the Federal Emergency Management Agency as an area having special
flood hazards and in which flood insurance has been made available under the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994 (and any amendment or
successor act thereto) in an amount at least equal to the maximum limit of
coverage available with respect to the Improvements and Equipment under said
Act;

(B) Comprehensive General Liability or Commercial General Liability insurance,
including a broad form comprehensive general liability endorsement and coverage
for broad form property damage, contractual damages, personal injuries
(including death resulting therefrom) and a liquor liability endorsement if
liquor is sold by Borrower on the Mortgaged Property, containing minimum limits
of liability of $1 million for both injury to or death of a person and for
property damage per occurrence and $2 million in the aggregate for the Mortgaged
Property, and such other liability insurance reasonably requested by Agent; in
addition, at least $75 million excess and/or umbrella liability insurance shall
be obtained and maintained for any and all claims, including all legal liability
imposed upon Borrower and all court costs and attorneys’ fees incurred in
connection with the ownership, operation and maintenance of the Mortgaged
Property;

(C) business interruption insurance (including rental value) in an annual
aggregate amount equal to the estimated gross revenues from the Leases of the
Mortgaged Property (including, without limitation, the loss of all Rents and
additional Rents payable by all of the lessees under the Leases (whether or not
such Leases are terminable in the event of a fire or casualty)), such insurance
to cover losses for a period of the longer of (x) one year (or, if the Loan has
been included in a Secondary Market Transaction in which Securities are issued
and the Rating Agencies so require, eighteen (18) months) after the date of the
fire or casualty in question or (y) the period from the time of loss until all
repairs are fully completed with reasonable diligence and dispatch, plus an
extended period of indemnity commencing at the time repairs are completed for a
period of not less than 180 days and to be increased or decreased, as
applicable, from time to time during the term of the Loan if, and when, the
gross revenues from the Leases of the Mortgaged Property materially increase or
decrease, as applicable (including, without limitation, increases from new
Leases and renewal Leases entered into in accordance with the terms of this
Agreement), to reflect all increased Rent and increased additional Rent payable
by all of the lessees under such renewal Leases and all Rent and additional Rent
payable by all of the lessees under such new Leases;

(D) insurance against loss or damage from (x) leakage of sprinkler systems and
(y) explosion of steam boilers, air conditioning equipment, high pressure
piping, machinery and equipment, pressure vessels or similar apparatus now or
hereafter installed in the

 

82



--------------------------------------------------------------------------------

Improvements (without exclusion for explosions), covering all boilers or other
pressure vessels, machinery and equipment located in, on, or about the
Improvements; coverage is required in an amount at least equal to the full
replacement cost of such equipment and the building or buildings housing same
and shall extend to electrical equipment, sprinkler systems, heating and air
conditioning equipment, refrigeration equipment and piping;

(E) worker’s compensation insurance coverage (in amounts not less than the
statutory minimums for all persons employed by Borrower or its tenants at the
Mortgaged Property and in compliance with all other requirements of applicable
local, state and federal law) and “Employers Liability” insurance in an amount
not less than $1,000,000;

(F) during any period of repair or restoration, builder’s “all risk” insurance
in an amount equal to not less than the full insurable value of the Mortgaged
Property against such risks (including, without limitation, fire and extended
coverage and collapse of the Improvements to agreed limits) as Agent may
request, in form and substance acceptable to Agent;

(G) ordinance or law coverage to compensate for the cost of demolition,
increased cost of construction, and loss to any undamaged portions of the
Improvements, if the current use of the Mortgaged Property or the Improvements
themselves are or become “nonconforming” pursuant to the applicable zoning
regulations, or full rebuildability following casualty is otherwise not
permitted under such zoning regulations;

(H) if required by Agent as a result of the Mortgaged Property being located in
an area with a high degree of seismic activity, earthquake damage insurance; and

(I) such other insurance as may from time to time be reasonably required by
Agent in order to protect its interests with respect to the Loan and the
Mortgaged Property and to conform such requirements to then current standards
for a Secondary Market Transaction in which Securities are issued.

(iii) All policies of insurance (the “Policies”) required pursuant to this
Section 5.1(x):

(A) shall be issued by an insurer approved by Agent which has a claims paying
ability rating of not less than “A-” (or the equivalent) by Rating Agencies
satisfactory to Agent (one of which shall be Standard & Poor’s Ratings Group)
and A-:VII or better as to claims paying ability by AM Best; provided, however,
that as respects the Property insurance program, a minimum of 60% of the policy
limits will be provided by carriers rated not less than “A-” (with no rating
less then “BBB” unless an exception is consented to by Lender with such consent
not to be unreasonably withheld,

(B) shall name Agent as an additional insured and contain a standard
noncontributory mortgagee clause and a Agent’s Loss Payable Endorsement, or
their equivalents, naming Agent (and/or such other party as may be designated by
Agent) as the party to which all payments made by such insurance company shall
be paid,

 

83



--------------------------------------------------------------------------------

(C) shall be maintained throughout the term of the Loan without cost to Agent,

(D) shall contain such provisions as Agent deems reasonably necessary or
desirable to protect its interest (including, without limitation, endorsements
providing that neither Borrower, Agent nor any other party shall be a co-insurer
under said Policies and that Borrower shall endeavor to provide at least
thirty (30) days prior written notice of any modification, reduction or
cancellation),

(E) shall contain a waiver of subrogation against Agent,

(F) shall be for a term of not less than one year,

(G) shall be issued by an insurer licensed in the state in which the Mortgaged
Property is located,

(H) shall provide that Agent may, but shall not be obligated to, make premium
payments to prevent any cancellation, endorsement, alteration or reissuance, and
such payments shall be accepted by the insurer to prevent same, and

(I) shall be reasonably satisfactory in form and substance to Agent and
reasonably approved by Agent as to amounts, form, risk coverage, deductibles,
loss payees and insureds to the extent not otherwise specified in this
Section 5.1(x).

Copies of said Policies, certified as true and correct by Borrower, or insurance
certificates thereof, shall be delivered to Agent. At the expiration of each of
the Policies, Borrower shall deliver to Agent satisfactory evidence of the
renewal of each Policy as soon as possible. The insurance coverage required
under this Section 5.1(x) may be effected under a blanket policy or policies
covering the Mortgaged Property and other property and assets not constituting a
part of the Collateral; provided that any such blanket policy shall provide at
least the same amount and form of protection as would a separate policy insuring
the Mortgaged Property individually, which amount shall not be less than the
amount required pursuant to this Section 5.1(x) and which shall in any case
comply in all other respects with the requirements of this Section 5.1(x). Upon
demand therefor, Borrower shall reimburse Agent for all of Agent’s or its
designee’s reasonable costs and expenses incurred in obtaining any or all of the
Policies or otherwise causing the compliance with the terms and provisions of
this Section 5.1(x), including (without limitation) obtaining updated flood
hazard certificates and replacement of any so-called “forced placed” insurance
coverages to the extent Borrower was required to obtain and maintain any such
Policy or Policies hereunder and failed to do so. Borrower shall pay the
premiums for such Policies (the “Insurance Premiums”) as the same become due and
payable and shall furnish to Agent evidence of the renewal of each of the
Policies with receipts for the payment of the Insurance Premiums or other
evidence of such payment reasonably satisfactory to Agent (provided, however,
that Borrower is not required to furnish such evidence of payment to Agent in
the event that such Insurance Premiums have been paid by Agent or the Collateral
Agent). If Borrower does not furnish such evidence and receipts, then Agent may
procure, but shall not be obligated to

 

84



--------------------------------------------------------------------------------

procure, such insurance and pay the Insurance Premiums therefor, and Borrower
agrees to reimburse Agent for the cost of such Insurance Premiums promptly on
demand. Within thirty (30) days after request by Agent, Borrower shall obtain
such increases in the amounts of coverage required hereunder as may be
reasonably requested by Agent, based on then industry-standard amounts of
coverage then being obtained by prudent owners of properties similar to the
Mortgaged Property in the same applicable market region as the Mortgaged
Property. Borrower shall give Agent prompt written notice if Borrower receives
from any insurer any written notification or threat of any actions or
proceedings regarding the non-compliance or non-conformity of the Mortgaged
Property with any insurance requirements.

(iv) If the Mortgaged Property shall be damaged or destroyed, in whole or in
part, by fire or other casualty, Borrower shall give prompt notice thereof to
Agent.

(A) In case of loss covered by Policies, Agent may either (a) jointly with a
Borrower settle and adjust any claim and agree with the insurance company or
companies on the amount to be paid on the loss or (b) allow Borrower to agree
with the insurance company or companies on the amount to be paid upon the loss;
provided, that Borrower may settle and adjust losses aggregating not in excess
of $50,000, agree with the insurance company or companies on the amount to be
paid upon the loss and collect and receipt for any such Insurance Proceeds;
provided, further, that if (x) at the time of the settlement of such claim an
Event of Default has occurred and is continuing or (y) the Agent and Borrower
are unable to agree upon a joint settlement or (z) the Agent disapproves of
Borrower’s proposed settlement with the insurance company, then Agent shall
settle and adjust such claim without the consent of Borrower. In any such case
Agent shall and is hereby authorized to collect and receipt for any such
Insurance Proceeds subject to and to the extent provided for in this Agreement.
The reasonable out-of-pocket expenses incurred by Agent in the adjustment and
collection of Insurance Proceeds shall become part of the Indebtedness and be
secured by the Mortgage and shall be reimbursed by Borrower to Agent upon demand
therefor.

(B) In the event of any insured damage to or destruction of the Mortgaged
Property or any part thereof (herein called an “Insured Casualty”) where the
aggregate amount of the loss, as reasonably determined by an Independent
insurance adjuster, is less than ten percent (10%) of the Principal
Indebtedness, and if, in the reasonable judgment of Agent, the Mortgaged
Property can be restored by not later than the first to occur of (a) twelve
(12) months of settlement of the claim and (b) the expiration of the business
interruption insurance and , in any case, not later than six (6) months prior to
the Maturity Date to an economic unit not less materially valuable (including an
assessment of the impact of the termination of any Leases due to such Insured
Casualty) and not less useful than the same was prior to the Insured Casualty,
or if Agent otherwise elects to allow a Borrower to restore the Mortgaged
Property, then, if no Event of Default shall have occurred and be continuing,
the Insurance Proceeds (after reimbursement of any reasonable out-of-pocket
expenses incurred by Agent in connection with the collection of any applicable
Insurance Proceeds) shall be made available to reimburse Borrower for the cost
of restoring, repairing, replacing or rebuilding the Mortgaged Property or part
thereof subject to the Insured Casualty, as provided for below. Borrower hereby
covenants and agrees to commence and diligently to prosecute such restoring,
repairing, replacing or rebuilding. Borrower shall pay all out-of-pocket costs
(and if required by

 

85



--------------------------------------------------------------------------------

Agent, Borrower shall deposit the total thereof with Agent in advance) of such
restoring, repairing, replacing or rebuilding in excess of the Insurance
Proceeds made available pursuant to the terms hereof (the “Deficient Amount”).

(C) Except as provided above, the Insurance Proceeds collected upon any Insured
Casualty shall, at the option of Agent in its sole discretion, be applied to the
payment of the Indebtedness as provided in Section 2.7(b) of this Agreement or
applied to the cost of restoring, repairing, replacing or rebuilding the
affected Mortgaged Property or part thereof subject to the Insured Casualty, in
the manner set forth below.

(D) In the event that Insurance Proceeds (after reimbursement of any reasonable
expenses incurred by Agent in connection with the collection of any applicable
Insurance Proceeds), if any, shall be made available to Borrower for the
restoring, repairing, replacing or rebuilding of any portion of the affected
Mortgaged Property, Borrower covenants to restore, repair, replace or rebuild
the same to be of at least comparable value as prior to such damage or
destruction, all to be effected in accordance with Legal Requirements and plans
and specifications approved in advance by Agent, such approval not to be
unreasonably withheld or delayed.

(E) In the event Borrower is entitled to reimbursement out of Insurance
Proceeds, such proceeds shall be held in an Eligible Account as provided in
Section 2.12(f) and disbursed from time to time as the restoration progresses
upon Agent being furnished with (1) evidence reasonably satisfactory to it
(which evidence may include inspection(s) of the work performed) that the
restoration, repair, replacement and rebuilding covered by the disbursement has
been completed in accordance with plans and specifications approved by Agent,
(2) evidence reasonably satisfactory to it of the estimated cost of completion
of the restoration, repair, replacement and rebuilding, (3) funds, or, at
Agent’s option, assurances reasonably satisfactory to Agent that such funds are
available and sufficient in addition to the Insurance Proceeds to complete the
proposed restoration, repair, replacement and rebuilding, and (4) such
architect’s certificates, waivers of lien, contractor’s sworn statements, title
insurance endorsements, bonds and other evidences of cost, payment and
performance of the foregoing repair, restoration, replacement or rebuilding as
Agent may reasonably require and approve. Agent may, in any event, require that
all plans and specifications for such restoration, repair, replacement and
rebuilding be submitted to and reasonably approved by Agent prior to
commencement of work. Agent may retain a construction consultant to inspect such
work and review Borrower’s request for payments and Borrower shall, on demand by
Agent, reimburse Agent for the reasonable fees and disbursements of such
consultant. No payment made prior to the final completion of the restoration,
repair, replacement and rebuilding shall exceed ninety percent (90%) of the hard
construction costs value of the work performed from time to time (except for
restoration work on a trade by trade basis or on an hourly basis for
professional services in which event, payment may be made in full upon the
completion of such work); funds other than Insurance Proceeds shall be disbursed
prior to disbursement of such proceeds; and, at all times, the undisbursed
balance of such proceeds remaining in the accounts of Agent, together with funds
deposited for that purpose or irrevocably committed to the repayment of Agent by
or on behalf of Borrower for that purpose, shall be at least sufficient in the
reasonable judgment of Agent to pay for the cost of completion of the
restoration, repair, replacement or rebuilding, free and clear of all liens or
claims for lien, except for Permitted Encumbrances. Any surplus which may remain
out of

 

86



--------------------------------------------------------------------------------

Insurance Proceeds held by Agent after payment of such costs of restoration,
repair, replacement or rebuilding shall be paid to Borrower so long as no Event
of Default has occurred and is continuing.

(v) Borrower shall not carry separate insurance, concurrent in kind or form or
contributing in the event of loss, with any insurance required under this
Agreement that would be considered “co-insurance” or adversely affect the
ability to collect under a policy of insurance required hereunder.

(y) Condemnation.

(i) Borrower shall promptly give Agent written notice of the actual or
threatened commencement of any proceeding for a Taking and shall deliver to
Agent copies of any and all papers served in connection with such proceedings.
Agent is hereby irrevocably appointed as Borrower’s attorney-in-fact, coupled
with an interest, with exclusive power to collect, receive and retain any
Condemnation Proceeds for said Taking. With respect to any compromise or
settlement in connection with such proceeding, Agent shall jointly with Borrower
compromise and reach settlement unless at the time of such Taking an Event of
Default has occurred and is continuing and the Indebtedness has been
accelerated, in which event Agent shall compromise and reach settlement without
the consent of Borrower. Notwithstanding the foregoing provisions of this
Section 5.1(y), Borrower is authorized to negotiate, compromise and settle,
without participation by Agent, Condemnation Proceeds of up to $1,000,000 in
connection with any Taking. Notwithstanding any Taking, Borrower shall continue
to pay the Indebtedness at the time and in the manner provided for in this
Agreement and the other Loan Documents and the Indebtedness shall not be reduced
except in accordance therewith.

(ii) Borrower shall cause the Condemnation Proceeds to be paid directly to the
Collection Account as provided in Section 2.7(b) of this Agreement. Agent may,
in its sole discretion, apply any such Condemnation Proceeds to the reduction or
discharge of the Indebtedness (whether or not then due and payable).

(iii) With respect to a Taking in part, which shall mean any Taking which does
not render the affected Mortgaged Property physically or economically unsuitable
in the reasonable judgment of Agent for the use to which it was devoted prior to
the Taking, Borrower shall cause the Condemnation Proceeds to be paid to Agent
as described above or deposited into the applicable account pursuant to the
provisions of this Agreement, to be applied to the cost of repairing, replacing,
restoring or rebuilding the affected Mortgaged Property as follows:

(A) Provided that Condemnation Proceeds shall be made available to Borrower for
the restoring, repairing, replacing or rebuilding of the affected Mortgaged
Property, Borrower hereby covenants to restore, repair, replace or rebuild the
same to be of at least comparable value and, to the extent commercially
practicable, of substantially the same character as prior to the Taking, all to
be effected in accordance with applicable law and plans and specifications
reasonably approved in advance by Agent. Borrower shall pay all costs (and if
required by Agent, Borrower shall deposit the total thereof with Agent in
advance) of such restoring, repairing, replacing or rebuilding in excess of the
Condemnation Proceeds made available pursuant to the terms hereof.

 

87



--------------------------------------------------------------------------------

(B) The Condemnation Proceeds held by Agent shall be held in an Eligible Account
as provided in Section 2.12(f) and disbursed from time to time as the
restoration progresses upon Agent being furnished with (1) evidence reasonably
satisfactory to it (which evidence may include inspection(s) of the work
performed) that the restoration, repair, replacement and rebuilding covered by
the disbursement has been completed in accordance with plans and specifications
approved by Agent, (2) evidence reasonably satisfactory to it of the estimated
cost of completion of the restoration, repair, replacement and rebuilding,
(3) funds, or, at Agent’s option, assurances satisfactory to Agent that such
funds are available and sufficient in addition to the Condemnation Proceeds to
complete the proposed restoration, repair, replacement and rebuilding, and
(4) such architect’s certificates, waivers of lien, contractor’s sworn
statements, title insurance endorsements, bonds and other evidences of cost,
payment and performance of the foregoing repair, restoration, replacement or
rebuilding as Agent may reasonably require and approve. Agent may, in any event,
require that all plans and specifications for such restoration, repair,
replacement and rebuilding be submitted to and reasonably approved by Agent
prior to commencement of work. Agent may retain a construction consultant to
inspect such work and review any request by Borrower for payments and Borrower
shall, on demand by Agent, reimburse Agent for the reasonable fees and
disbursements of such consultant. No payment made prior to the final completion
of the restoration, repair, replacement and rebuilding shall exceed ninety
percent (90%) of the hard construction costs value of the construction work
performed from time to time (except for restoration work on a trade by trade
basis or on an hourly basis for professional services in which event, payment
may be made in full upon the completion of such work); funds other than
Condemnation Proceeds shall be disbursed prior to disbursement of such proceeds;
and at all times, the undisbursed balance of such proceeds remaining in the
hands of Agent, together with funds deposited for that purpose or irrevocably
committed to the repayment of Agent by or on behalf of Borrower for that
purpose, shall be at least sufficient in the reasonable judgment of Agent to pay
for the cost of completion of the restoration, repair, replacement or
rebuilding, free and clear of all liens or claims for lien. Any surplus which
may remain out of Condemnation Proceeds held by Agent after payment of such
costs of restoration, repair, replacement or rebuilding shall be paid to
Borrower so long as no Event of Default has occurred and is continuing.

(C) If the affected Mortgaged Property is sold, through foreclosure or
otherwise, prior to the receipt by Agent of any such Condemnation Proceeds to
which it is entitled hereunder, Agent shall have the right, whether or not a
deficiency judgment on the Note shall have been sought, recovered or denied, to
have reserved in any foreclosure decree a right to receive said award or
payment, or a portion thereof sufficient to pay the Indebtedness. In no case
shall any such application reduce or postpone any payments otherwise required
pursuant to this Agreement, other than the final payment on the Note.

(z) Leases and Rents.

(i) Borrower absolutely and unconditionally assigns to Agent, Borrower’s right,
title and interest in all current and future Leases and Rents as collateral for
the Loan, it being intended by Borrower that this assignment constitutes a
present, absolute assignment and not an assignment for additional security only.
Such assignment to Agent shall not be construed to bind Agent to the performance
of any of the covenants, conditions or provisions contained in

 

88



--------------------------------------------------------------------------------

any such Lease or otherwise impose any obligation upon Agent. Borrower shall
execute and deliver to Agent such additional instruments, in form and substance
reasonably satisfactory to Agent, as may hereafter be reasonably requested in
writing by Agent to further evidence and confirm such assignment. Nevertheless,
subject to the terms of this Section 5.1(z), Agent grants to Borrower a license
to lease, own, maintain, operate and manage the Mortgaged Property and to
collect, use and apply the Rent, which license is revocable only upon the
occurrence and during the continuance of an Event of Default under this
Agreement. Any portion of the Rents held by Borrower shall be held in trust for
the benefit of Agent for use in the payment of the Indebtedness. Upon the
occurrence of an Event of Default and during the continuance thereof, the
license granted to Borrower herein shall automatically be revoked, and Agent
shall immediately be entitled to possession of all Rents, whether or not Agent
enters upon or takes control of the Mortgaged Property. Agent is hereby granted
and assigned by Borrower the right, at its option, upon revocation of the
license granted herein, to enter upon the Mortgaged Property in person, by agent
or by court-appointed receiver to collect the Rents. Any Rents collected after
the revocation of the license shall be applied toward payment of the
Indebtedness as set forth in Section 2.8 hereof.

(ii) All Leases entered into by Borrower shall provide for rental rates
comparable to then-existing local market rates and terms and conditions
commercially reasonable and consistent with then-prevailing local market terms
and conditions for similar type properties. With respect to any Lease for more
than 100,000 square feet of the Mortgaged Property, Borrower shall not enter
into such Lease, unless Borrower shall have obtained the prior written consent
of the Agent and, if the Loan has been included in a Secondary Market
Transaction in which Securities were issued, a Rating Confirmation. Borrower
shall furnish Agent with (1) detailed term sheets in advance in the case of any
Leases, modifications, amendments or renewals for which Agent’s consent is
required and (2) in the case of any other Leases, executed copies of such Leases
upon written request. All renewals or amendments or modifications of Leases that
do not satisfy the requirements of the first sentence of this Section 5.1(z)(ii)
shall be subject to the prior approval of Agent. All Leases shall be written on
the standard lease form previously approved by Agent which form shall not be
materially changed without Agent’s prior written consent which consent shall not
be unreasonably withheld. All Leases executed after the date hereof shall
provide that they are subordinate to the Mortgage, and that the lessee agrees to
attorn to Agent. Borrower,

(A) shall observe and perform all of the material obligations imposed upon the
lessor under the Leases and shall not do or permit to be done anything to
materially impair the value of the Leases as security for the Indebtedness;

(B) shall promptly send copies to Agent of all written notices of default which
Borrower shall send or receive thereunder;

(C) shall enforce all of the material terms, covenants and conditions contained
in the Leases upon the part of the lessee thereunder to be observed or performed
and shall effect a termination or diminution of the obligations of tenants under
leases, only in a manner that a prudent owner of a similar property to the
Mortgaged Property would enforce such terms covenants and conditions or effect
such termination or diminution in the ordinary course of business;

 

89



--------------------------------------------------------------------------------

(D) shall not collect any of the Rents more than one (1) month in advance;

(E) shall not execute any other assignment of lessor’s interest in the Leases or
Rents; and

(F) shall not convey or transfer or suffer or permit a conveyance or transfer of
the Mortgaged Property or of any interest therein so as to effect a merger of
the estates and rights of, or a termination or diminution of the obligations of,
lessees thereunder.

(iii) Borrower shall deposit security deposits of lessees which are turned over
to or for the benefit of Borrower or otherwise collected by or on behalf of
Borrower, into an Eligible Account with the same name as the Collection Account
and shall not commingle such funds with any other funds of Borrower. Any bond or
other instrument which Borrower is permitted to hold in lieu of cash security
deposits under any applicable Legal Requirements shall be maintained in full
force and effect unless replaced by cash deposits as hereinabove described,
shall, if permitted pursuant to Legal Requirements, name Agent as payee or
mortgagee thereunder (or at Agent’s option, be fully assignable to Agent) and
shall, in all respects, comply with any applicable Legal Requirements and
otherwise be reasonably satisfactory to Agent. Borrower shall, upon request,
provide Agent with evidence reasonably satisfactory to Agent of Borrower’s
compliance with the foregoing. Upon the occurrence and during the continuance of
any Event of Default, Borrower shall, upon Agent’s request, if permitted by any
applicable Legal Requirements, turn over to Agent the security deposits (and any
interest theretofore earned thereon) with respect to all or any portion of the
Mortgaged Property, to be held by Agent subject to the terms of the Leases.

(aa) Maintenance of Mortgaged Property. Borrower shall cause the Mortgaged
Property to be maintained in a good and safe condition and repair, subject to
wear and tear and damage caused by casualty or condemnation. The Improvements
and the Equipment shall not be removed, demolished or altered (except for normal
replacement of the Equipment, Improvements contemplated in an approved Operating
Budget or pursuant to Leases in effect from time to time or for removals,
demolition or alterations that cost up to $1,000,000) without the consent of the
Agent which consent shall not be unreasonably withheld. Except with respect to
an Insured Casualty which shall be governed by the terms and conditions provided
herein, Borrower shall, or shall cause any tenants obligated under their
respective Leases to, promptly repair, replace or rebuild any part of the
Mortgaged Property that becomes damaged, worn or dilapidated except where the
failure to do so is not reasonably likely to have a Material Adverse Effect.
Borrower shall complete and pay for any structure at any time in the process of
construction or repair on the Land. Borrower shall not initiate, join in, or
consent to any change in any private restrictive covenant, zoning law or other
public or private restriction, limiting or defining the uses which may be made
of the Mortgaged Property or any part thereof which can be reasonably likely to
result in a Material Adverse Effect without consent of the Agent. If under
applicable zoning provisions the use of all or any portion of the Mortgaged
Property is or shall become a nonconforming use, Borrower will not cause or
permit such nonconforming use to be discontinued or abandoned if such
discontinuance of abandonment would cause such nonconforming use to no longer be
permitted without the express written consent of the Agent. Borrower shall not
(i) change the use of the Land in any material respect, (ii) permit or suffer to

 

90



--------------------------------------------------------------------------------

occur any waste on or to the Mortgaged Property or to any portion thereof or
(iii) take any steps whatsoever to convert the Mortgaged Property, or any
portion thereof, to a condominium or cooperative form of management.

(bb) Taxes on Security. Borrower shall pay all taxes, charges, filing,
registration and recording fees, excises and levies payable with respect to the
Note or the Lien created or secured by the Loan Documents, other than income,
franchise and doing business taxes imposed on Agent or any Lender or Collateral
Agent. If there shall be enacted any law (1) deducting the Loan from the value
of the Collateral for the purpose of taxation, (2) affecting Agent’s Lien on the
Collateral or (3) changing existing laws of taxation of mortgages, deeds of
trust, security deeds, or debts secured by realty, or changing the manner of
collecting any such taxes, Borrower shall promptly pay to Agent, on demand, all
taxes, costs and charges for which Agent is or may be liable as a result
thereof; provided, however, if such payment would be prohibited by law or would
render the Loan usurious, then instead of collecting such payment, Agent may
declare all amounts owing under the Loan Documents to be immediately due and
payable.

(cc) Qualified Interest Rate Cap Provider. If the rating of a Qualified Interest
Rate Cap Provider that has provided an interest rate cap which Borrower pledges
to the Agent pursuant to the Collateral Assignment of Hedge falls below the
rating criteria specified in the definition of a Qualified Interest Rate Cap
Provider, then within ten (10) Business Days following written request from
Agent, the Borrower shall deliver to Agent a replacement interest rate cap
satisfying all of the criteria set forth in Section 3.1 (as of the Closing Date)
or Section 2.17 (as of any date the maturity of the Loan is extended), as
applicable.

ARTICLE VI.

NEGATIVE COVENANTS

Section 6.1. Negative Covenants. Borrower covenants and agrees that, until
payment in full of the Indebtedness, it will not do, directly or indirectly, any
of the following unless Agent consents thereto in writing:

(a) Liens on the Mortgaged Property. Incur, create, assume, become or be liable
in any manner with respect to, or permit to exist, except as permitted by the
Mortgage, any Lien with respect to the Mortgaged Property, except: (i) Liens in
favor of the Lenders and (ii) the Permitted Encumbrances.

(b) Ownership and Transfer. Except as expressly permitted by or pursuant to this
Agreement or the other Loan Documents, own any property of any kind other than
the Mortgaged Property, or Transfer the Mortgaged Property or any portion
thereof.

(c) Other Borrowings. Incur, create, assume, become or be liable in any manner
with respect to Other Borrowings.

(d) Dissolution; Merger or Consolidation. Dissolve, terminate, liquidate, merge
with or consolidate into another Person.

 

91



--------------------------------------------------------------------------------

(e) Change In Business. Cease to be a Single-Purpose Entity, or make any
material change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business.

(f) Debt Cancellation. Cancel or otherwise forgive or release any material claim
or debt owed to Borrower by any Person, except for adequate consideration or in
the ordinary course of Borrower’s business.

(g) Affiliate Transactions. Except as listed on Schedule 1, enter into, or be a
party to, any transaction with an Affiliate of Borrower, except in the ordinary
course of business and on terms which are fully disclosed to Agent in advance
and which are no less favorable to Borrower or such Affiliate than would be
obtained in a comparable arm’s length transaction with an unrelated third party
(other than the Management Agreement).

(h) Creation of Easements. Except as expressly permitted by or pursuant to the
Mortgage or this Agreement, create, or permit the Mortgaged Property or any part
thereof to become subject to, any easement, license or restrictive covenant,
other than a Permitted Encumbrance, provided, that the consent of Agent shall
not be unreasonably withheld or delayed to the extent that any such easement,
license or restrictive covenant is reasonably necessary for the continued use,
enjoyment, access to or operation of the applicable Mortgaged Property.

(i) Misapplication of Funds. Distribute any Rents or Moneys received from
Accounts in violation of the provisions of Section 2.12, or fail to pledge any
security deposit to Agent, or misappropriate any security deposit or portion
thereof.

(j) Certain Restrictions. Enter into any agreement that expressly restricts the
ability of Borrower to enter into amendments, modifications or waivers of any of
the Loan Documents.

(k) Assignment of Licenses and Permits. Assign or transfer any of its interest
in any Permits pertaining to the Mortgaged Property, or assign, transfer or
remove or permit any other Person to assign, transfer or remove any records
pertaining to the Mortgaged Property.

(l) Place of Organization. Change its jurisdiction of organization, creation or
formation, as applicable, without giving Agent at least fifteen (15) days’ prior
written notice thereof and promptly providing Agent such information as Agent
may reasonably request in connection therewith.

(m) Leases. Enter into, amend or cancel Leases, except as permitted by or
pursuant to or would not result in a violation of this Agreement.

(n) Management Agreement. Except in accordance with this Agreement,
(i) terminate or cancel the Management Agreement, (ii) consent to either the
reduction of the term of or the assignment of the Management Agreement,
(iii) increase or consent to the increase of the amount of any charges under the
Management Agreement, or (iv) otherwise modify, change, supplement, alter or
amend, or waive or release any of its rights and remedies under, the Management
Agreement in any material respect.

 

92



--------------------------------------------------------------------------------

(o) Plans and Welfare Plans. Knowingly engage in or permit any transaction in
connection with which Borrower or any ERISA Affiliate could be subject to either
a material civil penalty or tax assessed pursuant to Section 502(i) or 502(1) of
ERISA or Section 4975 of the Code, permit any Welfare Plan to provide benefits,
including without limitation, medical benefits (whether or not insured), with
respect to any current or former employee of Borrower beyond his or her
retirement or other termination of service other than (i) coverage mandated by
applicable law, (ii) death or disability benefits that have been fully provided
for by paid up insurance or otherwise or (iii) severance benefits (unless such
coverage is provided after notification of and with the reasonable approval of
Agent), permit the assets of Borrower to become “plan assets”, whether by
operation of law or under regulations promulgated under ERISA or adopt, amend
(except as may be required by applicable law) or increase the amount of any
benefit or amount payable under, or permit any ERISA Affiliate to adopt, amend
(except as may be required by applicable law) or increase the amount of any
benefit or amount payable under, any Plan or Welfare Plan, except for normal
increases in the ordinary course of business consistent with past practice that,
in the aggregate, do not result in a material increase in benefits expense to
Borrower or any ERISA Affiliate.

(p) Transfer of Ownership Interests. Permit any Transfer of a direct or indirect
ownership interest or voting right in Borrower (other than a Permitted
Transfer).

(q) Equipment and Inventory. Except pursuant to the Management Agreement, permit
any Equipment owned by Borrower to be removed at any time from the Mortgaged
Property unless the removed item is consumed or sold in the usual and customary
course of business, removed temporarily for maintenance and repair or, if
removed permanently, replaced by an article of equivalent suitability and not
materially less value, owned by Borrower free and clear of any Lien.

(r) [Intentionally Omitted]

(s) Management Fees. Pay Borrower or any Affiliate of Borrower any management
fees with respect to the Mortgaged Property except as contemplated by the
Management Agreement.

(t) Modification of Interest Rate Cap Agreement. Amend, modify, cancel or
terminate any interest rate cap entered into by Borrower pursuant to this
Agreement or permit same to be amended, modified, cancelled or terminated;
provided, however, that Borrower shall have the right to extend the term of any
such interest rate cap.

(u) Prohibited Persons. With respect to Borrower, Guarantor and any of their
respective officers, directors, shareholders, partners, members or Affiliates,
if applicable (including, without limitation, the indirect holders of equity
interests in Borrower): (i) conduct any business, nor engage in any transaction
or dealing, with any Prohibited Person, including, but not limited to, the
making or receiving of any contribution of funds, goods, or services, to or for
the benefit of a Prohibited Person; or (ii) engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in EO13224.

 

93



--------------------------------------------------------------------------------

ARTICLE VII.

EVENT OF DEFAULT

Section 7.1. Event of Default. The occurrence of one or more of the following
events shall be an “Event of Default” hereunder:

(a) if on any Payment Date Borrower fails to pay any accrued and unpaid interest
on the Loan then due and payable in accordance with the provisions hereof;

(b) if Borrower fails (a) to pay (1) the outstanding Indebtedness on the
Maturity Date or (2) the fees and expenses then due and payable to Collateral
Agent pursuant to the Fee Letter on any Payment Date or (b) to deposit into the
Collection Account, the amount required pursuant to Sections 2.7(a) or 2.7(b),
respectively;

(c) if Borrower fails to make any required deposit to a Reserve Account or to
pay any other amount payable pursuant to this Agreement or any other Loan
Document when due and payable in accordance with the provisions hereof or
thereof, as the case may be, and such failure continues for ten (10) days after
Agent delivers written notice thereof to Borrower;

(d) if any representation or warranty made herein or in any other Loan Document,
or in any report, certificate, financial statement or other Instrument,
agreement or document furnished by Borrower in connection with this Agreement,
the Note or any other Loan Document executed and delivered by any Borrower shall
be false as of the date such representation or warranty was made (or if such
representation or warranty relates to an earlier date, then as of such earlier
date);

(e) if Borrower or Guarantor makes an assignment for the benefit of creditors;

(f) if a receiver, liquidator or trustee shall be appointed for Borrower or
Guarantor or if Borrower or Guarantor shall be adjudicated a bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Borrower or
Guarantor, or if any proceeding for the dissolution or liquidation of Borrower
or Guarantor shall be instituted; provided, however, that if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower or Guarantor, upon the same not being discharged, stayed or dismissed
within ninety (90) days, or if Borrower or Guarantor shall generally not be
paying its debts as they become due;

(g) if Borrower attempts to delegate its obligations or assign its rights under
this Agreement, any of the other Loan Documents or any interest herein or
therein, or if any Transfer occurs other than in accordance with or as permitted
under this Agreement, and such delegation or assignment of rights or
impermissible Transfer continues or is not corrected for five (5) Business Days
after Lender delivers written notice thereof to Borrower;

(h) if any provision of the Organizational Agreement affecting the purpose for
which Borrower is formed is amended or modified in any material respect which is
reasonably likely to adversely affect the Lenders, Agent or Collateral Agent, or
if Borrower fails to perform or

 

94



--------------------------------------------------------------------------------

enforce the provisions of the Organizational Agreement and such failure has a
Material Adverse Effect or attempts to dissolve Borrower without Agent’s
consent;

(i) if an Event of Default as defined or described in the Note or any other Loan
Document occurs, whether as to Borrower or the Mortgaged Property or any portion
thereof;

(j) if any of the assumptions made with respect to Borrower and its Affiliates
in that certain substantive non-consolidation opinion letter of even date
herewith delivered by Fulbright & Jaworski L.L.P. in connection with the Loan is
not true and correct in all material respects;

(k) if Borrower fails to maintain any insurance required to be maintained
pursuant to Section 5.1(x) hereof;

(l) if, without the prior written consent of Agent, the Demand Note shall be
terminated or cancelled, or otherwise modified, changed, supplemented, altered
or amended, or if Guarantor shall waive or release any of its rights or remedies
under the Demand Note; or

(m) if Borrower shall fail to perform any of the terms, covenants or conditions
of this Agreement, the Note, the Mortgage or the other Loan Documents, other
than as specifically otherwise referred to above in this definition of “Event of
Default,” for ten (10) days after notice to Borrower from Agent or its
successors or assigns, in the case of any Default which can be cured by the
payment of a sum of money (other than Events of Default pursuant to
Sections 7.1(a) and 7.1(b) above as to which the grace period, if any, set forth
therein is applicable), or for thirty (30) days after notice from Agent or its
successors or assigns, in the case of any other Default (unless a longer notice
period is otherwise provided herein or in such other Loan Document); provided,
however, that if such non-monetary Default is susceptible of cure but cannot
reasonably be cured within such thirty (30) day period and Borrower shall have
commenced to cure such Default within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30) day
period shall be extended for an additional sixty (60) days;

then, upon the occurrence of any such Event of Default and at any time
thereafter, Agent or Collateral Agent or its successors or assigns, may, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents, or at law or in equity, take such
action, without further notice or demand, as Agent on behalf of the Lenders or
its successors or assigns, deems advisable to protect and enforce its rights
against Borrower and in and to all or any portion of the Collateral (including,
without limitation, declaring the entire Indebtedness to be immediately due and
payable) and may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents against Borrower and/or the Collateral
(including, without limitation, all rights or remedies available at law or in
equity).

Section 7.2. Remedies.

(a) Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, or other remedies available to Agent or Collateral Agent or the
Lenders against Borrower under this Agreement or any of the other Loan Documents
executed by or with respect to Borrower, or at law or in equity may be exercised
by Lenders at any time and from time to time, whether or not all or any portion
of the Indebtedness shall be declared due and payable, and

 

95



--------------------------------------------------------------------------------

whether or not Agent shall have commenced any foreclosure proceeding or other
action for the enforcement of its rights and remedies under any of the Loan
Documents with respect to all or any portion of the Collateral. Any such actions
taken by Agent or Collateral Agent shall be cumulative and concurrent and may be
pursued independently, singly, successively, together or otherwise, at such time
and in such order as Agent may determine in its sole discretion, to the fullest
extent permitted by law, without impairing or otherwise affecting the other
rights and remedies of Agent and the Lenders permitted by law, equity or
contract or as set forth herein or in the other Loan Documents.

(b) In the event of the foreclosure or other action by Agent or Collateral Agent
to enforce Agent’s remedies in connection with all or any portion of the
Collateral, Agent shall apply all Net Proceeds received to repay the
Indebtedness in accordance with Section 2.8, the Indebtedness shall be reduced
to the extent of such Net Proceeds and the remaining portion of the Indebtedness
shall remain outstanding and secured by the Loan Documents, it being understood
and agreed by Borrower that Borrower is liable for the repayment of all the
Indebtedness; provided, however, that the Note shall be deemed to have been
accelerated only to the extent of the Net Proceeds actually received by Agent
with respect to the Collateral and applied in reduction of the Indebtedness
evidenced by the Note in accordance with the provisions of this Agreement, after
payment by Borrower of all Transaction Costs and costs of enforcement.

(c) Upon and during the continuation of an Event of Default, the Agent shall
have the right, but not the obligation, with respect to any and all bankruptcy
proceedings that are now or hereafter commenced in connection with the Mortgaged
Property, to (i) vote to accept or reject any plans of reorganization, (ii) vote
in any election of a trustee, (iii) elect the treatment of secured claims as
specified in Section 1111(b) of the Bankruptcy Code, and (iv) make any other
decisions requested of holders of claims or interests that Borrower would have
had the right to do in such bankruptcy proceedings in the absence of an Event of
Default.

Section 7.3. Remedies Cumulative. The rights, powers and remedies of Agent,
Collateral Agent, or any Lender under this Agreement shall be cumulative and not
exclusive of any other right, power or remedy which Agent, Collateral Agent or
any Lender may have against Borrower pursuant to this Agreement or the other
Loan Documents executed by or with respect to Borrower, or existing at law or in
equity or otherwise. Agent or any Lender’s rights, powers and remedies may be
pursued singly, concurrently or otherwise, at such time and in such order as
Agent may determine in Agent’s sole discretion. No delay or omission to exercise
any remedy, right or power accruing upon an Event of Default shall impair any
such remedy, right or power or shall be construed as a waiver thereof, but any
such remedy, right or power may be exercised from time to time and as often as
may be deemed expedient. A waiver of any Default or Event of Default shall not
be construed to be a waiver of any subsequent Default or Event of Default or to
impair any remedy, right or power consequent thereon. Notwithstanding any other
provision of this Agreement, Agent for the benefit of the Lenders reserves the
right to seek a deficiency judgment or preserve a deficiency claim, in
connection with the foreclosure of the Mortgage on the Mortgaged Property, to
the extent necessary to foreclose on other parts of the Collateral.

Section 7.4. Default Administration Fee. At any time after the occurrence of an
Event of Default and the acceleration of the Indebtedness, as reimbursement and
compensation for the additional internal expenditures, administrative expenses,
fees and other costs associated with

 

96



--------------------------------------------------------------------------------

actions to be taken in connection with such Event of Default, and regardless of
whether Agent shall have commenced the exercise of any remedies pursuant to
Section 7.2, the Default Administration Fee shall be payable by Borrower to
Agent upon demand.

Section 7.5. Curative Advances. If any Event of Default occurs and is not cured
by Borrower after notice from the Agent, then Agent or Collateral Agent may
expend such sums as either shall reasonably deem appropriate to cure or attempt
to cure such Event of Default. Borrower shall immediately repay all such sums so
advanced, which sums shall immediately become part of the Indebtedness, bear
interest at the Default Rate from the date advanced until the date repaid, and
be secured by all Collateral.

ARTICLE VIII.

MISCELLANEOUS

Section 8.1. Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the execution and delivery of this Agreement, the
making by the initial Lender of the Loan hereunder and the execution and
delivery by Borrower to the initial Lender of the Loan Documents, and shall
continue in full force and effect so long as any portion of the Indebtedness is
outstanding and unpaid. Whenever in this Agreement any of the parties hereto is
referred to, such reference shall be deemed to include the successors and
assigns of such party. All covenants, promises and agreements in this Agreement
contained, by or on behalf of Borrower, shall inure to the benefit of the
respective successors and assigns of Agent and each Lender. Nothing in this
Agreement or in any other Loan Document, express or implied, shall give to any
Person other than the parties and the holder of the Note and the other Loan
Documents, and their legal representatives, successors and assigns, any benefit
or any legal or equitable right, remedy or claim hereunder.

Section 8.2. Agent’s Discretion. Whenever pursuant to this Agreement, Agent
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Agent, the decision of Agent to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Agent and shall be final and conclusive.

Section 8.3. Governing Law.

(a) This Agreement was negotiated in New York and made by the initial Lender and
accepted by Borrower in the State of New York, and the proceeds of the Note
delivered pursuant hereto were disbursed from New York, which State the parties
agree has a substantial relationship to the parties and to the underlying
transaction embodied hereby, and in all respects (including, without limitation,
matters of construction, validity, performance, and maximum permissible rates of
interest), this Agreement and the obligations arising hereunder shall be
governed by, and construed in accordance with, the laws of the State of New York
applicable to contracts made and performed in such State and any applicable law
of the United States of America.

 

97



--------------------------------------------------------------------------------

(b) Any legal suit, action or proceeding against the Lenders or Borrower arising
out of or relating to this Agreement may be instituted in any federal or state
court in New York, New York. Borrower hereby (i) irrevocably waives, to the
fullest extent permitted by applicable law, any objection which it may now or
hereafter have to the laying of venue of any such suit, action or proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum, and (ii) irrevocably submits to
the jurisdiction of any such court in any such suit, action or proceeding.
Borrower does hereby designate and appoint Corporation Services Company, whose
address is 80 State Street, Albany, New York 12207-2543, as Borrower’s
authorized agent to accept and acknowledge on its behalf service of any and all
process which may be served in any such suit, action or proceeding in any
federal or state court in New York, New York, and agrees that service of process
upon said agent at said address (or at such other office in the State of New
York as may be designated by Borrower from time to time in accordance with the
terms hereof) with a copy to Borrower at its principal executive offices, and
written notice of said service of Borrower mailed or delivered to Borrower in
the manner provided herein shall be deemed in every respect effective service of
process upon Borrower, in any such suit, action or proceeding in the State of
New York. Borrower (i) shall give prompt notice to Agent of any change in
address of its authorized agent hereunder, (ii) may at any time and from time to
time designate a substitute authorized agent with an office in New York, New
York (which office shall be designated as the address for service of process),
and (iii) shall promptly designate such a substitute if its authorized agent
ceases to have an office in New York, New York or is dissolved without leaving a
successor.

Section 8.4. Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or any other Loan Document, or consent or waiver referred to in any Loan
Document or consent to any departure by Borrower therefrom, shall in any event
be effective unless the same shall be in a writing signed by the party against
whom enforcement is sought, and then such waiver or consent shall be effective
only in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to or demand on Borrower shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.

Section 8.5. Delay Not a Waiver. Neither any failure nor any delay on the part
of Agent or any Lender in insisting upon strict performance of any term,
condition, covenant or agreement, or exercising any right, power, remedy or
privilege hereunder, or under any other Loan Document, or any other instrument
given as security therefor, shall operate as or constitute a waiver thereof, nor
shall a single or partial exercise thereof preclude any other future exercise,
or the exercise of any other right, power, remedy or privilege. In particular,
and not by way of limitation, by accepting payment after the due date of any
amount payable under this Agreement, the Note or any other Loan Document, Agent
and each Lender shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under this Agreement, the Note
or the other Loan Documents, or to declare a default for failure to effect
prompt payment of any such other amount.

Section 8.6. Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, or
(b) expedited prepaid delivery service, either commercial or United States
Postal

 

98



--------------------------------------------------------------------------------

Service, with proof of attempted delivery, and by facsimile transmission,
addressed if to Lender at its address set forth on the first page hereof,
Attention: Christopher J. Albano, if to Collateral Agent at its address set
forth on the first page hereof, Attention: Thomas F. Quinlan, Jr., and if to
Borrower at its addresses set forth on the first page hereof, Attention: John R.
Sischo, or at such other address and Person as shall be designated from time to
time by any party hereto, as the case may be, in a written notice to the other
parties hereto in the manner provided for in this Section 8.6. A notice shall be
deemed to have been given: in the case of hand delivery, at the time of
delivery; in the case of registered or certified mail, when delivered or three
Business Days after mailing; or in the case of expedited prepaid delivery and
facsimile transmission, on the Business Day after the same was sent. A party
receiving a notice which does not comply with the technical requirements for
notice under this Section 8.6 may elect to waive any deficiencies and treat the
notice as having been properly given.

Section 8.7. TRIAL BY JURY. BORROWER, TO THE FULLEST EXTENT THAT IT MAY LAWFULLY
DO SO, WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING, INCLUDING, WITHOUT
LIMITATION, ANY TORT ACTION, BROUGHT BY ANY PARTY HERETO WITH RESPECT TO THIS
AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS.

Section 8.8. Headings. The Article and Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

Section 8.9. Assignment.

(a) Borrower may not sell, assign or transfer any interest in the Loan
Documents, or any portion of the foregoing (including, without limitation,
Borrower’s rights, title, interests, remedies, powers and duties hereunder and
thereunder) without Agent’s prior written consent. Each Lender shall have the
right to assign or participate this Agreement and/or its interest in any of the
other Loan Documents and the obligations hereunder to any Person. In the event
of an assignment by any Lender, (a) the assignee shall have, to the extent of
such assignment, the same rights, benefits and obligations as it would have if
it were an original “Lender” hereunder; (b) the assignee shall be deemed for all
purposes to be a “Lender” hereunder; and (c) upon any such substitution of
Lender, a replacement or addition “Lender signature page” shall be executed by
the new Lender and attached to this Agreement and thereupon become a part of
this Agreement. After the effectiveness of any assignment, the new Lender shall
provide notice to Borrower of the identity, address and other pertinent
information pertaining to the new Lender. Notwithstanding anything in this
Agreement to the contrary, after an assignment by any Lender, the “Lender”
(prior to such assignment) shall continue to have the benefits of any rights or
indemnifications and shall continue to have the obligations contained herein
which such Lender had during the period such party was a “Lender” hereunder.

(b) The Agent may from time to time elect to enter into a servicing agreement
with a servicer, pursuant to which the servicer shall be appointed to service
and administer the Loan and the Account Collateral in accordance with the terms
hereof and to exercise any and all other rights of the Lenders with respect to
the Loan as set forth in such servicing agreement. The Agent shall promptly
notify the Borrower if the Agent shall elect to appoint or change the

 

99



--------------------------------------------------------------------------------

servicer, and all notices and other communications from the Borrower to the
Agent shall be delivered to the servicer with a copy concurrently delivered to
the Agent, and any notice, direction or other communication from the servicer to
the Borrower shall have the same force and effect as a notice, direction or
communication from the Agent. The parties hereto acknowledge and agree that the
servicer shall be a third party beneficiary to this Agreement and the other Loan
Documents.

Section 8.10. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 8.11. Preferences. Agent and the Lenders shall have no obligation to
marshal any assets in favor of Borrower or any other party or against or in
payment of any or all of the obligations of Borrower pursuant to this Agreement,
the Note or any other Loan Document. The Lenders shall have the continuing and
exclusive right to apply or reverse and reapply any and all payments by Borrower
to any portion of the obligations of Borrower hereunder, provided that such
application or reapplication is performed by the Lenders in accordance with the
terms of this Agreement or any other applicable Loan Document. To the extent
Borrower makes a payment or payments to Agent or any Lender for Borrower’s
benefit, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the obligations hereunder or part thereof intended
to be satisfied shall be revived and continue in full force and effect, as if
such payment or proceeds had not been received by Agent or such Lender.

Section 8.12. Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Agent, any Lender or Collateral Agent except with
respect to matters for which this Agreement or another Loan Document
specifically and expressly provides for the giving of notice by Agent, such
Lender and/or Collateral Agent to Borrower and except with respect to matters
for which Borrower is not, pursuant to applicable Legal Requirements, permitted
to waive the giving of notice. Except for notices required by applicable Legal
Requirements that are not waivable by Borrower under such applicable Legal
Requirements, Borrower hereby expressly waives the right to receive any notice
from Agent, any Lender and Collateral Agent with respect to any matter for which
this Agreement or the other Loan Documents does not specifically and expressly
provide for the giving of notice by Agent or such Lender or Collateral Agent to
Borrower.

Section 8.13. Failure to Consent. If Borrower shall seek the approval by or
consent of Agent or the Lenders hereunder or under the Note, or any of the other
Loan Documents, and Agent or the Lenders shall fail or refuse to give such
consent or approval, then Borrower shall not be entitled to any damages for any
withholding or delay of such approval or consent by Agent or the Lenders, it
being intended that Borrower’s sole remedy shall be to bring an action for an
injunction or specific performance.

 

100



--------------------------------------------------------------------------------

Section 8.14. Schedules Incorporated. The information set forth on the cover,
heading and recitals hereof, and the Schedules attached hereto, are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 8.15. Offsets, Counterclaims and Defenses. Any assignee of any Lender’s
interest in and to this Agreement and the other Loan Documents shall take the
same free and clear of all offsets, counterclaims or defenses which are
unrelated to this Agreement and the other Loan Documents which Borrower may
otherwise have against any assignor or this Agreement and the other Loan
Documents. No such unrelated counterclaim or defense shall be interposed or
asserted by Borrower in any action or proceeding brought by any such assignee
upon this Agreement or upon any other Loan Document. Any such right to interpose
or assert any such unrelated offset, counterclaim or defense in any such action
or proceeding is hereby expressly waived by Borrower.

Section 8.16. No Joint Venture or Partnership. Borrower, Agent and each Lender
intend that the relationship created hereunder be solely that of borrower and
lender. Nothing herein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and any Lender
nor to grant any Lender any interest in the Collateral other than that of
secured party, mortgagee or lender.

Section 8.17. Waiver of Marshalling of Assets Defense. To the fullest extent
Borrower may legally do so, Borrower waives all rights to a marshalling of the
assets of Borrower, and others with interests in Borrower, and of the
Collateral, or to a sale in inverse order of alienation in the event of
foreclosure of the interests hereby created, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of any Lender under the Loan Documents to a sale of any Collateral for the
collection of the Indebtedness without any prior or different resort for
collection, or the right of any Lender to the payment of the Indebtedness out of
the Net Proceeds of the Collateral in preference to every other claimant
whatsoever.

Section 8.18. Waiver of Counterclaim. To the extent permitted by applicable law,
Borrower hereby waives the right to assert a counterclaim, other than compulsory
counterclaim, in any action or proceeding brought against it by Agent or its
agents.

Section 8.19. Conflict; Construction of Documents. In the event of any conflict
between the provisions of this Agreement and the provisions of any of the other
Loan Documents, the provisions of this Agreement shall prevail. The parties
hereto acknowledge that they were represented by counsel in connection with the
negotiation and drafting of the Loan Documents and that the Loan Documents shall
not be subject to the principle of construing their meaning against the party
that drafted same.

Section 8.20. Brokers and Financial Advisors. Borrower and the initial Lender
hereby represent that they have dealt with no financial advisors, brokers,
underwriters, placement agents, agents or finders in connection with the
transactions contemplated by this Agreement (other than Secured Capital Corp,
whose fees and expenses shall be paid exclusively by Borrower). Borrower and
initial Lender hereby agree to indemnify and hold the other and Collateral Agent

 

101



--------------------------------------------------------------------------------

harmless from and against any and all claims, liabilities, costs and expenses of
any kind in any way relating to or arising from a claim by any other Person that
such Person acted on behalf of the indemnifying party in connection with the
transactions contemplated herein. The provisions of this Section 8.20 shall
survive the expiration and termination of this Agreement and the repayment of
the Indebtedness.

Section 8.21. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

Section 8.22. Estoppel Certificates. Agent, Borrower and each Lender hereby
agree at any time and from time to time upon not less than fifteen (15) days
prior written notice by Borrower or such Lender to execute, acknowledge and
deliver to the party specified in such notice, a statement, in writing,
certifying that this Agreement is unmodified and in full force and effect (or if
there have been modifications, that the same, as modified, is in full force and
effect and stating the modifications hereto), and stating whether or not, to the
knowledge of such certifying party, any Default or Event of Default has occurred
and is then continuing, and, if so, specifying each such Default or Event of
Default; provided, however, that it shall be a condition precedent to any
Lender’s obligation to deliver the statement pursuant to this Section 8.22, that
such Lender shall have received, together with Borrower’s request for such
statement, an Officer’s Certificate stating that, to the knowledge of Borrower,
no Default or Event of Default exists as of the date of such certificate (or
specifying such Default or Event of Default).

Section 8.23. Payment of Expenses. Borrower shall pay all Transaction Costs,
which shall include, without limitation, (a) reasonable out-of-pocket costs and
expenses of Agent in connection with (i) the negotiation, preparation, execution
and delivery of the Loan Documents and the documents and instruments referred to
therein; (ii) the creation, perfection or protection of Lenders’ Liens in the
Collateral (including, without limitation, fees and expenses for title and lien
searches or amended or replacement Mortgages, UCC financing statements or
Collateral Security Instruments, title insurance premiums and filing and
recording fees, third party due diligence expenses for the Mortgaged Property
plus travel expenses, accounting firm fees, costs of the Appraisals,
Environmental Reports (and an environmental consultant), and the Engineering
Reports and costs and fees incurred in connection with arranging, setting up,
servicing and maintaining the Account Collateral); (iii) the negotiation,
preparation, execution and delivery of any amendment, waiver, restructuring or
consent relating to any of the Loan Documents, and (iv) the preservation of
rights under and enforcement of the Loan Documents and the documents and
instruments referred to therein, including any communications or discussions
relating to any action that Borrower shall from time to time request Agent to
take, as well as any restructuring or rescheduling of the Indebtedness, (b) the
reasonable fees, expenses and other charges of counsel to Agent in connection
with all of the foregoing, (c) all reasonable fees and expenses of each of the
servicer appointed pursuant to Section 8.9(b) and Collateral Agent and its
respective counsel and (d) Agent’s (or, where reasonably deemed necessary by
Agent, any other Lender’s) reasonable out-of-pocket travel expenses in
connection with site visits to the Mortgaged Property.

Section 8.24. Non-Recourse. Anything contained herein, in the Note or in any
other Loan Document to the contrary notwithstanding, no recourse shall be had
for the payment of the

 

102



--------------------------------------------------------------------------------

principal or interest on the Loan or for any other Indebtedness, obligation or
liability hereunder or under any other Loan Document or for any claim based
hereon or thereon or otherwise in respect hereof or thereof against (i) any
agent, contractor, director, officer, member, consultant, manager, stockholder,
subscriber to capital stock, incorporator, beneficiary, participant, trustee or
advisor of Borrower, or any partner or member therein; (ii) any legal
representative, heir, estate, successor or assign of any thereof; (iii) any
corporation (or any officer, director, employee or shareholder thereof), limited
liability company (or member thereof), partnership (or any partner thereof),
individual or entity to which any ownership interest in Borrower shall have been
directly or indirectly transferred; (iv) any purchaser of any asset of Borrower;
or (v) any other Person (except Borrower), for any deficiency or other sum owing
with respect to the Note or any other Indebtedness, obligation or liability or
arising under this Agreement or any Loan Document. It is understood that neither
the Note nor any other Indebtedness, obligation or liability under or with
respect to this Agreement and any other Loan Document may be enforced against
any Person described in clauses (i) through (v) above; provided, however, that
the foregoing provisions of this paragraph shall not:

(A) prevent recourse to Borrower, the assets of Borrower, the Mortgaged Property
or any other instrument or document which is pledged by Borrower to the Lenders
pursuant to the Loan Documents, including all Collateral;

(B) have any applicability whatsoever to the collateral pledged pursuant to the
Collateral Security Instruments, or limit the liability of Guarantor under the
Guaranty of Non-Recourse Obligations; or

(C) constitute a waiver, release or discharge of any indebtedness or obligation
evidenced by the Note or secured by the Loan Documents, and the same shall
continue until paid or discharged in full; or

(D) prevent recourse to Borrower and, to the extent provided in the Guaranty of
Non-Recourse Obligations, Guarantor and their respective assets for repayment of
the Indebtedness, and the Indebtedness shall be fully recourse to Borrower and,
to the extent provided in the Guaranty of Non-Recourse Obligations, the
Guarantor, in the event that any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed (A) by Borrower or (B) against Borrower with the consent or
acquiescence of Borrower or Guarantor or their respective Affiliates; or

(E) prevent recourse to Borrower and, to the extent provided in the Guaranty of
Non-Recourse Obligations, Guarantor and their respective assets, and Borrower
and, to the extent provided in the Guaranty of Non-Recourse Obligations,
Guarantor shall be fully and personally liable, for any loss, costs, liability,
damage or expense suffered or incurred by Agent or any Indemnified Party related
to or arising from:

(1) any fraud, misappropriation or misapplication of funds (including Loss
Proceeds or Rents) committed by or on behalf of Borrower in contravention of the
Loan Documents, or intentional misrepresentation contained in any Loan Documents
or report furnished pursuant to any Loan Document;

 

103



--------------------------------------------------------------------------------

(2) any Transfer in violation of the terms of the Loan Documents;

(3) violation of any of the terms, covenants and conditions to maintain Borrower
as a Single Purpose Entity;

(4) additional financing obtained by Borrower (whether secured or unsecured) in
violation of the terms of the Loan Documents;

(5) actual physical waste to the Mortgaged Property;

(6) breach of any representation, warranty or covenant in this Agreement or the
Environmental Indemnity Agreement, concerning Environmental Laws and Hazardous
Substances;

(7) any security deposits received by Borrower or Manager from tenants not being
properly applied, returned to tenants when due or delivered to Agent, a receiver
or a purchaser of the Mortgaged Property in the event of a foreclosure sale upon
such Person taking possession of the Mortgaged Property;

(8) any Legal Requirement mandating the forfeiture by Borrower of the Collateral
or any portion thereof because of the conduct or purported conduct of criminal
activity by Borrower or any Affiliate in connection therewith;

(9) if any Lien is voluntarily placed on the Collateral or any portion thereof
in contravention of the Loan Documents and such Lien is not discharged and
removed within ten (10) days after notice;

(10) Borrower or any Affiliate contesting or in any way interfering with,
directly or indirectly (collectively, a “Contest”), any foreclosure action or
sale commenced by Agent or with any other enforcement of Agent’s rights, powers
or remedies under any of the Loan Documents or under any document evidencing,
securing or otherwise relating to any of the Collateral (whether by making any
motion, bringing any counterclaim, claiming any defense, seeking any injunction
or other restraint, commencing any action seeking to consolidate any such
foreclosure or other enforcement with any other action, or otherwise) (except
this clause (10) shall not apply if Borrower or such Affiliate successfully
asserts a Contest and obtains a final non-appealable order as to same);

(11) the cost of enforcement of any of Agent’s rights or remedies hereunder or
under any of the other Loan Documents, or costs incurred in any bankruptcy or
similar proceeding which may be brought by or against Borrower, or any pledgor
or Guarantor; or

(12) the failure to pay Impositions assessed against the Mortgaged Property to
the extent there was sufficient funds available to pay the same, or the failure
to maintain insurance as required under the Loan Documents, or the failure to
pay any deductible amount in respect of any insurance maintained in respect of
the Mortgaged Property, or the failure to pay and discharge any mechanic’s or
materialmen’s Liens against the Mortgaged Property to the extent there was
sufficient funds available to pay and discharge the same or the

 

104



--------------------------------------------------------------------------------

work relating to such Liens was not approved by Agent in writing or permitted by
the Loan Documents or the failure to pay brokerage commissions.

ARTICLE IX.

THE AGENT

Section 9.1. Appointment, Powers and Immunities. Each Lender hereby irrevocably
appoints and authorizes Agent to act as its agent hereunder and under the other
Loan Documents with such powers as are specifically delegated to Agent by the
terms of this Agreement and of the other Loan Documents, together with such
other powers as are reasonably incidental thereto. Agent (which term as used in
this sentence and in Section 9.5 and the first sentence of Section 9.6 hereof
shall include reference to its Affiliates and its own and its Affiliates’
officers, directors, employees and agents): (a) shall have no duties or
responsibilities to the Lenders except those expressly set forth in this
Agreement and in the other Loan Documents, and shall not by reason of this
Agreement or any other Loan Document be a trustee for any Lender; (b) shall not
be responsible to the Lenders for any recitals, statements, representations or
warranties contained in this Agreement or in any other Loan Document, or in any
certificate or other document referred to or provided for in, or received by any
of them under, this Agreement or any other Loan Document, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or any other document referred to or
provided for herein or therein or for any failure by Borrower, or any other
Person to perform any of their obligations hereunder or thereunder; (c) shall
not be required to initiate or conduct any litigation or collection proceedings
hereunder or under any other Loan Document; and (d) shall not be responsible to
the Lenders for any action taken or omitted to be taken by it hereunder or under
any other Loan Document or under any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith, except
for its own gross negligence or willful misconduct. Agent may employ agents and
attorneys-in-fact and shall not be responsible to the Lenders for the negligence
or misconduct of any such agents or attorneys-in-fact selected by it in good
faith.

Section 9.2. Reliance by Agent. Agent shall be entitled to rely upon any
certification, notice or other communication (including, without limitation, any
thereof by telephone, facsimile transmission, telex, electronic mail, or cable)
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by Agent in
good faith. As to any matters not expressly provided for by this Agreement or
any other Loan Document, Agent shall in all cases be fully protected in acting,
or in refraining from acting, hereunder or thereunder in accordance with the
instructions given by all of the Lenders, and such instructions of such Lenders
and any action taken or failure to act pursuant thereto shall be binding on all
of the Lenders.

Section 9.3. Defaults. Agent shall not be deemed to have knowledge or notice of
the occurrence of a Default or Event of Default unless Agent has received
written notice from a Lender or Borrower specifying such Default and stating
that such notice is a “Notice of Default”. In the event that Agent receives such
a notice of the occurrence of a Default or Event of Default, Agent shall give
prompt notice thereof to the Lenders. Agent shall (subject to Section 9.7
hereof) take such action with respect to such Default or Event of Default as
shall be directed by

 

105



--------------------------------------------------------------------------------

all Lenders, provided that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interest of the Lenders except to
the extent that this Agreement expressly requires that such action be taken, or
not be taken, only with the consent or upon the authorization of all of the
Lenders.

Section 9.4. Rights as a Lender. With respect to the Loan made by it, Agent in
its capacity as a Lender hereunder shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though it were not
acting as Agent, and the term “Lender” or “Lenders” shall, unless the context
otherwise indicates, include Agent in its individual capacity. Agent and its
affiliates may (without having to account therefor to any Lender) lend money to,
make investments in and generally engage in any kind of business with Borrower
or any of their Affiliates as if it were not acting as Agent, and Agent and its
Affiliates may accept fees and other consideration from Borrower or such
Affiliate for services in connection with this Agreement or otherwise without
having to account for the same to the Lenders.

Section 9.5. Indemnification. The Lenders agree to indemnify Agent (to the
extent not reimbursed by Borrower, but without limiting the obligations of
Borrower under the Loan Documents) ratably in accordance with their respective
interests in the Loan, for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever that may be imposed on, incurred by or
asserted against Agent (including by any Lender) arising out of or by reason of
any investigation in or in any way relating to or arising out of this Agreement
or any other Loan Document or any other documents contemplated by or referred to
herein or therein or the Transaction (including, without limitation, the costs
and expenses that Borrower is obligated to pay under the Loan Documents, but
excluding, unless a Default or Event of Default has occurred and is continuing,
normal administrative costs and expenses incident to the performance of its
agency duties hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent they arise from the gross negligence or
willful misconduct of the party to be indemnified.

Section 9.6. Non-Reliance on Agent and Other Lenders. Each Lender agrees and
acknowledges that it has, independently and without reliance on Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of Borrower and its own decision to
enter into this Agreement and that it will, independently and without reliance
upon Agent or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own analysis and
decisions in taking or not taking action under this Agreement or under any other
Loan Document. Agent shall not be required to keep itself informed as to the
performance or observance by Borrower of this Agreement or any of the other Loan
Documents or to inspect the properties or books of Borrower or any of their
Affiliates. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by Agent hereunder, Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the affairs, financial condition or business of
Borrower or any of their Affiliates that may come into the possession of Agent
or any of its Affiliates.

 

106



--------------------------------------------------------------------------------

Section 9.7. Failure to Act. Except for action expressly required of Agent
hereunder and under the other Loan Documents, Agent shall in all cases be fully
justified in failing or refusing to act hereunder and thereunder unless it shall
receive further assurances to its satisfaction from the Lenders of their
indemnification obligations under Section 9.5 hereof against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.

Section 9.8. Resignation of Agent. Subject to the appointment and acceptance of
a successor Agent as provided below, Agent may resign upon giving notice thereof
to the Lenders; provided, however, that such resignation shall not be effective
until such time as the successor Agent is in place and shall deliver written
notice of such appointment to Borrower. Upon any such resignation, the Lenders
shall have the right to appoint a successor Agent. If no successor Agent shall
have been so appointed by the Lenders and shall have accepted such appointment
within 30 days after the retiring Agent’s giving of notice of resignation, then
the retiring Agent may, on behalf of the Lenders appoint a successor Agent, that
shall be a sophisticated financial institution. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations hereunder. After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Article 9 shall continue
in effect for its benefit in respect of any actions taken or omitted to be taken
by it while it was acting as Agent.

Section 9.9. Agency Fee. Each Lender will pay to Agent an agency fee as may be
agreed upon between such Lender and Agent. Borrower shall not be liable for the
payment of such fee.

Section 9.10. Consents under Loan Documents. Agent may consent to any
modification, supplement or waiver under any of the Loan Documents, provided
that, without the prior consent of each Lender, Agent shall not release any
Collateral or otherwise terminate any Lien under any Loan Document providing for
collateral security, or agree to additional obligations being secured by such
collateral security (unless the Lien for such additional obligations shall be
junior to the Lien in favor of the Obligations), except that no such consent
shall be required, and Agent is hereby authorized, to release any Lien covering
Collateral that is the subject of a disposition permitted hereunder.

Section 9.11. Notices, Reports and Other Communications. Agent shall provide, at
its expense, copies of each notice, report, document, correspondence or other
written communication delivered to Agent by Borrower or any Affiliate of
Borrower pursuant to any Loan Document, to each Lender identified in such
notice, report, document, correspondence or other written communication or
reasonably determined by Agent to be entitled thereto or affected thereby, as
soon as practicable after Agent’s receipt thereof.

[SIGNATURES FOLLOW ON NEXT PAGE]

 

107



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

AGENT AND INITIAL LENDER: CITIGROUP GLOBAL MARKETS REALTY CORP.,

a New York corporation

By:     

Name:

    

Title:

    

 

BORROWER: 515/555 FLOWER ASSOCIATES, LLC,

a Delaware limited liability company

By:       

John R. Sischo

 

Vice President

COLLATERAL AGENT:

LASALLE BANK NATIONAL ASSOCIATION,

a national banking association (as Collateral Agent for the Lenders only)

 

By:       

Rachel M. Kahsen

 

Assistant Vice President

 

Signature Page 1



--------------------------------------------------------------------------------

SCHEDULE 1

Affiliate Transactions as of Closing

 

Schedule 1



--------------------------------------------------------------------------------

SCHEDULE 2

Operations and Maintenance Plan

 

Schedule 2